[***] = Certain information contained in this document, marked by brackets, has
been omitted because it is both not material and would be competitively harmful
if publicly disclosed.
Exhibit 10.41





--------------------------------------------------------------------------------




SUNRUN ATLAS ISSUER 2019-2, LLC

ISSUER



and



WELLS FARGO BANK, NATIONAL ASSOCIATION

INDENTURE TRUSTEE



INDENTURE



DATED AS OF OCTOBER 28, 2019




$371,000,000




SUNRUN ATLAS ISSUER 2019-2, LLC
SOLAR ASSET BACKED NOTES, SERIES 2019-2
CLASS A NOTES AND CLASS B NOTES





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------









2
CPAM: 12883712.7



--------------------------------------------------------------------------------






Table of Contents
 
 
 
 
Page


ARTICLE I Definitions
2


 
Section 1.01.
General Definitions and Rules of Construction
 
2


 
Section 1.02.
Calculations
 
2


 
 
 
 
 
ARTICLE II The Notes; Reconveyance
2


 
Section 2.01.
General
 
2


 
Section 2.02.
Forms of Notes
 
3


 
Section 2.03.
Payment of Principal and Interest
 
5


 
Section 2.04.
Payments to Noteholders
 
6


 
Section 2.05.
Execution, Authentication, Delivery and Dating
 
6


 
Section 2.06.
Temporary Notes
 
7


 
Section 2.07.
Registration, Registration of Transfer and Exchange
 
7


 
Section 2.08.
Transfer and Exchange
 
11


 
Section 2.09.
Mutilated, Destroyed, Lost or Stolen Notes
 
15


 
Section 2.10.
Persons Deemed Noteholders
 
16


 
Section 2.11.
Cancellation of Notes
 
16


 
Section 2.12.
Conditions to Closing
 
17


 
Section 2.13.
Definitive Notes
 
20


 
Section 2.14.
Access to List of Noteholders’ Names and Addresses
 
20


 
 
 
 
 
ARTICLE III Covenants; Collateral; Representations; Warranties
20


 
Section 3.01.
Performance of Obligations
 
20


 
Section 3.02.
Negative Covenants
 
22


 
Section 3.03.
Money for Note Payments
 
22


 
Section 3.04.
Restriction of Issuer Activities
 
23


 
Section 3.05.
Protection of Trust Estate
 
23


 
Section 3.06.
Opinions and Officer’s Certificates as to Trust Estate
 
25


 
Section 3.07.
Statement as to Compliance
 
26


 
Section 3.08.
Recording
 
26


 
Section 3.09.
Agreements Not to Institute Bankruptcy Proceedings
 
27


 
Section 3.10.
Additional Covenants; Covenants with Respect to the Managing Members and Project
Companies.
 
27


 
Section 3.11.
Providing of Notice.
 
31


 
Section 3.12.
Representations and Warranties of the Issuer
 
32


 
Section 3.13.
Representations and Warranties of the Indenture Trustee
 
37


 
Section 3.14.
Rule 144A Information
 
38


 
Section 3.15.
Knowledge
 
38


 
Section 3.16.
Capital Contributions
 
38


 
 
 
 
 
ARTICLE IV Management, Administration and Servicing
38


 
Section 4.01.
Transaction Management Agreement
 
38





i



--------------------------------------------------------------------------------





 
 
 
 
 
ARTICLE V Accounts, Collections, Payments of Interest and Principal, Releases,
and Statements to Noteholders
40


 
Section 5.01.
Accounts
 
40


 
Section 5.02.
Supplemental Reserve Account and Tax Loss Insurance Proceeds Account
 
43


 
Section 5.03.
Liquidity Reserve Account
 
44


 
Section 5.04.
Collection Account
 
46


 
Section 5.05.
Distribution of Funds in the Collection Account.
 
46


 
Section 5.06.
Early Amortization Period Payments and Sequential Interest Amortization Period
Payments
 
48


 
Section 5.07.
Note Payments
 
48


 
Section 5.08.
Statements to Noteholders; Tax Returns
 
49


 
Section 5.09.
Reports by Indenture Trustee
 
50


 
Section 5.10.
Final Balances
 
50


 
 
 
 
 
ARTICLE VI Voluntary Prepayment of Notes and Release of Collateral
50


 
Section 6.01.
Voluntary Prepayment
 
50


 
Section 6.02.
[Reserved]
 
51


 
Section 6.03.
Notice of Voluntary Prepayment
 
52


 
Section 6.04.
Cancellation of Notes
 
52


 
Section 6.05.
Release of Collateral
 
52


 
 
 
 
 
ARTICLE VII The Indenture Trustee
52


 
Section 7.01.
Duties of Indenture Trustee
 
52


 
Section 7.02.
Notice of Default, Transaction Manager Termination Event or Event of Default;
Delivery of Manager Reports
 
54


 
Section 7.03.
Rights of Indenture Trustee
 
55


 
Section 7.04.
Not Responsible for Recitals, Issuance of Notes or Application of Moneys as
Directed
 
56


 
Section 7.05.
May Hold Notes
 
57


 
Section 7.06.
Money Held in Trust
 
57


 
Section 7.07.
Compensation and Reimbursement
 
57


 
Section 7.08.
Eligibility; Disqualification
 
58


 
Section 7.09.
Indenture Trustee’s Capital and Surplus
 
58


 
Section 7.10.
Resignation and Removal; Appointment of Successor
 
59


 
Section 7.11.
Acceptance of Appointment by Successor
 
59


 
Section 7.12.
Merger, Conversion, Consolidation or Succession to Business of Indenture Trustee
 
60


 
Section 7.13.
Co-trustees and Separate Indenture Trustees
 
60


 
Section 7.14.
Books and Records
 
62


 
Section 7.15.
Control
 
62


 
Section 7.16.
Suits for Enforcement
 
62


 
Section 7.17.
Compliance with Applicable Anti-Terrorism and Anti-Money Laundering Regulations
 
63


 
 
 
 
 
ARTICLE VIII [Reserved]
63


 
 
 
 
 
ARTICLE IX Event of Default
63


 
Section 9.01.
Events of Default
 
63





ii



--------------------------------------------------------------------------------





 
Section 9.02.
Actions of Indenture Trustee
 
65


 
Section 9.03.
Indenture Trustee May File Proofs of Claim
 
65


 
Section 9.04.
Indenture Trustee May Enforce Claim Without Possession of Notes    
 
66


 
Section 9.05.
Knowledge of Indenture Trustee
 
66


 
Section 9.06.
Limitation on Suits
 
66


 
Section 9.07.
Unconditional Right of Noteholders to Receive Principal and Interest
 
67


 
Section 9.08.
Restoration of Rights and Remedies
 
67


 
Section 9.09.
Rights and Remedies Cumulative
 
67


 
Section 9.10.
Delay or Omission; Not Waiver
 
67


 
Section 9.11.
Control by Noteholders
 
68


 
Section 9.12.
Waiver of Certain Events by Less Than All Noteholders
 
68


 
Section 9.13.
Undertaking for Costs
 
68


 
Section 9.14.
Waiver of Stay or Extension Laws
 
69


 
Section 9.15.
Sale of Trust Estate
 
69


 
Section 9.16.
Action on Notes
 
70


 
 
 
 
 
ARTICLE X Supplemental Indentures
70


 
Section 10.01.
Supplemental Indentures Without Noteholder Approval
 
70


 
Section 10.02.
Supplemental Indentures with Consent of Noteholders
 
71


 
Section 10.03.
Execution of Amendments and Supplemental Indentures
 
72


 
Section 10.04.
Effect of Amendments and Supplemental Indentures
 
72


 
Section 10.05.
Reference in Notes to Amendments and Supplemental Indentures    
 
73


 
Section 10.06.
Indenture Trustee to Act on Instructions
 
73


 
 
 
 
 
ARTICLE XI [Reserved]
73


 
 
 
 
 
ARTICLE XII Miscellaneous
73


 
Section 12.01.
Compliance Certificates and Opinions; Furnishing of Information    
 
73


 
Section 12.02.
Form of Documents Delivered to Indenture Trustee
 
74


 
Section 12.03.
Acts of Noteholders
 
75


 
Section 12.04.
Notices, Etc
 
75


 
Section 12.05.
Notices and Reports to Noteholders; Waiver of Notices
 
76


 
Section 12.06.
Rules by Indenture Trustee
 
77


 
Section 12.07.
Issuer Obligation
 
77


 
Section 12.08.
Enforcement of Benefits
 
78


 
Section 12.09.
Effect of Headings and Table of Contents
 
78


 
Section 12.10.
Successors and Assigns
 
78


 
Section 12.11.
Separability
 
78


 
Section 12.12.
Benefits of Indenture
 
78


 
Section 12.13.
Legal Holidays
 
78


 
Section 12.14.
Governing Law; Jurisdiction; Waiver of Jury Trial
 
78


 
Section 12.15.
Counterparts
 
79


 
Section 12.16.
Recording of Indenture
 
79





iii



--------------------------------------------------------------------------------





 
Section 12.17.
Further Assurances
 
79


 
Section 12.18.
No Bankruptcy Petition Against the Issuer
 
79


 
Section 12.19.
[Reserved].
 
79


 
Section 12.20.
Liquidated Damages Demands
 
79


 
Section 12.21.
[Reserved].
 
80


 
Section 12.22.
Tax Treatment Disclosure
 
80


 
Section 12.23.
Multiple Roles
 
80


 
Section 12.24.
PATRIOT Act
 
80


 
 
 
 
 
ARTICLE XIII Termination
80


 
Section 13.01.
Termination of Indenture
 
80


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule I
—
Schedule of Solar Assets
Schedule II
—
Scheduled Host Customer Payments
Schedule III
—
Scheduled PBI Payments
Schedule IV
—
Scheduled Outstanding Note Balance
Schedule V
—
Projected Tax Equity Investor Distributions
 
 
 
Exhibit A-1
—
Form of Class A Note A-1
Exhibit A-2
—
Form of Class B Note A-2
 
 
 
Exhibit B
—
Forms of Transferee Letter B-1
Exhibit C
—
Notice of Voluntary Prepayment C-1
 
 
 
 
 
 
Annex A
—
Standard Definitions











iv



--------------------------------------------------------------------------------






THIS INDENTURE (as amended or supplemented from time to time, the “Indenture”)
is dated as of October 28, 2019 between Sunrun Atlas Issuer 2019-2, LLC, a
limited liability company organized under the laws of the State of Delaware, as
issuer (the “Issuer”), and Wells Fargo Bank, National Association, a national
banking association, not in its individual capacity but solely in its capacity
as indenture trustee (together with its successors and assigns in such capacity,
the “Indenture Trustee”).
PRELIMINARY STATEMENT
Pursuant to this Indenture, there is hereby duly authorized the execution and
delivery of two classes of notes designated as the Issuer’s 3.61% Solar Asset
Backed Notes, Series 2019-2, Class A (the “Class A Notes”), 6.35% Solar Asset
Backed Notes, Series 2019-2, Class B (the “Class B Notes” and together with the
Class A Notes, the "Notes"). All covenants and agreements made by the Issuer
herein are for the benefit and security of the Holders of the Notes. The Issuer
is entering into this Indenture, and the Indenture Trustee is accepting the
trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.
GRANTING CLAUSE
The Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Holders of the Notes, as their interests may appear, all of the rights, title,
interest and benefits of the Issuer whether now existing or hereafter arising in
and to: (a) the Managing Member Membership Interests; (b) the Contribution
Agreements, the Transaction Management Agreement, the Manager Transition
Agreement, the Custodial Agreement, the Performance Guaranty, any Letter of
Credit and all other Transaction Documents; (c) amounts deposited from time to
time into the Collection Account, the Liquidity Reserve Account, the
Supplemental Reserve Account, the Tax Loss Insurance Proceeds Account, and all
Eligible Investments in each such account; (d) the membership interests of each
Tax Equity Investor Member in the related Project Company if and when acquired
by the Issuer through the exercise of the related Purchase Option or the [***]
Project Company Put Option; (e) the membership interests of each Managing Member
in the related Project Company; (f) proceeds of any and all of the foregoing
including all proceeds of the conversion, voluntary or involuntary, of any of
the foregoing into cash or other property; and (g) all other assets of the
Issuer (collectively, the “Trust Estate”) except that the Trust Estate will not
include a lien on the Solar Assets or any other assets of the Project Companies.
Such Grants are made in trust, to secure payments of amounts due with respect to
the Notes ratably and without prejudice, priority or distinction between the
Notes, and to secure: (a) the payment of all amounts on the Notes as such
amounts become due in accordance with their terms; (b) the payment of all other
sums payable in accordance with the provisions of this Indenture; and
(c) compliance with the provisions of this Indenture, all as provided in this
Indenture.


1



--------------------------------------------------------------------------------





The Indenture Trustee acknowledges such Grants, accepts the trusts hereunder in
accordance with the provisions of this Indenture, and agrees to perform the
duties herein required pursuant to the terms and provisions of this Indenture
and subject to the conditions hereof.
ARTICLE I

DEFINITIONS
Section 1.01.    General Definitions and Rules of Construction. Except as
otherwise specified or as the context may otherwise require, capitalized terms
used in this Indenture shall have the respective meanings given to such terms in
the Standard Definitions attached hereto as Annex A, which is hereby
incorporated by reference into this Indenture as if set forth fully in this
Indenture. The rules of construction set forth in Annex A shall apply to this
Indenture and are hereby incorporated by reference into this Indenture as if set
forth fully in this Indenture.
Section 1.02.    Calculations. Calculations required to be made pursuant to this
Indenture shall be made on the basis of information or accountings as to
payments on each Note furnished by the Transaction Manager. Except to the extent
they are incorrect on their face, such information or accountings may be
conclusively relied upon in making such calculations, but to the extent that it
is later determined that any such information or accountings are incorrect,
appropriate corrections or adjustments will be made.
ARTICLE II

THE NOTES; RECONVEYANCE
Section 2.01.    General.
(a) The Notes shall be designated the Issuer’s “3.61% Solar Asset Backed Notes,
Series 2019-2, Class A” and “6.35% Solar Asset Backed Notes, Series 2019-2,
Class B.”
(b)    All payments of principal and interest with respect to the Notes shall be
made only from the Trust Estate on the terms and conditions specified herein.
Each Noteholder and each Note Owner, by its acceptance of a Note, agrees that it
will have recourse solely against such Trust Estate and such payment and
indemnification obligations included therein.
(c)    Except as otherwise provided herein, all Notes shall be substantially
identical in all respects. Except as specifically provided herein, all Notes
issued, authenticated and delivered under this Indenture shall be in all
respects equally and ratably entitled to the benefits hereof without preference,
priority or distinction on account of the actual time or times of authentication
and delivery, all in accordance with the terms and provisions of this Indenture.


2



--------------------------------------------------------------------------------





(d)    The Initial Outstanding Note Balance of the Class A Notes and the Class B
Notes that may be executed by the Issuer and authenticated and delivered by the
Indenture Trustee and Outstanding at any given time under this Indenture is
limited to $312,400,000 and $58,600,000, respectively.
(e)    Holders of the Notes shall be entitled to payments of interest and
principal as provided herein. Each Class of Notes shall have a final maturity on
the Rated Final Maturity. All Notes of the same Class shall be secured on parity
with one another, with no Note of any Class having any priority over any other
Note of that same Class.
(f)    The Notes that are authenticated and delivered to the Noteholders by the
Indenture Trustee upon an Issuer Order on the Closing Date shall be dated as of
the Closing Date. Any Note issued later in exchange for, or in replacement of,
any Note issued on the Closing Date shall be dated the date of its
authentication.
(g)    The Notes are issuable in the applicable Minimum Denomination and, in
each case, integral multiples of $1,000 in excess thereof; provided that one
Note of such Class may be issued in an additional amount equal to any remaining
portion of the Initial Outstanding Note Balance of such Class.
Section 2.02.    Forms of Notes. The Notes shall be in substantially the form
set forth in Exhibit A-1 or Exhibit A-2, as applicable, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon as may,
consistently herewith, be determined by the Issuer, as evidenced by its
execution thereof.
The Definitive Notes shall be typewritten, printed, lithographed or engraved or
produced by any combination of these methods, all as determined by the officers
executing such Notes, as evidenced by their execution of such Notes.
Each Note shall be dated the date of its authentication. The terms of the Notes
are set forth in Exhibit A-1 or Exhibit A-2, and are part of the terms of this
Indenture.
(a)    Global Notes. The Notes are being offered and sold by the Issuer to the
Initial Purchasers pursuant to the Note Purchase Agreement.
Notes offered and sold within the United States to QIBs in reliance on Rule 144A
and, with respect to any Class B Notes acquired by Sunrun or any of its
affiliates, Institutional Accredited Investors, shall be issued initially in the
form of Rule 144A Global Notes, which shall be deposited on behalf of the
purchasers of the Notes represented thereby with the Indenture Trustee, as
custodian for the Securities Depository, and registered in the name of the
Securities Depository or a nominee of the Securities Depository, duly executed
by the Issuer and authenticated by the Indenture Trustee


3



--------------------------------------------------------------------------------





as hereinafter provided. The Outstanding Note Balance of the Rule 144A Global
Notes may from time to time be increased or decreased by adjustments made on the
records of the Indenture Trustee and the Securities Depository or its nominee as
hereinafter provided. The Indenture Trustee shall not be liable for any error or
omission by the Securities Depository in making such record adjustments and the
records of the Indenture Trustee shall be controlling with regard to outstanding
principal amount of Notes hereunder.
Notes offered and sold outside of the United States in reliance on Regulation S
under the Securities Act shall be issued initially in the form of a Regulation S
Temporary Global Note, which shall be deposited on behalf of the purchasers of
the Notes represented thereby with the Indenture Trustee, as custodian for the
Securities Depository, and registered in the name of the Securities Depository
or the nominee of the Securities Depository for the investors’ respective
accounts at Euroclear Bank S.A./N.V. as operator of the Euroclear System
(“Euroclear”), or Clearstream Banking société anonyme (“Clearstream”), duly
executed by the Issuer and authenticated by the Indenture Trustee as hereinafter
provided. Beneficial interests in the Regulation S Temporary Global Notes may be
held only through Euroclear or Clearstream.
Within a reasonable period of time following the expiration of the “40-day
distribution compliance period” (as defined in Regulation S), beneficial
interests in the Regulation S Temporary Global Note shall be exchanged for
beneficial interests in Regulation S Permanent Global Notes upon the receipt by
the Indenture Trustee of an Officer’s Certificate from the Issuer. The
Regulation S Permanent Global Notes will be deposited with the Indenture
Trustee, as custodian, and registered in the name of a nominee of the Securities
Depository. Simultaneously with the authentication of the Regulation S Permanent
Global Notes, the Indenture Trustee shall cancel the Regulation S Temporary
Global Note. The Outstanding Note Balance of the Regulation S Temporary Global
Note and the Regulation S Permanent Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Indenture
Trustee and the Securities Depository or its nominee, as the case may be, in
connection with transfers of interest as hereinafter provided. The Indenture
Trustee shall incur no liability for any error or omission of the Securities
Depository in making such record adjustments and the records of the Indenture
Trustee shall be controlling with regard to outstanding principal amount of
Regulation S Global Notes hereunder.
Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and prepayments.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the amount of outstanding Notes represented thereby shall be made by
the Indenture Trustee, or by the Note Registrar at the direction of the
Indenture Trustee, in accordance with instructions given by the Holder thereof
as required by Section 2.08.


4



--------------------------------------------------------------------------------





The provisions of the “Operating Procedures of the Euroclear System” and “Terms
and Conditions Governing Use of Euroclear” and the “Management Regulations” and
“Instructions to Participants” of Clearstream shall be applicable to interests
in the Regulation S Temporary Global Note and the Regulation S Permanent Global
Notes that are held by the members of, or participants in, the Securities
Depository (“Agent Members”) through Euroclear or Clearstream.
Except as set forth in Section 2.08, the Global Notes may be transferred, in
whole and not in part, only to another nominee of the Securities Depository or
to a successor of the Securities Depository or its nominee.
(b)    Book-Entry Provisions. This Section 2.02(b) shall apply only to the
Global Notes deposited with or on behalf of the Securities Depository.
The Issuer shall execute and the Indenture Trustee shall, in accordance with
this Section 2.02(b), authenticate and deliver one Global Note for each Class of
Notes which (i) shall be registered in the name of the Securities Depository or
the nominee of the Securities Depository and (ii) shall be delivered by the
Indenture Trustee to the Securities Depository or pursuant to the Securities
Depository’s instructions or held by the Indenture Trustee as custodian for the
Securities Depository.
Agent Members shall have no rights either under this Indenture with respect to
any Global Note held on their behalf by the Securities Depository or by the
Indenture Trustee as custodian for the Securities Depository or under such
Global Note, and the Securities Depository may be treated by the Issuer, the
Indenture Trustee and any agent of the Issuer or the Indenture Trustee as the
absolute owner of such Global Note for all purposes whatsoever. Notwithstanding
the foregoing, nothing herein shall prevent the Issuer, the Indenture Trustee or
any agent of the Issuer or the Indenture Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Securities
Depository or impair, as between the Securities Depository and its Agent
Members, the operation of customary practices of such Securities Depository
governing the exercise of the rights of an owner of a beneficial interest in any
Global Note.
The Note Registrar and the Indenture Trustee shall be entitled to treat the
Securities Depository for all purposes of this Indenture (including the payment
of principal of and interest on the Notes and the giving of instructions or
directions hereunder) as the sole Holder of the Notes, and shall have no
obligation to the Note Owners.
The rights of Note Owners shall be exercised only through the Securities
Depository and shall be limited to those established by law and agreements
between such Note Owners and the Securities Depository and/or the Agent Members
pursuant to the Note Depository Agreement. The initial Securities Depository
will make book-entry transfers among the Agent Members and receive


5



--------------------------------------------------------------------------------





and transmit payments of principal of and interest on the Notes to such Agent
Members with respect to such Global Notes.
Whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Outstanding amount of the Notes, the Securities Depository shall be
deemed to represent such percentage only to the extent that it has received
instructions to such effect from Note Owners and/or Agent Members owning or
representing, respectively, such required percentage of the beneficial interest
in the Notes and has delivered such instructions to the Indenture Trustee.
(c)    Definitive Notes. Except as provided in Sections 2.08 and 2.13, owners of
beneficial interests in Global Notes will not be entitled to receive physical
delivery of certificated definitive, fully registered Notes (the “Definitive
Notes”).
Section 2.03.    Payment of Principal and Interest.
(a) Principal payments on the Notes will be made on each Payment Date to the
Noteholders as of the related Record Date pursuant to the provision of
Section 5.05. The remaining Aggregate Outstanding Note Balance, if any, shall be
due and payable on the Rated Final Maturity.
(b)    On each Payment Date, the Note Interest for each Class of Notes will be
distributed to the registered Noteholders of the applicable Class of Notes as of
the related Record Date in accordance with the Priority of Payments. Interest on
the Notes with respect to any Payment Date will accrue at the applicable Note
Rate based on the Interest Accrual Period.
(c)    If the Outstanding Note Balance of any Class of Notes has not been paid
in full on or before the Anticipated Repayment Date, additional interest (the
“Post-ARD Additional Note Interest”) will begin to accrue during each Interest
Accrual Period thereafter on such Class of Notes at the related Post-ARD
Additional Interest Rate. The Post-ARD Additional Note Interest for a Class of
Notes will only be due and payable after the Aggregate Outstanding Note Balance
has been paid in full. Prior to such time, the Post-ARD Additional Note Interest
accruing on a Class of Notes will be deferred and added to any Post-ARD
Additional Note Interest previously deferred and remaining unpaid (“Deferred
Post-ARD Additional Note Interest”). Deferred Post-ARD Additional Note Interest
will not bear interest.
Section 2.04.    Payments to Noteholders.
(a)     Noteholders of each Class shall, subject to the priorities and
conditions set forth in Section 5.05, be entitled to receive payments of
interest and principal on each Payment Date. Any payment of interest or
principal payable with respect to the Notes on the applicable Payment Date shall
be made to the Person in whose name such Note is registered on the Record Date
for such Payment Date in the manner provided in Section 5.07.


6



--------------------------------------------------------------------------------





(b)    All reductions in the principal balance of a Note (or one or more
Predecessor Notes) effected by payments of principal made on any Payment Date
shall be binding upon all Holders of such Note and of any Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Note.
Section 2.05.    Execution, Authentication, Delivery and Dating.
(a)     The Notes shall be executed by the Issuer. The signature of such
Authorized Officer on the Notes may be manual or facsimile. Notes bearing the
manual or facsimile signature of any individual who was, at the time of
execution thereof, an Authorized Officer of the Issuer shall bind the Issuer,
notwithstanding the fact that such individual ceased to hold such office prior
to the authentication and delivery of such Notes or did not hold such office at
the date of issuance of such Notes.
(b)    On the Closing Date, the Issuer shall, and at any time and from time to
time after the execution and delivery of this Indenture, the Issuer may deliver
Notes executed by the Issuer to the Indenture Trustee for authentication, and
the Indenture Trustee, upon receipt of the Notes and of an Issuer Order, shall
authenticate and deliver such Notes; provided, however, that the Indenture
Trustee shall not authenticate the Notes on the Closing Date unless and until it
shall have received the documents listed in Section 2.12.
(c)    Each Note authenticated and delivered by the Indenture Trustee to or upon
an Issuer Order on or prior to the Closing Date shall be dated the Closing Date.
All other Notes that are authenticated after the Closing Date for any other
purpose under this Indenture shall be dated the date of their authentication.
(d)    Notes issued upon transfer, exchange or replacement of other Notes shall
be issued in authorized denominations reflecting the Outstanding Note Balance so
transferred, exchanged or replaced, but shall represent only the Outstanding
Note Balance so transferred, exchanged or replaced. In the event that any Note
is divided into more than one Note in accordance with this Article II, such
Outstanding Note Balance shall be divided among the Notes delivered in exchange
therefor.
(e)    No Note shall be entitled to any benefit under this Indenture or be valid
or obligatory for any purpose unless there appears on such Note a certificate of
authentication, substantially in the form provided for herein, executed by the
Indenture Trustee by the manual signature of a Responsible Officer of the
Indenture Trustee, and such executed certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered.
Section 2.06.    Temporary Notes. Except for the Notes maintained in book-entry
form, temporary Notes shall be issuable in any authorized denomination, and
substantially in the form of


7



--------------------------------------------------------------------------------





the Definitive Notes but with such omissions, insertions and variations as may
be appropriate for temporary Notes, all as may be determined by the Issuer.
Every such temporary Note shall be executed by the Issuer and authenticated by
the Indenture Trustee upon the same conditions and in substantially the same
manner, and with the same effect, as the Definitive Notes. Without unreasonable
delay, the Issuer will execute and deliver to the Indenture Trustee Definitive
Notes (other than in the case of Notes in global form) and thereupon any or all
temporary Notes (other than in the case of Notes in global form) may be
surrendered in exchange therefor, at the Corporate Trust Office, and the
Indenture Trustee shall authenticate and deliver in exchange for such temporary
Notes an equal aggregate principal amount of Definitive Notes. Such exchange
shall be made by the Issuer at its own expense and without any charge therefor.
Until so exchanged, the temporary Notes shall in all respects be entitled to the
same benefits and subject to the same limitations under this Indenture as
Definitive Notes authenticated and delivered hereunder.
Section 2.07.    Registration, Registration of Transfer and Exchange.
(a)     The Indenture Trustee (in such capacity, the “Note Registrar”) shall
cause to be kept at its Corporate Trust Office a register (the “Note Register”),
in which, subject to such reasonable regulations as it may prescribe, the Note
Registrar shall provide for the registration of the Notes and the registration
of transfers of such Notes. The Notes are intended to be obligations in
registered form for purposes of Section 163(f), Section 871(h)(2) and Section
881(c)(2) of the Code.
(b)    Each Person who has or who acquires any Ownership Interest in a Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of this Section 2.07 and Section 2.08.
(c)    Each purchaser of Global Notes, other than the Initial Purchasers, will
be deemed to have represented and agreed as follows:
(i)         The purchaser (other than Sunrun or any affiliate thereof that
acquires a Class B Note) (A) (1) is a QIB, (2) is aware that the sale to it is
being made in reliance on Rule 144A and (3) is acquiring the Notes or interests
therein for its own account or for the account of a QIB or (B) is not a U.S.
Person and is purchasing the Notes or interests therein in an offshore
transaction pursuant to Regulation S.
(ii)         The purchaser understands that the Notes and interests therein are
being offered in a transaction not involving any public offering in the United
States within the meaning of the Securities Act, that the Notes have not been
and will not be registered under the Securities Act and that (A) if in the
future it decides to offer, resell, pledge or otherwise transfer any of the
Notes or any interests therein, such Class A Notes and Class B Notes or the
interests therein may not be offered, resold, pledged or otherwise transferred
in denominations lower than $100,000 and $750,000, respectively, and, in each
case, in


8



--------------------------------------------------------------------------------





integral multiples of $1,000 in excess thereof, and only (1) in the United
States to a person whom the seller reasonably believes is a QIB in a transaction
meeting the requirements of Rule 144A, (2) outside the United States in a
transaction complying with the provisions of Regulation S under the Securities
Act, or (3) pursuant to another exemption from registration under the Securities
Act (if available and evidenced by an opinion of counsel acceptable to the
Issuer and the Indenture Trustee), in each of cases (1) through (3) in
accordance with any applicable securities laws of any State of the United States
and any other applicable jurisdiction, and (B) the purchaser will, and each
subsequent Holder is required to, notify any subsequent purchaser of such Notes
or interests therein from it of the resale restrictions referred to in (A)
above. Notwithstanding the foregoing restriction, any Note that has been
properly issued in an amount no less than the applicable Minimum Denomination,
or any interest therein, may be offered, resold, pledged or otherwise
transferred in denominations less than the applicable Minimum Denomination if
such lesser denomination is solely a result of a reduction in principal due to
payments made in accordance with this Indenture.
(iii)         The purchaser understands that the Notes will bear a legend
substantially to the following effect:
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR INTEREST HEREIN MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY NOT BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN DENOMINATIONS LOWER THAN $100,000 FOR CLASS
A NOTES/$750,000 FOR CLASS B NOTES AND IN INTEGRAL MULTIPLES OF $1,000 IN EXCESS
THEREOF, AND ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A


9



--------------------------------------------------------------------------------





TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S, OR (III)
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF
AVAILABLE AND EVIDENCED BY AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER AND
THE INDENTURE TRUSTEE), IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE OR ANY INTEREST HEREIN FROM IT OF
THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. NOTWITHSTANDING THE FOREGOING
RESTRICTION, ANY NOTE THAT HAS BEEN PROPERLY ISSUED IN AN AMOUNT NO LESS THAN
$100,000 FOR CLASS A NOTES/$750,000 FOR CLASS B NOTES, OR ANY INTEREST THEREIN,
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN DENOMINATIONS LESS
THAN $100,000 FOR CLASS A NOTES/$750,000 FOR CLASS B NOTES IF SUCH LESSER
DENOMINATION IS SOLELY A RESULT OF A REDUCTION IN PRINCIPAL DUE TO PAYMENTS MADE
IN ACCORDANCE WITH THIS INDENTURE.
THE PURCHASER UNDERSTANDS THAT THE ISSUER MAY RECEIVE A LIST OF PARTICIPANTS
HOLDING POSITIONS IN THE NOTES FROM THE SECURITIES DEPOSITORY.
(iv)         The purchaser understands that any Note offered in reliance on
Regulation S will, during the 40-day distribution compliance period commencing
on the day after the later of the commencement of the offering and the date of
original issuance of the Notes, bear a legend substantially to the following
effect:
THIS NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER THE
SECURITIES ACT WHICH IS EXCHANGEABLE FOR A REGULATION S PERMANENT GLOBAL NOTE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE INDENTURE.
PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, THIS NOTE MAY NOT BE OFFERED,
SOLD,


10



--------------------------------------------------------------------------------





PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.
Following the 40-day distribution compliance period, interests in a Regulation S
Temporary Global Note will be exchanged for interests in a Regulation S
Permanent Global Note.
(v)         Each purchaser and transferee by its purchase and holding of a Class
A Note or Ownership Interest therein shall be deemed to have represented and
warranted that (a) it is not acquiring the Class A Note or interest therein for
or on behalf of or with the assets of any employee benefit plan as defined in
Section 3(3) of the Employment Retirement Income Security Act of 1974, as
amended (“ERISA”) that is subject to Title I of ERISA or any other “plan” as
defined in Section 4975(e)(1) of the Code that is subject to Section 4975 of the
Code or any entity whose underlying assets include plan assets (within the
meaning of 29 C.F.R. 2510.3-101, as modified by Section 3(3) of ERISA) by reason
of an employee benefit plan’s or plan’s investment in such entity (each a
“Benefit Plan Investor”), or any “governmental plan” within the meaning of
Section 3(32) of ERISA or “church plan” within the meaning of Section 3(33) of
ERISA that is subject to any substantially similar provision of state or local
law (“Similar Law”), or (b) if the purchaser or transferee is a Benefit Plan
Investor or a governmental plan or church plan subject to Similar Law, the
purchaser and transferee and the fiduciary of such Benefit Plan Investor or
governmental plan or church plan by its purchase of the Class A Note or interest
therein shall be deemed to have represented and warranted that the purchase and
holding of the Class A Note or interest therein will not result in a non-exempt
prohibited transaction under ERISA or Section 4975 of the Code or violation of
Similar Law and will be consistent with any applicable fiduciary duties that may
be imposed upon the purchaser or transferee.
(vi)         Each purchaser and transferee by its purchase and holding of a
Class B Note or Ownership Interest therein shall be deemed to have represented
and warranted that at the time of its purchase and throughout the period that it
holds such Class B Note or interest therein, that (a) it is not and will not be
a Benefit Plan Investor and is not acquiring the Class B Note (or any interest
therein), directly or indirectly, with the assets of a Benefit Plan Investor,
(b) it is not and will not be a Government Plan or church plan subject to
Similar Law and will not be acquiring the Class B Note, directly or indirectly,
with the assets of such a Government Plan or church plan and (c) it will not
sell or otherwise transfer the Class B Note or interest therein to any person
without first obtaining the same foregoing representations, warranties and
covenants from that person.
(vii)    The purchaser understands that the Issuer may receive a list of
participants holding positions in the Notes from the Securities Depository.


11



--------------------------------------------------------------------------------





(viii)    Each purchaser and transferee by its purchase of a Note or interest
therein shall be deemed to have agreed to treat the Note as indebtedness and
indicate on all federal, state and local income tax and information returns and
reports required to be filed with respect to the Note, under any applicable
federal, state or local tax statute or any rule or regulation under any of them,
that the Note is indebtedness unless otherwise required by applicable law.
(d)    Other than with respect to Notes maintained in book-entry form, at the
option of a Noteholder, Notes may be exchanged for other Notes of any authorized
denominations and of a like Outstanding Note Balance and Class upon surrender of
the Notes to be exchanged at the Corporate Trust Office. Whenever any Notes are
so surrendered for exchange, the Issuer shall execute, and the Indenture Trustee
shall authenticate and deliver, the Notes which the Noteholder making the
exchange is entitled to receive.
(e)    Other than with respect to Notes maintained in book-entry form, any Note
presented or surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Indenture Trustee duly executed. All Notes issued upon any
registration of transfer or exchange of Notes shall be the valid obligations of
the Issuer, evidencing the same rights, and entitled to the same benefits under
this Indenture, as the Class of Notes surrendered upon such registration of
transfer or exchange. No service charge shall be made for any registration of
transfer or exchange of Notes, but the Issuer and the Indenture Trustee may
require payment of a sum sufficient to cover any tax or other governmental
charge as may be imposed in connection with any registration of transfer or
exchange of Notes, other than exchanges pursuant to Section 2.08 not involving
any transfer.
The Notes have not been and will not be registered under the Securities Act or
the securities laws of any jurisdiction. Consequently, the Notes are not
transferable other than pursuant to an exemption from the registration
requirements of the Securities Act and satisfaction of provisions set forth in
this Indenture.
(f)    Each purchaser and transferee by its purchase of a Class B Note or a
beneficial interest therein shall be deemed to have made all of the
certifications, representations, warranties and covenants set forth therein
(which shall include those set forth in Section 2.07(c)(i)-(ix) and Section
2.08(e)). Any transfer of a beneficial interest in a Class B Note in violation
of any of the foregoing will be of no force and effect and void ab initio.
(g)    Sunrun and any affiliate thereof, by its holding, transfer or purchase of
the Class B Notes on and after the Closing Date, will be deemed to have
represented that it is an Institutional Accredited Investor.
Section 2.08.    Transfer and Exchange.


12



--------------------------------------------------------------------------------





(a)     The transfer and exchange of Global Notes or beneficial interests
therein shall be effected through the Securities Depository, in accordance with
this Indenture and the procedures of the Securities Depository therefor, which
shall include restrictions on transfer comparable to those set forth herein to
the extent required by the Securities Act. Beneficial interests in a Global Note
may be transferred to persons who take delivery thereof in the form of a
beneficial interest in the same Global Note in accordance with the transfer
restrictions set forth in the legends in subsections (c)(iii) and (c)(iv) of
Section 2.07, as applicable. Transfers of beneficial interests in the Global
Notes to persons required or permitted to take delivery thereof in the form of
an interest in another Global Note shall be permitted as follows:
(i)    Rule 144A Global Note to Regulation S Global Note. If, at any time, an
owner of a beneficial interest in a Rule 144A Global Note deposited with the
Securities Depository (or the Indenture Trustee as custodian for the Securities
Depository) wishes to transfer its interest in such Rule 144A Global Note to a
person who is required or permitted to take delivery thereof in the form of an
interest in a Regulation S Global Note, such owner shall, subject to compliance
with the applicable procedures described herein (the “Applicable Procedures”),
exchange or cause the exchange of such interest for an equivalent beneficial
interest in a Regulation S Global Note as provided in this Section 2.08(a)(i).
Upon receipt by the Indenture Trustee of (1) instructions given in accordance
with the Applicable Procedures from an Agent Member directing the Indenture
Trustee to credit or cause to be credited a beneficial interest in the
Regulation S Global Note in an amount equal to the beneficial interest in the
Rule 144A Global Note to be exchanged, (2) a written order given in accordance
with the Applicable Procedures containing information regarding the participant
account of the Securities Depository and the Euroclear or Clearstream account to
be credited with such increase, and (3) a certificate in the form of Exhibit B-1
hereto given by the Note Owner of such beneficial interest stating that the
transfer of such interest has been made in compliance with the transfer
restrictions applicable to the Global Notes and pursuant to and in accordance
with Rule 903 or Rule 904 of Regulation S, then the Indenture Trustee, as Note
Registrar, shall instruct the Securities Depository to reduce or cause to be
reduced the initial Outstanding Note Balance of the applicable Rule 144A Global
Note and to increase or cause to be increased the initial Outstanding Note
Balance of the applicable Regulation S Global Note by the initial principal
amount of the beneficial interest in the Rule 144A Global Note to be exchanged,
to credit or cause to be credited to the account of the person specified in such
instructions a beneficial interest in the Regulation S Global Note equal to the
reduction in the initial Outstanding Note Balance of the Rule 144A Global Note,
and to debit, or cause to be debited, from the account of the person making such
exchange or transfer the beneficial interest in the Rule 144A Global Note that
is being exchanged or transferred.


13



--------------------------------------------------------------------------------





(ii)    Regulation S Global Note to Rule 144A Global Note. If, at any time an
owner of a beneficial interest in a Regulation S Global Note deposited with the
Securities Depository or with the Indenture Trustee as custodian for the
Securities Depository wishes to transfer its interest in such Regulation S
Global Note to a person who is required or permitted to take delivery thereof in
the form of an interest in a Rule 144A Global Note, such owner shall, subject to
the Applicable Procedures, exchange or cause the exchange of such interest for
an equivalent beneficial interest in a Rule 144A Global Note as provided in this
Section 2.08(a)(ii). Upon receipt by the Indenture Trustee of (1) instructions
from Euroclear or Clearstream, if applicable, and the Securities Depository,
directing the Indenture Trustee, as Note Registrar, to credit or cause to be
credited a beneficial interest in the Rule 144A Global Note equal to the
beneficial interest in the Regulation S Global Note to be exchanged, such
instructions to contain information regarding the participant account with the
Securities Depository to be credited with such increase, (2) a written order
given in accordance with the Applicable Procedures containing information
regarding the participant account of the Securities Depository and (3) if such
transfer is being effected prior to the expiration of the “40-day distribution
compliance period” (as defined by Regulation S under the Securities Act), a
certificate in the form of Exhibit B-2 attached hereto given by the Note Owner
of such beneficial interest stating (A) if the transfer is pursuant to
Rule 144A, that the person transferring such interest in a Regulation S Global
Note reasonably believes that the person acquiring such interest in a Rule 144A
Global Note is a QIB and is obtaining such beneficial interest in a transaction
meeting the requirements of Rule 144A and any applicable blue sky or securities
laws of any State of the United States, (B) that the transfer complies with the
requirements of Rule 144A under the Securities Act and any applicable blue sky
or securities laws of any State of the United States or (C) if the transfer is
pursuant to any other exemption from the registration requirements of the
Securities Act, that the transfer of such interest has been made in compliance
with the transfer restrictions applicable to the Global Notes and pursuant to
and in accordance with the requirements of the exemption claimed, such statement
to be supported by an Opinion of Counsel from the transferee or the transferor
in form reasonably acceptable to the Issuer and to the Indenture Trustee, then
the Indenture Trustee, as Note Registrar, shall instruct the Securities
Depository to reduce or cause to be reduced the initial Outstanding Note Balance
of such Regulation S Global Note and to increase or cause to be increased the
initial Outstanding Note Balance of the applicable Rule 144A Global Note by the
initial principal amount of the beneficial interest in the Regulation S Global
Note to be exchanged, and the Indenture Trustee, as Note Registrar, shall
instruct the Securities Depository, concurrently with such reduction, to credit
or cause to be credited to the account of the person specified in such
instructions a beneficial interest in the applicable Rule 144A Global Note equal
to the reduction in the Outstanding Note Balance at maturity of such Regulation
S Global Note and to debit or cause to be debited


14



--------------------------------------------------------------------------------





from the account of the person making such transfer the beneficial interest in
the Regulation S Global Note that is being transferred.
(b)    Transfer and Exchange from Definitive Notes to Definitive Notes. When
Definitive Notes are presented by a Holder to the Note Registrar with a request:
(i)    to register the transfer of Definitive Notes in the form of other
Definitive Notes; or
(ii)    to exchange such Definitive Notes for an equal principal amount of
Definitive Notes of other authorized denominations,
the Note Registrar shall register the transfer or make the exchange as
requested; provided, however, that the Definitive Notes presented or surrendered
for register of transfer or exchange shall be duly endorsed or accompanied by a
written instruction of transfer in form satisfactory to the Note Registrar duly
executed by such Holder or by his attorney, duly authorized in writing; and
(i)    if such Definitive Note is being transferred to a QIB in accordance with
Rule 144A or in an offshore transaction pursuant to Regulation S, a
certification to that effect from such Holder (in the form attached as
Exhibit B-3 hereto); or
(ii)    if such Definitive Note is being transferred in reliance on any other
exemption from the registration requirements of the Securities Act, a
certification to that effect from such Holder (in the form attached as
Exhibit B-3 hereto) and an Opinion of Counsel from such Holder or the transferee
reasonably acceptable to the Issuer and to the Indenture Trustee to the effect
that such transfer is in compliance with the Securities Act.
(c)    Restrictions on Transfer and Exchange of Global Notes. Notwithstanding
any other provision of this Indenture, a Global Note may not be transferred
except by the Securities Depository to a nominee of the Securities Depository or
by a nominee of the Securities Depository to the Securities Depository or
another nominee of the Securities Depository or by the Securities Depository or
any such nominee to a successor Securities Depository or a nominee of such
successor Securities Depository.
(d)    Initial Issuance of the Notes. The Initial Purchasers shall not be
required to deliver, and neither the Issuer nor the Indenture Trustee shall
demand therefrom, any of the certifications or opinions described in this
Section 2.08 in connection with the initial issuance of the Notes and the
delivery thereof by the Issuer.
(e)    Tax Transfer Restrictions for the Class B Notes. Notwithstanding anything
to the contrary herein, no transfer of a beneficial interest in a Class B Note
shall be effective, and any attempted transfer shall be void ab initio, unless,
each transferee satisfies each of the items in clauses


15



--------------------------------------------------------------------------------





(i) through (ix) below. By its acceptance of an Ownership Interest in a Class B
Note, each transferee shall be deemed to have represented and agreed as follows:
(i)    Either (A) it is not and will not become, for U.S. federal income tax
purposes, a partnership, S corporation, or grantor trust (each such entity a
“flow-through entity”) or (B) if it is or becomes a flow-through entity, then
(1) none of the direct or indirect beneficial owners of any of the interests in
such flow-through entity has or ever will have 50% or more of the value of its
interest in such flow-through entity attributable to the beneficial interest of
such flow-through entity in the Class B Notes, other interest (direct or
indirect) in the Issuer, or any interest created under this Indenture and (2) it
is not and will not be a principal purpose of the arrangement involving the
flow-through entity’s beneficial interest in any Class B Note to permit any
entity to satisfy the 100-partner limitation of Section 1.7704-1(h)(1)(ii) of
the Treasury Regulations necessary for such entity not to be classified as a
publicly traded partnership for U.S. federal income tax purposes.
(ii)    It will not (A) acquire, sell, transfer, assign, pledge or otherwise
dispose of any of its interests in a Class B Note (or any interest therein that
is described in Section 1.7704-1(a)(2)(i)(B) of the Treasury Regulations) on or
through (x) a U.S. national, regional or local securities exchange, (y) a
foreign securities exchange or (z) an inter-dealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers (including, without limitation, the National Association of Securities
Dealers Automated Quotation System) ((x), (y) and (z), collectively, an
“Exchange”) or (B) cause any of its interests in the Class B Note to be marketed
on or through an Exchange.
(iii)     It will not cause any beneficial interest in a Class B Note to be
traded or otherwise marketed on or through an “established securities market” or
a “secondary market (or the substantial equivalent thereof),” each within the
meaning of Section 7704(b) of the Code and the Treasury Regulations promulgated
thereunder, including, without limitation, an interdealer quotation system that
regularly disseminates firm buy or sell quotations.
(iv)     Its beneficial interest in the Class B Note is not and will not be in
an amount that is less than the Minimum Denomination for the Class B Notes, and
it does not and will not hold any beneficial interest in the Class B Note on
behalf of any person whose beneficial interest in the Class B Note is in an
amount that is less than the Minimum Denomination for the Class B Notes set
forth in this Indenture. It will not sell, transfer, assign, participate, or
otherwise dispose of any beneficial interest in the Class B Note or enter into
any financial instrument or contract the value of which is determined by
reference in whole or in part to any Class B Note, in each case, if the effect
of doing so would be that the beneficial interest of any person in a Class B
Note would be in an amount that is less than the Minimum Denomination for the
Class B Notes. Notwithstanding the foregoing restriction, any Class B Note that
has originally been properly issued in an amount no less than the Class B


16



--------------------------------------------------------------------------------





Minimum Denomination, or any interest therein, may be offered, resold, pledged
or otherwise transferred in denominations less than the Minimum Denomination for
the Class B Notes if such lesser denomination is solely a result of a reduction
in principal due to payments made in accordance with this Indenture.
(v)    It will not enter into any financial instrument the payment on which, or
the value of which, is determined in whole or in part by reference to an
interest in the Class B Note (including the amount of payments on the Class B
Note, the value of the Class B Note or any contract that otherwise is described
in Section 1.7704-1(a)(2)(i)(B) of the Treasury Regulations).
(vi)    It will not use the Class B Note as collateral for the issuance of any
securities that could cause the Issuer to become subject to taxation as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.
(vii)    It will not take any action that could reasonably be expected to cause,
and will not omit to take any action, which omission could reasonably be
expected to cause, the Issuer to become taxable as a corporation for U.S.
federal income tax purposes.
(viii)    It acknowledges that the Sponsor, the Originator, the Indenture
Trustee, the Note Registrar, the Issuer and others will rely on the truth and
accuracy of the foregoing representations, warranties and covenants and agrees
that if it becomes aware that any of the foregoing are no longer accurate, it
shall notify the Issuer.
(ix)     It will treat the Class B Note as indebtedness and indicate on all U.S.
federal and state income tax and information returns and reports required to be
filed with respect to the Class B Note, under any applicable U.S. federal or
state tax statute, rule, or regulation, that the Class B Note is indebtedness.
The Indenture Trustee shall maintain a file of all such transferee
certifications delivered to it and shall make such transferee certifications
available to the Issuer upon request.
(f) Class B Notes. Notwithstanding anything to the contrary in this Indenture,
any provision requiring that the Class B Notes may only be acquired or held by a
QIB shall not apply to Sunrun or any of its affiliates. Sunrun or any of its
affiliates may acquire or hold Class B Notes so long as such entity is an
Institutional Accredited Investor.
Section 2.09.    Mutilated, Destroyed, Lost or Stolen Notes.
(a)     If (i) any mutilated Note is surrendered to the Indenture Trustee or the
Indenture Trustee receives evidence to its satisfaction of the destruction, loss
or theft of any Note, and (ii) there is delivered to the Indenture Trustee such
security or indemnity as may be required by the Indenture


17



--------------------------------------------------------------------------------





Trustee to hold each of the Issuer and the Indenture Trustee harmless, then, in
the absence of actual notice to the Issuer or the Indenture Trustee that such
Note has been acquired by a protected purchaser, the Issuer shall execute, and
the Indenture Trustee shall authenticate and deliver upon an Issuer Order, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Note, a
new Note or Notes of the same tenor and class and principal balance bearing a
number not contemporaneously outstanding; provided, however, that if any such
mutilated, destroyed, lost or stolen Note shall have become subject to receipt
of payment in full, instead of issuing a new Note, the Indenture Trustee may
make a payment with respect to such Note without surrender thereof, except that
any mutilated Note shall be surrendered. If, after the delivery of such new Note
or payment with respect to a destroyed, lost or stolen Note pursuant to the
proviso to the preceding sentence, a protected purchaser of the original Note in
lieu of which such new Note was issued presents for receipt of payments such
original Note, the Issuer and the Indenture Trustee shall be entitled to recover
such new Note (or such payment) from the Person to whom it was delivered or any
Person taking such new Note from such Person, except a protected purchaser, and
each of the Issuer and the Indenture Trustee shall be entitled to recover upon
the security or indemnity provided therefor to the extent of any loss, damage or
cost incurred by the Issuer or the Indenture Trustee in connection therewith.
(b)    Upon the issuance of any new Note under this Section 2.09, the Issuer or
the Indenture Trustee may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto.
(c)    Every new Note issued pursuant to this Section 2.09 in lieu of any
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer, whether or not such destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.
(c)    The provisions of this Section 2.09 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment with respect to mutilated, destroyed, lost or stolen Notes.
Section 2.10.    Persons Deemed Noteholders. Before due presentment for
registration of transfer of any Note, the Issuer, the Indenture Trustee and any
agent of the Issuer or the Indenture Trustee may treat the Person in whose name
any Note is registered as the owner of such Note (a) on the applicable Record
Date for the purpose of receiving payments with respect to principal and
interest on such Note and (b) on any date for all other purposes whatsoever,
whether or not such Note be overdue, and none of the Issuer, the Indenture
Trustee nor any agent of the Issuer or the Indenture Trustee shall be affected
by any notice to the contrary.
Section 2.11.    Cancellation of Notes. All Definitive Notes surrendered for
payment, registration of transfer, exchange, or prepayment shall, if surrendered
to any Person other than the


18



--------------------------------------------------------------------------------





Indenture Trustee, be delivered to the Indenture Trustee and shall be promptly
canceled by it. The Issuer may at any time deliver to the Indenture Trustee for
cancellation any Note previously authenticated and delivered hereunder which the
Issuer may have acquired in any manner whatsoever, and all Notes so delivered
shall be promptly canceled by the Indenture Trustee. No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 2.11 except as expressly permitted by this Indenture. All canceled
Notes shall be held and disposed of by the Indenture Trustee in accordance with
its standard retention and disposal policy.
Section 2.12.    Conditions to Closing. The Notes shall be executed,
authenticated and delivered on the Closing Date in accordance with Section 2.05
and, upon receipt by the Indenture Trustee of the following:
(a)    an Issuer Order authorizing the authentication and delivery of such Notes
by the Indenture Trustee;
(b)    the original Notes executed by the Issuer and true and correct copies of
the fully executed Transaction Documents;
(c)    Opinions of Counsel addressed to the Indenture Trustee, the Initial
Purchasers, and the Rating Agency in form and substance satisfactory to the
Indenture Trustee, the Initial Purchasers and the Rating Agency addressing
corporate, security interest, tax and bankruptcy matters;
(d)    an Officer’s Certificate of an Authorized Officer of the Issuer, stating
that:
(i)    all representations and warranties of the Issuer contained in the
Transaction Documents are true and correct, and no defaults of the Issuer exist
under the Transaction Documents; and
(ii)    the issuance of the Notes will not result in any breach of any of the
terms, conditions or provisions of, or constitute a default under, this
Indenture or any other Transaction Document, the Issuer Operating Agreement or
any other constituent documents of the Issuer or any indenture, mortgage, deed
of trust or other agreement or instrument to which the Issuer is a party or by
which it is bound, or any order of any court or administrative agency entered in
any proceeding to which the Issuer is a party or by which it may be bound or to
which it may be subject, and that all conditions precedent provided in this
Indenture relating to the authentication and delivery of the Notes have been
fully satisfied; and
(iii)    the conditions precedent in this Indenture relating to the
authentication and delivery of the Notes have been satisfied;
(e)    an Officer’s Certificate dated as of the Closing Date, of an Authorized
Officer of the Depositor that:


19



--------------------------------------------------------------------------------





(i)    the Depositor is not in default under any of the Transaction Documents to
which it is a party, and the transfer of the Depositor Conveyed Property by the
Depositor and the simultaneous Grant of the Trust Estate to the Indenture
Trustee by the Issuer will not result in any breach of any of the terms,
conditions or provisions of, or constitute a material default under, its
organizational documents or any other constituent documents of it or any
indenture, mortgage, deed of trust or other agreement or instrument to which it
is a party or by which it is bound, or any order of any court or administrative
agency entered in any proceeding to which it is a party or by which it may be
bound or to which it may be subject; and
(ii)    all representations and warranties of it contained in each of the
Transaction Documents to which it is a party are true and correct;
(f)    an Officer’s Certificate dated as of the Closing Date, of an Authorized
Officer of the Sunrun Atlas Holdco that:
(i)    Sunrun Atlas Holdco is not in default under any of the Transaction
Documents to which it is a party, and the transfer of the Conveyed Property by
Sunrun Atlas Holdco and the simultaneous Grant of the Trust Estate to the
Indenture Trustee by the Issuer will not result in any breach of any of the
terms, conditions or provisions of, or constitute a material default under, its
organizational documents or any other constituent documents of it or any
indenture, mortgage, deed of trust or other agreement or instrument to which it
is a party or by which it is bound, or any order of any court or administrative
agency entered in any proceeding to which it is a party or by which it may be
bound or to which it may be subject; and
(ii)    all representations and warranties of it contained in each of the
Transaction Documents to which it is a party are true and correct;
(g)    an Officer’s Certificate dated as of the Closing Date, of an Authorized
Officer of the Sunrun Atlas Investor that:
(i)    Sunrun Atlas Investor is not in default under any of the Transaction
Documents to which it is a party, and the transfer of the Conveyed Property by
Sunrun Atlas Holdco and the simultaneous Grant of the Trust Estate to the
Indenture Trustee by the Issuer will not result in any breach of any of the
terms, conditions or provisions of, or constitute a material default under, its
organizational documents or any other constituent documents of it or any
indenture, mortgage, deed of trust or other agreement or instrument to which it
is a party or by which it is bound, or any order of any court or administrative
agency entered in any proceeding to which it is a party or by which it may be
bound or to which it may be subject; and


20



--------------------------------------------------------------------------------





(ii)    all representations and warranties of it contained in each of the
Transaction Documents to which it is a party are true and correct;
(h)    an Officer’s Certificate dated as of the Closing Date, of an Authorized
Officer of the Sunrun that:
(i)    Sunrun is not in default under any of the Transaction Documents to which
it is a party, and the transfer of the Conveyed Property by Sunrun and the
simultaneous Grant of the Trust Estate to the Indenture Trustee by the Issuer
will not result in any breach of any of the terms, conditions or provisions of,
or constitute a material default under, its organizational documents or any
other constituent documents of it or any indenture, mortgage, deed of trust or
other agreement or instrument to which it is a party or by which it is bound, or
any order of any court or administrative agency entered in any proceeding to
which it is a party or by which it may be bound or to which it may be subject;
(ii)    all representations and warranties of it contained in each of the
Transaction Documents to which it is a party are true and correct; and
(iii)     the conditions precedent in this Indenture relating to the
authentication and delivery of the Notes have been satisfied;
(i)    a Secretary’s Certificate dated as of the Closing Date addressing each of
the Issuer, Sunrun, Sunrun Atlas Holdco, Sunrun Atlas Investor and the Depositor
regarding certain organizational matters and the incumbency of the signatures of
the Issuer, the Transaction Manager and the Depositor;
(j)    presentment of all applicable UCC termination statements or partial
releases (collectively, the “Termination Statements”) terminating the Liens of
creditors of the Depositor, the Managing Members, the Original Managing Member
Owner or any other Person with respect to any part of the Trust Estate (except
as expressly contemplated by the Transaction Documents) and the Financing
Statements (which shall constitute all of the Perfection UCCs with respect to
the Closing Date) to the proper Person for filing to perfect the Indenture
Trustee’s first priority security interest in such Trust Estate Granted on the
Closing Date registered in the name of the Indenture Trustee or its nominee and
agent (a copy of the file stamped Financing Statements and Termination
Statements shall be delivered by the Transaction Manager to the Indenture
Trustee);
(k)    evidence that the Indenture Trustee has established the Collection
Account, the Liquidity Reserve Account, the Supplemental Reserve Account and the
Tax Loss Insurance Proceeds Account;
(l)    delivery by the Custodian to the Issuer and the Indenture Trustee of an
executed Closing Date Certification;


21



--------------------------------------------------------------------------------





(m)    delivery by the Rating Agency to the Issuer and the Indenture Trustee of
its rating letter assigning a rating to the Class A Notes of at least “A (sf)”;
(n)    all collections received in respect of the Depositor Conveyed Property
for any period following the Cut-Off Date are retained by the Managing Members
or the Project Companies or, to the extent not so retained, an equivalent amount
has been deposited into the Collection Account on the Closing Date;
(o)    the Issuer shall have deposited the Liquidity Reserve Account Required
Balance into the Liquidity Reserve Account;
(p)    the Issuer shall not be insolvent and will not become insolvent as a
result of the Grant pursuant to this Indenture or the transactions contemplated
by the Transaction Documents; and
(q)    any other certificate, document or instrument reasonably requested by the
Initial Purchasers or the Indenture Trustee.
Section 2.13.    Definitive Notes. The Notes will be issued as Definitive Notes,
rather than to DTC or its nominee, only if (a) the Securities Depository
notifies the Issuer and the Indenture Trustee that it is unwilling or unable to
continue as Securities Depository with respect to any or all of the Notes or
(b) at any time the Securities Depository shall no longer be registered or in
good standing under the Securities Exchange Act of 1934, as amended, or other
applicable statute or regulation, and in either case a successor Securities
Depository is not appointed by the Issuer within 90 days after the Issuer
receives notice or becomes aware of such condition, as the case may be. Upon the
occurrence of any of the events described in the immediately preceding
paragraph, the Issuer will issue the Notes of each Class in the form of
Definitive Notes and thereafter the Indenture Trustee will recognize the holders
of such Definitive Notes as Noteholders of each such Class under this Indenture.
In connection with any proposed transfer outside the book entry system or
exchange of beneficial interest in a Note for Notes in definitive registered
form, the Issuer shall be required to provide or cause to be provided to the
Indenture Trustee all information reasonably available to it that is not
otherwise available to the Indenture Trustee and is reasonably requested by the
Indenture Trustee and is otherwise necessary to allow the Indenture Trustee to
comply with any applicable tax reporting obligations, including without
limitation, any cost basis reporting obligations under Section 6045 of the Code.
The Indenture Trustee may rely on any such information provided to it or
available on the Note Register and shall have no responsibility to verify or
ensure the accuracy of such information. The Indenture Trustee shall not have
any responsibility or liability for any actions taken or not taken by DTC.
Section 2.14.    Access to List of Noteholders’ Names and Addresses. The
Indenture Trustee shall furnish or cause to be furnished to the Transaction
Manager within 15 days after receipt by the Indenture Trustee of a request
therefor from the Transaction Manager in writing, a list, in such


22



--------------------------------------------------------------------------------





form as the Transaction Manager may reasonably require, of the names and
addresses of the Noteholders as of the most recent Record Date.
ARTICLE III    

COVENANTS; COLLATERAL; REPRESENTATIONS; WARRANTIES
Section 3.01.    Performance of Obligations.
(a)     The Issuer will not take any action or cause any action to be taken by
others which would release any Person from any of such Person’s covenants or
obligations in any Transaction Document or under any instrument or agreement
included in the Trust Estate or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
ordered by any bankruptcy or other court or as permitted by, or expressly
contemplated in, this Indenture, the Transaction Documents or such other
instrument or agreement.
(b)    To the extent consistent with the Issuer Operating Agreement, the Issuer
may contract with other Persons to assist it in performing its duties hereunder,
and any performance of such duties shall be deemed to be action taken by the
Issuer. To the extent that the Issuer contracts with other Persons which include
or may include the furnishing of reports, notices or correspondence to the
Indenture Trustee, the Issuer shall identify such Persons in a written notice to
the Indenture Trustee.
(c)    The Issuer shall and shall require each Sunrun Party to characterize
(i) the transfers of the Conveyed Property pursuant to the Contribution
Agreements as absolute transfers for legal purposes, (ii) the Grant of the Trust
Estate by the Issuer under this Indenture as a pledge for U.S. federal income
tax purposes and for financial accounting purposes, and (iii) the Notes as
indebtedness for financial accounting purposes. In this regard, the financial
statements of the Sunrun Parties and their consolidated subsidiaries will show
the Conveyed Property as owned by the consolidated group and the Notes as
indebtedness of the consolidated group (and will contain appropriate footnotes
describing the transfer to the Issuer and the pledge to the Indenture Trustee
for the benefit of the Noteholders), and the U.S. federal income tax returns of
Sunrun and its consolidated subsidiaries will indicate that the Notes are
indebtedness unless otherwise required by applicable law. The Issuer will cause
each applicable Sunrun Party to file all required tax returns and associated
forms, reports, schedules and supplements thereto in a manner consistent with
such characterizations unless otherwise required by applicable law.
(d)    The Issuer covenants to pay all material taxes or other similar charges
levied by any Governmental Authority with regard to the Trust Estate (which
shall include paying any Affiliate of the Issuer who pays such taxes for any
affiliated group of which the Issuer is a member), except to the extent that the
validity or amount of such taxes is contested in good faith, via appropriate


23



--------------------------------------------------------------------------------





proceedings and with adequate reserves established and maintained therefor in
accordance with GAAP.
(e)    The Issuer hereby assumes liability for all liabilities associated with
the Trust Estate or created under this Indenture, including but not limited to
any obligation arising from the breach or inaccuracy of any representation,
warranty or covenant of the Issuer set forth herein. Notwithstanding the
foregoing, the Issuer has and shall have no liability with respect to the
payment of principal and interest on the Notes, except as otherwise provided in
this Indenture.
(f)    The Issuer will punctually perform and observe all of its obligations and
agreements contained in this Indenture, the Transaction Documents and in the
instruments and agreements included in the Trust Estate, including, but not
limited to, preparing (or causing to be prepared) and filing (or causing to be
filed) all UCC financing statements and continuation statements required to be
filed by the terms of this Indenture and the other Transaction Documents in
accordance with and within the time periods provided for herein and therein.
Except as otherwise expressly provided therein, the Issuer shall not waive,
amend, modify, supplement or terminate any Transaction Document or any provision
thereof without the consent of the Indenture Trustee (acting at the direction of
the Majority Noteholders of the Controlling Class); provided that, in addition,
any amendment to any Transaction Document shall be permitted on the same basis
that an amendment to this Indenture is permitted pursuant to Section 10.01
hereof.
(g)    If an Event of Default or Transaction Manager Termination Event shall
arise from the failure of the Transaction Manager to perform any of its duties
or obligations under the Transaction Management Agreement, the Issuer shall take
all reasonable steps available to it to remedy such failure.
(h)    The Issuer shall not waive timely performance or observance by the
Transaction Manager or the Depositor of their respective duties under the
Transaction Documents if the effect thereof would adversely affect the Holders
of the Notes.
(i)    If any of the Notes are issued with OID, the Issuer will provide
Noteholders with the issue price, amount of OID, issue date and the yield to
maturity upon request.
(j)    If the related Tax Equity Investor Member exercises the [***] Project
Company Put Option, the Issuer, upon one or more capital contributions from
Sunrun, will acquire such Tax Equity Investor Member's membership interest in
the [***] Project Company.
Section 3.02.    Negative Covenants. In addition to the restrictions and
prohibitions set forth in Sections 3.04, 3.09 and 3.10 and elsewhere herein, the
Issuer will not:


24



--------------------------------------------------------------------------------





(a)    sell, transfer, exchange or otherwise dispose of any portion of its
interest in the Trust Estate except as expressly permitted by or expressly
contemplated in this Indenture or the other Transaction Documents;
(b)    permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the Lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, except as may
be expressly permitted by or expressly contemplated in this Indenture or the
other Transaction Documents;
(c)    permit the Lien of this Indenture to not constitute a valid first
priority, perfected security interest in the Trust Estate, subject to Permitted
Liens;
(d)    take any action or fail to take any action which may cause the Issuer to
become classified as an association (or publicly traded partnership) that is
taxable as a corporation for U.S. federal income tax purposes;
(e)    act in violation of its organizational documents; or
(f)    create, incur or suffer, or permit to be created or incurred or to exist,
any Lien on any portion of the Trust Estate, except for the Lien created by this
Indenture and Permitted Liens.
Section 3.03.    Money for Note Payments.
(a)     All payments with respect to any Notes which are to be made from amounts
withdrawn from the Collection Account pursuant to Section 5.05 shall be
punctually made on behalf of the Issuer by the Indenture Trustee, and no amounts
so withdrawn from an Account for payments with respect to Notes shall be paid
over to the Issuer under any circumstances except as provided in this
Section 3.03 and Article V.
(b)    When there shall be an Indenture Trustee that is not also the Note
Registrar, the Issuer shall furnish, or cause the Note Registrar to furnish,
with respect to Global Notes, on each Record Date, and with respect to
Definitive Notes, no later than the fifth calendar day after each Record Date, a
list, in such form as such Indenture Trustee may reasonably require, of the
names and addresses of the Noteholders and of the number of individual Notes and
the Outstanding Note Balance and Class of such Notes held by each such
Noteholder.
(c)    Any money held by the Indenture Trustee in trust for the payment of any
amount distributable but unclaimed with respect to any Note shall be held in a
non-interest bearing trust account, and if the same remains unclaimed for two
years after such amount has become due to such Noteholder, such money shall be
discharged from such trust and paid to the Issuer upon an Issuer Order without
any further action by any Person; and the Holder of such Note shall thereafter,
as an unsecured general creditor, look only to the Issuer for payment thereof
(but only to the extent


25



--------------------------------------------------------------------------------





of the amounts so paid to the Issuer), and all liability of the Indenture
Trustee with respect to such trust money shall thereupon cease. The Indenture
Trustee may adopt and employ, at the expense of the Issuer, any reasonable means
of notification of such payment (including, but not limited to, mailing notice
of such payment to Noteholders whose Notes have been called but have not been
surrendered for prepayment or whose right to or interest in moneys due and
payable but not claimed is determinable from the records of the Indenture
Trustee, at the last address of record for each such Noteholder).
Section 3.04.    Restriction of Issuer Activities. Until the date that
is 365 days after the payment by the Issuer in full of all payments on the
Notes, the Issuer will not on or after the date of execution of this Indenture:
(i) engage in any business or investment activities other than those necessary
for, incident to, connected with or arising out of, owning and Granting the
Trust Estate to the Indenture Trustee for the benefit of the Noteholders, or
contemplated hereby, in the Transaction Documents and the Issuer Operating
Agreement; (ii) incur any indebtedness secured in any manner by, or that has any
claim against, the Trust Estate or the Issuer other than indebtedness arising
hereunder and in connection with the Transaction Documents and as otherwise
expressly permitted in a Transaction Document; (iii) incur any other
indebtedness except as permitted in the Issuer Operating Agreement; (iv) except
to name a new Independent Manager or special member (subject to the limitations
and obligations with respect to each such Person set forth in the Issuer
Operating Agreement), amend, or propose to the member of the Depositor for its
consent any amendment of, the Issuer Operating Agreement (or, if the Issuer
shall be a successor to the Person named as the Issuer in the first paragraph of
this Indenture, amend, consent to amendment or propose any amendment of, the
governing instruments of such successor), without giving notice thereof in
writing, 30 days prior to the date on which such amendment is to become
effective, to the Rating Agency; (v) claim any credit on, or make any deduction
from the principal or interest payable in respect of, the Notes (other than
amounts properly withheld from such payments under the Code) or assert any claim
against any present or former Noteholder by reason of the payment of the taxes
levied or assessed upon any part of the Trust Estate; or (vi) dissolve or
liquidate in whole or in part or merge or consolidate with any other Person,
other than in compliance with Section 3.10 if any Notes are Outstanding.
Section 3.05.    Protection of Trust Estate.
(a)     The Issuer intends the security interest Granted pursuant to this
Indenture in favor of the Indenture Trustee for the benefit of the Noteholders
to be prior to all other Liens in respect of the Trust Estate, subject to
Permitted Liens, and the Issuer shall take all actions necessary to obtain and
maintain, in favor of the Indenture Trustee and the Noteholders, a first Lien on
and a first priority, perfected security interest in the Trust Estate, subject
to Permitted Liens. The Issuer authorizes and shall cause to be filed a
financing statement that names the Issuer as debtor and the Indenture Trustee as
secured party to ensure the perfection of the interest of the Indenture Trustee


26



--------------------------------------------------------------------------------





in the Trust Estate (including describing the Trust Estate as “all assets of the
Debtor whether now existing or hereafter acquired"). Subject to Section 3.05(f),
the Issuer will from time to time prepare, execute (or authorize the filing of)
and deliver all such supplements and amendments hereto and all such financing
statements, continuation statements, instruments of further assurance, and other
instruments (all as presented to it in final execution form), and will take such
other action as may be necessary or advisable to:
(i)    provide further assurance with respect to such Grant and/or Grant more
effectively all or any portion of the Trust Estate;
(ii)    maintain, preserve or enforce (A) the Lien and security interest (and
the priority thereof) in favor of the Indenture Trustee created by this
Indenture and (B) the terms and provisions of this Indenture or carry out more
effectively the purposes hereof;
(iii)    perfect, publish notice of, or protect the validity of, any Grant made
or to be made by this Indenture;
(iv)    enforce any of the Trust Estate; or
(v)    preserve and defend title to any item comprising the Conveyed Property or
other item included in the Trust Estate and the rights of the Indenture Trustee
and of the Noteholders in such Conveyed Property or other item against the
claims of all Persons.
The Issuer shall deliver or cause to be delivered to the Indenture Trustee file
stamped copies of, or filing receipts for, any document recorded, registered or
filed as provided above, as soon as available following such recording,
registration or filing. The Issuer shall cooperate fully with the Indenture
Trustee in connection with the obligations set forth above and will execute (or
authorize the filing of) any and all documents reasonably required to fulfill
the intent of this Section 3.05.
(b)    The Issuer hereby irrevocably appoints the Indenture Trustee as its agent
and attorney-in-fact (such appointment being coupled with an interest) to
execute, or authorize the filing of, upon the Issuer’s failure to do so, any
financing statement or continuation statement required pursuant to this
Section 3.05; provided, however, that such designation shall not be deemed to
create any duty in the Indenture Trustee to monitor the compliance of the Issuer
with the foregoing covenants; and provided further, that the Indenture Trustee
shall only be obligated to execute or authorize such financing statement or
continuation statement upon written direction of the Transaction Manager and
upon written notice to a Responsible Officer of the Indenture Trustee of the
failure of the Issuer to comply with the provisions of Section 3.05(a); shall
not be required to pay any fees, Taxes or other governmental charges in
connection therewith; and shall not be required to prepare any financing
statement or continuation statement required pursuant to this Section 3.05
(which shall in each case be prepared by the Issuer or the Transaction Manager).
The Issuer shall cooperate with the Transaction Manager and provide to the
Transaction Manager any information,


27



--------------------------------------------------------------------------------





documents or instruments with respect to such financing statement or
continuation statement that the Transaction Manager may reasonably require.
Neither the Indenture Trustee nor any of its officers, directors, employees,
attorneys or agents will be responsible or liable for the existence,
genuineness, value or protection of any collateral securing the Notes, for the
legality, enforceability, effectiveness or sufficiency of the Transaction
Documents or any financing statement or continuation statement for the creation,
perfection, continuation, priority, sufficiency or protection of any of the
liens, or for any defect or deficiency as to any such matters, for monitoring
the status of any lien or performance of the collateral or for the accuracy or
sufficiency of any financing statement or continuation statement prepared for
its execution or authorization hereunder.
(c)    Except as necessary or advisable in connection with the fulfillment by
the Indenture Trustee of its duties and obligations described herein or in any
Transaction Document, the Indenture Trustee shall not remove any portion of the
Trust Estate that consists of money or is evidenced by an instrument,
certificate or other writing from the jurisdiction in which it was held as
described in the most recent Opinion of Counsel that was delivered pursuant to
Section 3.06 (or from the jurisdiction in which it was held as described in the
Opinion of Counsel delivered at the Closing Date pursuant to Section 2.12(c), if
no Opinion of Counsel has yet been delivered pursuant to Section 3.06) unless
the Indenture Trustee shall have first received an Opinion of Counsel to the
effect that the Lien created by this Indenture with respect to such property
will continue to be maintained after giving effect to such action or actions.
(d)    No later than 60 days prior to any Sunrun Party making any change in its
name, identity, jurisdiction of organization or structure which would make any
financing statement or continuation statement filed in accordance with
paragraph (a) above seriously misleading within the meaning of Section 9-506 of
the UCC as in effect in New York or wherever else necessary or appropriate under
applicable law, or otherwise impair the perfection of the security interest in
the Trust Estate, the Issuer shall give or cause to be given to the Indenture
Trustee written notice of any such change and shall file such financing
statements or amendments as may be necessary to continue the perfection of the
Indenture Trustee’s security interest in the Trust Estate. Neither the Depositor
nor the Issuer shall become or seek to become organized under the laws of more
than one jurisdiction.
(e)    The Issuer shall give the Indenture Trustee written notice at
least 60 days prior to any relocation of the Depositor’s or the Issuer’s
respective principal executive office or jurisdiction of organization and
whether, as a result of such relocation or the relocation of any other
applicable Sunrun Party, the applicable provisions of relevant law or the UCC
would require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement and shall file such
financing statements or amendments as may be necessary to continue the
perfection of the Indenture Trustee’s security interest in the Trust Estate. The
Issuer shall at all times maintain its principal executive office and
jurisdiction of organization within the United States of America.


28



--------------------------------------------------------------------------------





Section 3.06.    Opinions and Officer’s Certificates as to Trust Estate. On the
Closing Date and, if requested by the Indenture Trustee, on the date of each
supplemental indenture hereto, the Issuer shall furnish to the Indenture Trustee
an Opinion of Counsel either stating that, in the opinion of such counsel, such
action has been taken with respect to the recording and filing of this
Indenture, and indentures supplemental hereto and other requisite documents and
with respect to the authorization and filing of any financing statements and
continuation statements, as are necessary to perfect and make effective the Lien
and security interest in the Trust Estate in favor of the Indenture Trustee for
the benefit of the Noteholders, created by this Indenture, subject to Permitted
Liens, and reciting the details of such action, or stating that, in the opinion
of such counsel, no such action is necessary to make such Lien and security
interest effective.
On or before the thirtieth day prior to the fifth anniversary of the Closing
Date and every five years thereafter until the Rated Final Maturity, the Issuer
(or the Transaction Manager on behalf of the Issuer) shall furnish to the
Indenture Trustee an Officer’s Certificate either stating that all actions have
been taken with respect to the recording, filing, re-recording and re-filing of
this Indenture, any indentures supplemental hereto and any other requisite
documents and with respect to the authorization and filing of any financing
statements and continuation statements as is necessary to maintain the Lien
created by this Indenture with respect to the Trust Estate and reciting the
details of such actions or stating that no actions are necessary to maintain
such Lien and security interest. The Issuer (or the Transaction Manager on
behalf of the Issuer) shall also provide the Indenture Trustee with a file
stamped copy of any document or instrument filed as described in such Officer’s
Certificate contemporaneously with the delivery of such Officer’s Certificate.
Such Officer’s Certificate shall also describe the recording, filing,
re-recording and re-filing of this Indenture, any indentures supplemental hereto
and any other requisite documents and the authorization and filing of any
financing statements and continuation statements that will be required to
maintain the Lien of this Indenture with respect to the Trust Estate. If the
Officer’s Certificate delivered to the Indenture Trustee hereunder specifies
future action to be taken by the Issuer, the Issuer (or the Transaction Manager
on behalf of the Issuer) shall furnish a further Officer’s Certificate no later
than the time so specified in such Officer’s Certificate to the effect required
hereby.
Section 3.07.    Statement as to Compliance. The Issuer will deliver to the
Indenture Trustee and the Rating Agency, within 120 days after the end of each
fiscal year (beginning with fiscal year 2019), an Officer’s Certificate of the
Issuer stating, as to the signer thereof, that, (a) a review of the activities
of the Issuer during the preceding calendar year and of its performance under
this Indenture has been made under such officer’s supervision, (b) to the best
of such officer’s knowledge, based on such review, the Issuer has fulfilled all
its obligations under this Indenture throughout such year, or, if there has been
a default in the fulfillment of any such obligation that is continuing,
specifying each such default known to such officer and the nature and status
thereof and remedies therefor being pursued, and (c) to the best of such
officer’s knowledge, based on such review, no event has occurred and is
continuing which is, or after notice or lapse of time or both would become,


29



--------------------------------------------------------------------------------





an Event of Default hereunder or, if such an event has occurred and is
continuing, specifying each such event known to him or her and the nature and
status thereof and remedies therefor being pursued.
Section 3.08.    Recording. The Issuer will, upon the Closing Date and
thereafter from time to time, prepare and cause financing statements and such
other instruments as may be required with respect thereto, including without
limitation, the Financing Statements to be filed, registered and recorded as may
be required by present or future law (with file stamped copies thereof delivered
to the Indenture Trustee) to create, perfect and protect the Lien hereof upon
the Conveyed Property and the other items of the Trust Estate, and protect the
validity of this Indenture. The Issuer shall, from time to time, perform or
cause to be performed any other act as required by law and shall execute (or
authorize, as applicable) or cause to be executed (or authorized, as applicable)
any and all further instruments (including financing statements, continuation
statements and similar statements with respect to any of said documents with
file stamped copies thereof delivered to the Indenture Trustee) that are
necessary for such creation, perfection and protection. The Issuer shall pay, or
shall cause to be paid, all filing, registration and recording taxes and fees
incident thereto, and all expenses, taxes and other governmental charges
incident to or in connection with the preparation, execution, authorization,
delivery or acknowledgment of the recordable documents, any instruments of
further assurance, and the Notes.
Section 3.09.    Agreements Not to Institute Bankruptcy Proceedings. The Issuer
shall only voluntarily institute any proceedings to adjudicate the Issuer as
bankrupt or insolvent, consent to the institution of bankruptcy or insolvency
proceedings against the Issuer, file a petition seeking or consenting to
reorganization or relief under any applicable federal or State law relating to
bankruptcy, consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Issuer or a substantial
part of its property or admit its inability to pay its debts generally as they
become due or authorize any of the foregoing to be done or taken on behalf of
the Issuer, in accordance with the terms of the Issuer Operating Agreement.
Section 3.10.    Additional Covenants; Covenants with Respect to the Managing
Members and Project Companies.
(a)    So long as any of the Notes are Outstanding:
(i)    The Issuer will keep in full effect its existence, rights and franchises
as a limited liability company under the laws of the State of Delaware and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes and each asset included in the Trust
Estate and to perform its obligations under any of the Transaction Documents to
which it is a party.


30



--------------------------------------------------------------------------------





(ii)    The Issuer shall not consolidate or merge with or into any other entity
or convey or transfer its properties and assets substantially as an entirety to
any entity unless (A) the entity (if other than the Issuer) formed or surviving
such consolidation or merger, or that acquires by conveyance or transfer the
properties and assets of the Issuer substantially as an entirety, shall be
organized and existing under the laws of the United States of America or any
State thereof as a special purpose bankruptcy remote entity, and shall expressly
assume the obligation to make due and punctual payments of principal and
interest on the Notes then Outstanding and the performance of every covenant on
the part of the Issuer to be performed or observed pursuant to the Indenture,
(B) immediately after giving effect to such transaction, no Default or Event of
Default under this Indenture shall have occurred and be continuing, (C) such
consolidation, merger, conveyance or transfer would not violate any applicable
Designated Transfer Restrictions, (D) the Issuer shall have delivered to the
Rating Agency and the Indenture Trustee an Officer’s Certificate of the Issuer
and an Opinion of Counsel, each stating that such consolidation, merger,
conveyance or transfer complies with this Indenture and (E) the Issuer shall
have given prior written notice of such consolidation or merger to the Rating
Agency.
(iii)    The funds and other assets of the Issuer shall not be commingled with
those of any other Person except to the extent expressly permitted under the
Transaction Documents.
(iv)    The Issuer shall not be, become or hold itself out as being liable for
the debts of any other Person.
(v)    The Issuer shall not form, or cause to be formed, any subsidiaries.
(vi)    The Issuer shall act solely in its own name and through its Authorized
Officers or duly authorized officers or agents in the conduct of its business,
and shall conduct its business so as not to mislead others as to the identity of
the entity with which they are concerned. The Issuer shall not have any
employees other than the Authorized Officers of the Issuer.
(vii)    The Issuer shall maintain its records and books of account and shall
not commingle its records and books of account with the records and books of
account of any other Person. The books of the Issuer may be kept (subject to any
provision contained in the applicable statutes) inside or outside the State of
Delaware at such place or places as may be designated from time to time by the
Issuer Operating Agreement.
(viii)    All actions of the Issuer shall be taken by an Authorized Officer of
the Issuer (or any Person acting on behalf of the Issuer).


31



--------------------------------------------------------------------------------





(ix)    The Issuer shall not amend its certificate of formation (except as
required under Delaware law) or the Issuer Operating Agreement, without first
giving prior written notice of such amendment to the Rating Agency (a copy of
which shall be provided to the Indenture Trustee).
(x)    The Issuer shall not waive, repeal, amend, vary, supplement or otherwise
modify any provision of the Issuer Operating Agreement that requires the
unanimous written consent of the Issuer’s members and the Independent Manager
without the prior written consent of all members and the Independent Manager and
shall comply with and cause compliance with the provisions of its certificate of
formation and Issuer Operating Agreement.
(xi)    The Issuer will maintain the formalities of the form of its
organization.
(xii)    The annual financial statements of the Sunrun Parties and Sunrun's
consolidated affiliates will disclose the effects of the transactions
contemplated by the Transaction Documents in accordance with GAAP. Any
consolidated financial statements which consolidate the assets and earnings of
any Sunrun Party with those of the Issuer will contain a footnote stating that
the assets of the Issuer will not be available to creditors of any other Sunrun
Party or any other Person. The financial statements of the Issuer, if any, will
disclose that the assets of any other Sunrun Party are not available to pay
creditors of the Issuer.
(xiii)    Other than certain costs and expenses related to the issuance of the
Notes, no Sunrun Party shall (1) obligate itself to pay the Issuer’s expenses,
(2) guarantee the Issuer’s obligations or (3) obligate itself to advance funds
to the Issuer for payment of expenses except for costs and expenses for which a
Sunrun Party other than the Issuer is required to make payments.
(xiv)    All business correspondences of the Issuer shall be conducted in the
Issuer’s own name.
(xv)    Other than as contemplated by the Transaction Documents, no Sunrun Party
acts or will act as agent of the Issuer and the Issuer does not and will not act
as agent of any other Sunrun Party.
(xvi)    The Issuer shall not make any expenditure (by long-term or operating
lease or otherwise) for capital assets (either realty or personalty).
(xvii)    The Issuer shall comply with the requirements of all applicable laws,
the non-compliance with which would, individually or in the aggregate,
materially and


32



--------------------------------------------------------------------------------





adversely affect the ability of the Issuer to perform its obligations under the
Notes, this Indenture or any other Transaction Document.
(xviii)    The Issuer shall not, directly or indirectly, (A) pay any dividend or
make any distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, to any owner of a beneficial
interest in the Issuer or otherwise with respect to any ownership or equity
interest or security in or of the Issuer or to the Transaction Manager or the
Transaction Transition Manager, (B) redeem, purchase, retire or otherwise
acquire for value any such ownership or equity interest or security or (C) set
aside or otherwise segregate any amounts for any such purpose; provided,
however, that the Issuer may make, or cause to be made, distributions to the
Transaction Manager, the Transaction Transition Manager, its beneficial owners
and the Indenture Trustee as permitted by, and to the extent funds are available
for such purpose under, this Indenture and the other Transaction Documents. The
Issuer will not, directly or indirectly, make payments to or distributions from
the Collection Account or any other Account except in accordance with this
Indenture and the other Transaction Documents.
(b)    So long as any of the Notes remain Outstanding, the Issuer agrees, as the
sole member of each Managing Member, that it will:
(i)        cause such Managing Member (A) to cause the related Project Company
to make all Managing Member Distributions with respect to such Managing Member
directly to the Collection Account and (B) to deliver to the Indenture Trustee
for deposit into the Collection Account any Managing Member Distributions
received by such Managing Member;
(ii)        cause such Managing Member to comply with the provisions of its
Managing Member LLCA and not to take any action that would cause such Managing
Member to violate the provisions of its Managing Member LLCA;
(iii)        cause such Managing Member to maintain all material licenses and
permits required to carry on its business as now conducted and in accordance
with the provisions of the Transaction Documents, except to the extent the
failure to do so could not reasonably be expected to have a material adverse
effect on the interests of the Noteholders;
(iv)        not permit or consent to the admission of any new member of such
Managing Member other than a “Special Member” as defined in and in accordance
with the provisions of its Managing Member LLCA;
(v)        not make any material amendment to the limited liability company
agreement of such Managing Member that would reasonably be expected to have a
material adverse effect on the interests of the Noteholders;


33



--------------------------------------------------------------------------------





(vi)        cause such Managing Member to, and cause the related Project Company
to (A) comply with the provisions of its Project Company LLCA and (B) not take
any action that would violate the provisions of such Project Company LLCA;
(vii)    if applicable, cause such Managing Member (A) to comply with and
enforce the provisions of the Master Tax Loss Insurance Policies, and (B) not to
consent to any amendment to the Master Tax Loss Insurance Policies, to the
extent such amendment would reasonably be expected to have a material adverse
effect on the interests of the Noteholders;
(viii)    if applicable, so long as such Managing Member is the managing member
of a Project Company, cause such Project Company to comply with and enforce the
provisions of the Master Tax Loss Insurance Policies;
(ix)        so long as such Managing Member is the managing member of a Project
Company, cause such Project Company to maintain all material licenses and
permits required to carry on its business as now conducted and in accordance
with the provisions of the Project Company Documents, except to the extent the
failure to do so could not reasonably be expected to have a material adverse
effect on the interests of the Noteholders;
(x)        not permit such Managing Member to consent to the admission of any
new member of the related Project Company other than pursuant to the exercise of
the related Purchase Option or otherwise in connection with any transfer by the
Tax Equity Investor Member pursuant to the related Project Company Documents;
(xi)        cause such Managing Member to not consent to or approve any material
amendment to the related Project Company LLCA or other Project Company Document
that would reasonably be expected to have a material adverse effect on the
interests of the Noteholders except to the extent that any such consent is
expressly required pursuant to the terms of the applicable Project Company LLCA;
(xii)    cause such Managing Member (other than the Managing Member in respect
of the [***] Project Company) to direct the Tax Loss Policy Insurers to pay the
proceeds of the Master Tax Loss Insurance Policies (other than any such proceeds
paid by a Tax Loss Policy Insurer in respect of contest costs) into the Tax Loss
Insurance Proceeds Account; and
(xiii)    cause the Managing Member with respect to [***] Project Company to
deposit into the Collection Account for distribution pursuant to the Priority of
Payments an amount of any proceeds of the [***] Tax Loss Insurance Proceeds paid
to such Managing Member in accordance with the related Project Company LLCA
equal to the lesser of (x) such amount and (y) an amount equal to the aggregate
amounts paid to the related Tax Equity


34



--------------------------------------------------------------------------------





Investor Member in respect of such ITC Loss Indemnity through a Limited Step-up
Event; provided, that any remaining amounts after giving effect to the payment
described in the preceding clauses may be paid at the direction of the
Transaction Manager.
Section 3.11.    Providing of Notice.
(a)    The Issuer, upon learning of any failure on the part of a Sunrun Party to
observe or perform in any material respect any covenant, representation or
warranty set forth in any Transaction Document to which it is a party, as
applicable, which would reasonably be expected to have a material adverse effect
on the Issuer, the Trust Estate, the Noteholders or the Notes or upon learning
of any Event of Default, Transaction Manager Termination Event, proposed
amendment of any Project Company Document which could be material to the
Noteholders or resignation or removal of the Operator, shall promptly, and in
any event within two (2) Business Days of becoming aware thereof, notify, in
writing, the Indenture Trustee and the Depositor of such failure or Event of
Default, Transaction Manager Termination Event, proposed material amendment of
any Project Company Document or resignation or removal of the Operator.
(b)    The Indenture Trustee, upon receipt of written notice by a Responsible
Officer thereof of the Performance Guarantor’s failure to perform any covenant
or obligation of the Performance Guarantor set forth in the Performance
Guaranty, shall promptly notify the Performance Guarantor of such failure in
writing.
(c)    As soon as possible, and in any event within five (5) Business Days,
after the Issuer or any of its ERISA Affiliates knows or has reason to know that
an ERISA Event has occurred, the Issuer deliver to the Indenture Trustee a
certificate of a Responsible Officer of the Issuer setting forth the details of
such ERISA Event, the action that the Issuer or the ERISA Affiliate proposes to
take with respect thereto, and, when known, any action taken or threatened by
the Internal Revenue Service, Department of Labor or the Pension Benefit
Guaranty Corporation.
(d)    To the extent any such notice has not been separately provided by a party
to the Transaction Documents directly to the Indenture Trustee, the Issuer shall
promptly, and in any event within five (5) Business Days, after receipt thereof
by the Issuer, deliver to the Indenture Trustee copies of all material notices,
requests, and other documents (excluding regular periodic reports) delivered or
received by the Issuer under or in connection with the Transaction Documents.
(e)    To the extent any such notice has not been separately provided by a party
to the Transaction Documents directly to the Indenture Trustee, the Issuer shall
promptly, and in any event within five (5) Business Days, after receipt thereof
by any the Issuer, deliver to the Indenture Trustee copies of all notices and
other documents delivered or received by such Issuer with respect to any
material Liens on the Trust Estate (either individually or in the aggregate)
other than Permitted Liens.


35



--------------------------------------------------------------------------------





Section 3.12.    Representations and Warranties of the Issuer. The Issuer hereby
represents and warrants to the Indenture Trustee and the Noteholders that as of
the Closing Date:
(a)    The Issuer is duly formed and is validly existing as a limited liability
company in good standing under the laws of the State of Delaware with full power
and authority to execute and deliver this Indenture, the Transaction Management
Agreement, the Depositor Contribution Agreement, the Custodial Agreement and
each other Transaction Document to which it is a party and to perform the terms
and provisions hereof and thereof; the Issuer is duly qualified to do business
as a foreign business entity in good standing, and has obtained all required
licenses and approvals, if any, in all jurisdictions in which the ownership or
lease of property or the conduct of its business requires such qualifications
except those jurisdictions in which failure to be so qualified would not have a
material adverse effect on the business or operations of the Issuer, the Trust
Estate, the Noteholders or the Conveyed Property.
(b)    All necessary action has been taken by the Issuer to authorize the
Issuer, and the Issuer has full power and authority, to execute, deliver and
perform its obligations under this Indenture, the Transaction Management
Agreement, the Depositor Contribution Agreement, the Custodial Agreement and
each other Transaction Document to which it is a party, and no consent or
approval of any Person is required for the execution, delivery or performance by
the Issuer of this Indenture, the Transaction Management Agreement, the
Depositor Contribution Agreement, the Custodial Agreement and each other
Transaction Document to which it is a party.
(c)    This Indenture, the Transaction Management Agreement, the Depositor
Contribution Agreement, the Custodial Agreement and each other Transaction
Document to which it is a party have been duly executed and delivered, and the
execution and delivery of this Indenture, the Transaction Management Agreement,
the Depositor Contribution Agreement, the Custodial Agreement and each other
Transaction Document to which it is a party by the Issuer and its performance
and compliance with the terms hereof and thereof will not violate its
certificate of formation or the Issuer Operating Agreement or constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the breach of, any material contract
or any other material agreement or instrument (including, without limitation,
the Transaction Documents) to which the Issuer is a party or which may be
applicable to the Issuer or any of its assets.
(d)    This Indenture, the Transaction Management Agreement, the Depositor
Contribution Agreement, the Custodial Agreement and each other Transaction
Document to which it is a party constitute valid, legal and binding obligations
of the Issuer, enforceable against it in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally and
to general principles of equity (regardless of whether enforcement is sought in
a proceeding at law or in equity).


36



--------------------------------------------------------------------------------





(e)    The Issuer is not in violation of, and the execution, delivery and
performance of this Indenture, the Transaction Management Agreement, the
Depositor Contribution Agreement, the Custodial Agreement and each other
Transaction Document to which it is a party by the Issuer will not constitute a
violation with respect to, any order or decree of any court or any order,
regulation or demand of any federal, State, municipal or governmental agency,
which violation might have consequences that would materially and adversely
affect the condition (financial or other) or operations of the Issuer or its
properties or might have consequences that would materially affect the
performance of its duties hereunder or thereunder.
(f)    No proceeding of any kind, including but not limited to litigation,
arbitration, judicial or administrative, is pending or, to the Issuer’s
knowledge, threatened against or contemplated by the Issuer which could
reasonably be expected to have a material adverse effect on the execution,
delivery, performance or enforceability of this Indenture, the Notes or any
other Transaction Document.
(g)    None of the assets of the Issuer are or will be subject to Title I of
ERISA, Section 4975 of the Code, or, by reason of any investment in the Issuer
by any governmental plan, as the case may be, any other federal, state, or local
provision similar to Section 406 of ERISA or Section 4975 of the Code. Neither
the Issuer nor any of its ERISA Affiliates has maintained, participated or had
any liability in respect of any Plan during the past six (6) years which could
reasonably be expected to subject the Issuer or any of its ERISA Affiliates to
any tax, penalty or other liabilities. With respect to any Plan which is a
Multi‑Employer Plan, no such Multi‑Employer Plan shall be in “insolvent,” as
defined in Title IV ERISA, in each case, if the insolvent status continues
unremedied for thirty (30) days. No ERISA Event has occurred or is reasonably
likely to occur.
(h)    Each of the representations and warranties of the Issuer set forth in the
Transaction Management Agreement, the Depositor Contribution Agreement, the
Issuer Operating Agreement and each other Transaction Document to which it is a
party is, as of the Closing Date, true and correct in all material respects.
(i)    There are no ongoing breaches or defaults under the Transaction Documents
or any of the Project Company Documents by the Issuer or any of its affiliates
or, to its Knowledge, any of the other parties to the Transaction Documents or
Project Company Documents.
(j)    The Issuer has not incurred debt or engaged in activities not related to
the transactions contemplated hereunder except as permitted by the Issuer
Operating Agreement or Section 3.04.
(k)    The Issuer is not insolvent and will not become insolvent as a result of
the Grant pursuant to this Indenture; the Issuer is not engaged and is not about
to engage in any business or transaction for which any property remaining with
the Issuer is unreasonably small capital or for which the remaining assets of
the Issuer are unreasonably small in relation to the business of the


37



--------------------------------------------------------------------------------





Issuer or the transaction; the Issuer does not intend to incur, and does not
believe or reasonably should not have believed that it would incur, debts beyond
its ability to pay as they become due; and the Issuer has not made a transfer or
incurred an obligation and does not intend to make such a transfer or incur such
an obligation with actual intent to hinder, delay or defraud any entity to which
the Issuer was or became, on or after the date that such transfer was made or
such obligation was incurred, indebted.
(l)    The proceeds from the issuance of the Notes will be used by the Issuer to
(i) pay the Depositor the purchase price for the Depositor Conveyed Property
pursuant to the Depositor Contribution Agreement, (ii) pay certain expenses
incurred in connection with the issuance of the Notes and (iii) make the
required deposit into the Liquidity Reserve Account. The Depositor will
distribute the portion of the proceeds from the sale of the Notes received from
the Issuer under clause (i) above to Sunrun Atlas Investor, who will distribute
such proceeds to Sunrun Atlas Holdco, who will distribute such proceeds to
Sunrun, which will use such proceeds to simultaneously prepay prior financing
arrangements of its subsidiaries and to obtain releases of all assets securing
such financing arrangements that will form part of the Trust Estate.
(m)    (i) The transfers of the Conveyed Property pursuant to the Contribution
Agreements are absolute transfers for legal purposes, (ii) the Grant of the
Trust Estate by the Issuer pursuant to the terms of this Indenture is a pledge
for financial accounting purposes and U.S. federal income tax purposes, and
(iii) the Notes will be treated by the Issuer as indebtedness for U.S. federal
income tax purposes unless otherwise required by applicable law. In this regard,
(i) the financial statements of Sunrun and its consolidated subsidiaries will
show (A) that the Conveyed Property is owned by such consolidated group and
(B) that the Notes are indebtedness of the consolidated group (and will contain
footnotes describing the transfer to the Issuer and the pledge to the Indenture
Trustee for the benefit of the Noteholders), and (ii) the U.S. federal income
tax returns of Sunrun and its consolidated subsidiaries will indicate that the
Notes are indebtedness unless otherwise required by applicable law.
(n)    The Issuer has timely filed all federal, state, provincial, territorial,
foreign and other Tax returns and reports required to be filed under applicable
law, and has timely paid all material federal, state, foreign and other Taxes
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP. No Lien or similar adverse claim has been filed, and no
claim is being asserted, with respect to any such Tax due from the Issuer or
with respect to the Conveyed Property or the assignments thereto. Any Taxes due
and payable by the Issuer or its predecessors in interest in connection with the
execution and delivery of this Indenture and the other Transaction Documents and
the transfers and transactions contemplated hereby or thereby have been paid or
shall have been paid if and when due. The Issuer is not liable for Taxes payable
by any other Person.


38



--------------------------------------------------------------------------------





(o)    As of the Cut‑Off Date, the Aggregate Discounted Solar Asset Balance is
approximately $439,222,394 and the Securitization Share of DSAB of all Solar
Assets is approximately $390,533,447.
(p)    The legal name of the Issuer is as set forth in the introductory
paragraph to this Indenture; the Issuer has no trade names, fictitious names,
assumed names or “doing business as” names.
(q)    The Issuer has not taken any action or failed to take any action that
could cause it to be treated as an association taxable as a corporation for U.S.
federal income tax purposes.
(r)    No item comprising the Conveyed Property has been sold, transferred,
assigned or pledged by the Issuer to any Person other than the Indenture
Trustee; immediately prior to the pledge of the Conveyed Property to the
Indenture Trustee pursuant to this Indenture, the Issuer was the sole owner
thereof and had good and indefeasible title thereto, free of any Lien other than
Permitted Liens.
(s)    Upon (i) the filing of the Perfection UCCs in accordance with applicable
law and (ii) the delivery to the Indenture Trustee of the certificates
evidencing the Managing Member Membership Interests, together with instruments
of transfer, the Indenture Trustee, for the benefit of the Noteholders, shall
have a first priority perfected security interest in the Conveyed Property and
in the proceeds thereof, limited with respect to proceeds to the extent set
forth in Section 9-315 of the UCC as in effect in the applicable jurisdiction,
subject to Permitted Liens. All filings (including, without limitation, UCC
filings) and other actions as are necessary in any jurisdiction to provide third
parties with notice of and to perfect the transfer and assignment of the Trust
Estate to the Issuer and to give the Indenture Trustee a first perfected
security interest in the Trust Estate (subject to Permitted Liens) and the
payment of any fees, have been made or, with respect to Termination Statements,
will be made within one Business Day of the Closing Date.
(t)    None of the absolute transfers of the Conveyed Property pursuant to the
Contribution Agreements or the Grant by the Issuer to the Indenture Trustee
pursuant to this Indenture is subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.
(u)    The Issuer is not and, immediately after giving effect to the offering
and sale of the Notes and the application of the proceeds thereof as described
in the Offering Circular, will not be required to register as an “investment
company” as such term is defined in Section 3(a)(1) of the 1940 Act and is not
relying solely on Section 3(c)(1) or Section 3(c)(7) of the 1940 Act for an
exemption from registration under the 1940 Act. The Issuer is being structured
so as not to constitute a “covered fund” for purposes of Section 619 of the Dodd
Frank Wall Street Reform and Consumer Protection Act of 2010, based on its
current interpretations.


39



--------------------------------------------------------------------------------





(v)    The principal place of business and the principal executive office of the
Issuer are located in the State of California and the jurisdiction of
organization of the Issuer is the State of Delaware, and there are no other such
locations.
(w)    None of the Sunrun Parties or any of their affiliates, nor to the
knowledge of the Sunrun Parties, any of their respective officers, directors or
employees, appears on the Specially Designated Nationals and Blocked Persons
List published by the Office of Foreign Assets Control (“OFAC”) or is otherwise
a person with which any U.S. person is prohibited from dealing under the laws of
the United States, unless authorized by OFAC. None of the Sunrun Parties
conducts business or completes transactions with the governments of any country
subject to comprehensive economic sanctions, or persons subject to specific
economic sanctions, in each case as administered and enforced by OFAC. None of
the Sunrun Parties will directly or indirectly use the proceeds from the
issuance of the Notes, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person to fund any
activities of or business with any person that, at the time of such funding, is
subject to comprehensive or specific economic sanctions administered or enforced
by OFAC, or is in any country or territory that, at the time of such funding or
facilitation, is subject to comprehensive or specific economic sanctions
administered or enforced by OFAC. None of the Sunrun Parties is in violation of
Executive Order No. 13224 or the Patriot Act.
(x)    None of the Sunrun Parties or any of their affiliates nor, to the
knowledge of the Sunrun Parties, any of their respective directors, officers,
employees or agents, shall use any of the proceeds of the sale of the Notes
(i) for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity, (ii) to make any direct or indirect unlawful
payment to any government official or employee from corporate funds, (iii) to
violate any provision of the U.S. Foreign Corrupt Practices Act of 1977 or
similar anti-corruption law to which they are lawfully subject, or (iv) to make
any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.
(y)    Representations and warranties regarding the security interest and
Custodian Files, in each case, made as of the Closing Date:
(i)         The Grant contained in the “Granting Clause” of this Indenture
creates a valid and continuing security interest (as defined in the applicable
UCC) in the Conveyed Property in favor of the Indenture Trustee, which security
interest is prior to all other Liens arising under the UCC (other than Permitted
Liens), and is enforceable as such against creditors of the Issuer, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and to general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).


40



--------------------------------------------------------------------------------





(ii)         The Issuer has taken all steps necessary to perfect its ownership
interest in 100% of the Managing Member Membership Interests.
(iii)         Each Managing Member Membership Interest constitutes “investment
property” within the meaning of the UCC.
(iv)         The Issuer owns and has good and marketable title to the Depositor
Conveyed Property free and clear of any Lien, claim or encumbrance of any
Person, other than Permitted Liens.
(v)         The Issuer has caused or will have caused, within ten days of the
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the Conveyed Property granted to the Indenture
Trustee hereunder.
(vi)         The Issuer has received a Certification from the Custodian that the
Custodian is holding the Custodian Files that evidence the Solar Assets on
behalf the Indenture Trustee for the benefit of the Noteholders.
(vii)    Other than the security interest granted to the Indenture Trustee
pursuant to this Indenture, the Issuer has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any portion of the Trust Estate.
The Issuer has not authorized the filing of and is not aware of any financing
statements against the Issuer that include a description of collateral covering
any portion of the Trust Estate other than any financing statement relating to
the security interest granted to the Indenture Trustee hereunder or that have
been terminated. The Issuer is not aware of any judgment or tax lien filings
against the Issuer.
(viii)    The Issuer has taken all action required on its part for control (as
defined in Section 8-106 of the UCC) to have been obtained by the Indenture
Trustee on behalf of the Noteholders over each Managing Member Membership
Interest with respect to which such control may be obtained pursuant to the UCC.
No person other than the Indenture Trustee on behalf of the Noteholders has
control or possession of all or any part of the Managing Member Membership
Interests. Without limiting the foregoing, all certificates evidencing the
Managing Member Membership Interests in existence on the date hereof have been
delivered to the Indenture Trustee on behalf of the Noteholders.
The foregoing representations and warranties in Section 3.12(y)(i)-(viii)  shall
remain in full force and effect and shall not be waived or amended until the
Notes are paid in full or otherwise released or discharged.


41



--------------------------------------------------------------------------------





Section 3.13.    Representations and Warranties of the Indenture Trustee. The
Indenture Trustee hereby represents and warrants to the Rating Agency and the
Noteholders that as of the Closing Date:
(a)    The Indenture Trustee has been duly organized and is validly existing as
a national banking association;
(b)    The Indenture Trustee has full power and authority and legal right to
execute, deliver and perform its obligations under this Indenture and each other
Transaction Document to which it is a party and has taken all necessary action
to authorize the execution, delivery and performance by it of this Indenture and
each other Transaction Document to which it is a party;
(c)    This Indenture and each other Transaction Document to which it is a party
have been duly executed and delivered by the Indenture Trustee and constitute
the legal, valid, and binding obligations of the Indenture Trustee, enforceable
against the Indenture Trustee in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, liquidation, moratorium, fraudulent conveyance, or similar laws
affecting creditors’ or creditors of banks’ rights and/or remedies generally or
by general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);
(d)    The execution, delivery and performance of this Indenture and each other
Transaction Document to which it is a party by the Indenture Trustee will not
constitute a violation with respect to any order or decree of any court or any
order, regulation or demand of any federal, State, municipal or governmental
agency binding on the Indenture Trustee or such of its property which is
material to it, which violation might have consequences that would materially
and adversely affect the performance of its duties under this Indenture;
(e)    The execution, delivery and performance of this Indenture and each other
Transaction Document to which it is a party by the Indenture Trustee do not
require any approval or consent of any Person, do not conflict with the Articles
of Association and Bylaws of the Indenture Trustee, and do not and will not
conflict with or result in a breach which would constitute a material default
under any agreement applicable to it or such of its property which is material
to it; and
(f)    No proceeding of any kind, including but not limited to litigation,
arbitration, judicial or administrative, is pending or, to the Indenture
Trustee’s knowledge, threatened against or contemplated by the Indenture Trustee
which would have a reasonable likelihood of having an adverse effect on the
execution, delivery, performance or enforceability of this Indenture or any
other Transaction Document to which it is a party by or against the Indenture
Trustee.
Section 3.14.    Rule 144A Information. So long as any of the Notes are
outstanding, and the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act, upon the request of a Noteholder, the Issuer shall promptly
furnish at such Noteholder’s expense to such Noteholder, and the


42



--------------------------------------------------------------------------------





prospective purchasers designated by such Noteholder, Rule 144A Information in
order to permit compliance with Rule 144A under the Securities Act in connection
with the resale of such Notes by such Noteholder.
Section 3.15.    Knowledge. Any references herein to the knowledge, discovery or
learning of the Issuer or the Transaction Manager shall mean and refer to actual
knowledge of an Authorized Officer of the Issuer or the Transaction Manager, as
applicable.
Section 3.16.    Capital Contributions. Nothing herein shall prevent any direct
or indirect member of the Issuer from making capital contributions to the
Issuer, a Managing Member or a Project Company, which capital contribution shall
be effected directly by such direct or indirect member to the Issuer, the
applicable Managing Member or the applicable Project Company, and the Lien of
this Indenture shall not attach to any such capital contribution.
ARTICLE IV    

MANAGEMENT, ADMINISTRATION AND SERVICING
Section 4.01.    Transaction Management Agreement.
(a)     The Transaction Management Agreement, duly executed counterparts of
which have been delivered to the Indenture Trustee, sets forth the covenants and
obligations of the Transaction Manager with respect to the Trust Estate and
other matters addressed in the Transaction Management Agreement, and reference
is hereby made to the Transaction Management Agreement for a detailed statement
of said covenants and obligations of the Transaction Manager thereunder. The
Issuer agrees that the Indenture Trustee, in its name or (to the extent required
by law) in the name of the Issuer, shall, if so directed and indemnified by the
Majority Noteholders of the Controlling Class, enforce all rights of the Issuer
under the Transaction Management Agreement for and on behalf of the Noteholders
whether or not the Issuer is in default hereunder.
(b)    Promptly following a request from the Indenture Trustee (acting at the
direction of the Majority Noteholders of the Controlling Class) to do so, the
Issuer shall take all such lawful action as the Indenture Trustee may request to
compel or secure the performance and observance by the Transaction Manager of
each of its obligations to the Issuer and with respect to the Trust Estate under
or in connection with the Transaction Management Agreement, in accordance with
the terms thereof, and in effecting such request shall exercise any and all
rights, remedies, powers and privileges lawfully available to the Issuer under
or in connection with the Transaction Management Agreement to the extent and in
the manner directed by the Indenture Trustee, including, without limitation, the
transmission of notices of default on the part of the Transaction Manager
thereunder and the institution of legal or administrative actions or proceedings
to compel or secure performance by the Transaction Manager of each of its
obligations under the Transaction Management Agreement.


43



--------------------------------------------------------------------------------





(c)    The Issuer shall not waive any default by the Transaction Manager under
the Transaction Management Agreement if the effect thereof would adversely
affect the Holders of the Notes without the written consent of the Indenture
Trustee (which shall be given at the written direction of the Majority
Noteholders of the Controlling Class).
(d)    The Indenture Trustee does not assume any duty or obligation of the
Issuer under the Transaction Management Agreement, and the rights given to the
Indenture Trustee thereunder are subject to the provisions of Article VII.
(e)    With respect to the Transaction Manager’s obligations under Section 4.3
of the Transaction Management Agreement, the Indenture Trustee shall not have
any responsibility to the Issuer, the Transaction Manager or any party hereunder
to make any inquiry or investigation as to, and shall have no obligation in
respect of, the terms of any engagement of the Independent Service Providers by
the Transaction Manager; provided, however that the Indenture Trustee shall be
authorized, upon receipt of written direction from the Transaction Manager
directing the Indenture Trustee, to execute any acknowledgment or other
agreement with the Independent Service Provider required for the Indenture
Trustee to receive any of the reports or instructions provided for herein, which
acknowledgment or agreement may include, among other things, (i) acknowledgement
that the Transaction Manager has agreed that the procedures to be performed by
the Independent Service Providers are sufficient for the Issuer’s purposes,
(ii) acknowledgment that the Indenture Trustee has agreed that the procedures to
be performed by the Independent Service Providers are sufficient for the
Indenture Trustee’s purposes and that the Indenture Trustee’s purposes is
limited solely to receipt of the report, (iii) releases by the Indenture Trustee
(on behalf of itself and the Noteholders) of claims against the Independent
Service Providers and acknowledgement of other limitations of liability in favor
of the Independent Service Providers, and (iv) restrictions or prohibitions on
the disclosure of information or documents provided to it by such firm of
Independent Service Providers (including to the Noteholders). Notwithstanding
the foregoing, in no event shall the Indenture Trustee be required to execute
any agreement in respect of the Independent Service Providers that the Indenture
Trustee determines adversely affects it in its individual capacity or which is
in a form that is not reasonably acceptable to the Indenture Trustee.
(f)    In the event such Independent Service Providers require the Indenture
Trustee or the Transaction Transition Manager to agree to the procedures to be
performed by such Independent Service Providers in any of the reports required
to be prepared pursuant to Section 4.01(e), the Transaction Manager shall direct
the Indenture Trustee or the Transaction Transition Manager in writing to so
agree; it being understood and agreed that the Indenture Trustee or the
Transaction Transition Manager will deliver such letter of agreement in
conclusive reliance upon the direction of the Transaction Manager, and the
Indenture Trustee or the Transaction Transition Manager has not made any
independent inquiry or investigation as to, and shall have no obligation or
liability in respect of, the sufficiency, validity or correctness of such
procedures. Neither the Indenture Trustee


44



--------------------------------------------------------------------------------





nor the Transaction Transition Manager shall be liable for any claims,
liabilities or expenses relating to such Independent Service Providers’
engagement or any report issued in connection with such engagement, and the
dissemination of any such report is subject to the written consent of the
Independent Service Providers.
ARTICLE V    

ACCOUNTS, COLLECTIONS, PAYMENTS OF INTEREST AND PRINCIPAL, RELEASES, AND
STATEMENTS TO NOTEHOLDERS
Section 5.01.    Accounts.
(a)    On or prior to the Closing Date, the Issuer shall cause the Indenture
Trustee to establish and maintain in the name of the Indenture Trustee, for the
benefit of the Noteholders, four Eligible Accounts: (i) a collection account in
which Managing Member Distributions and certain other amounts will be deposited
from time to time (the “Collection Account”), (ii) a supplemental reserve
account in which the Supplemental Reserve Account Deposit will be deposited from
time to time (the “Supplemental Reserve Account”), (iii) a liquidity reserve
account in which amounts necessary to maintain the Liquidity Reserve Account
Required Deposit will be deposited from time to time (the “Liquidity Reserve
Account”) and (iv) a tax loss insurance proceeds account in which all proceeds
of the Master Tax Loss Insurance Policies received by the Indenture Trustee with
respect to any Tax Loss Indemnity will be deposited from time to time (the “Tax
Loss Insurance Proceeds Account”), in each case, bearing a designation that the
funds deposited therein are held for the benefit of the Noteholders. Each of the
Collection Account, the Supplemental Reserve Account, the Liquidity Reserve
Account and the Tax Loss Insurance Proceeds Account will initially be
established with the Indenture Trustee.
(b)    Funds on deposit in the Collection Account, the Supplemental Reserve
Account and the Liquidity Reserve Account shall be invested by the Indenture
Trustee (or any custodian with respect to funds on deposit in any such account)
in Eligible Investments selected in writing by the Transaction Manager (pursuant
to standing instructions or otherwise). All such Eligible Investments shall be
held by or on behalf of the Indenture Trustee for the benefit of the
Noteholders.
(c)    All investment earnings pursuant to Section 5.01(b) of moneys deposited
into the Collection Account, the Supplemental Reserve Account and the Liquidity
Reserve Account shall be deposited (or caused to be deposited) by the Indenture
Trustee into the Collection Account, and any loss resulting from such
investments shall be charged to such Account. No investment of any amount held
in any of the Collection Account, the Supplemental Reserve Account and the
Liquidity Reserve Account shall mature later than the Business Day immediately
preceding the Payment Date which is scheduled to occur immediately following the
date of investment. The Transaction Manager, on behalf of the Issuer, will not
direct the Indenture Trustee to make any investment of


45



--------------------------------------------------------------------------------





any funds held in any of the Accounts unless the security interest Granted and
perfected in such account will continue to be perfected in such investment, in
either case without any further action by any Person.
(d)    The Indenture Trustee shall not in any way be held liable by reason of
any insufficiency in any of the Accounts resulting from any loss on any Eligible
Investment included therein except for losses attributable to the Indenture
Trustee’s failure to follow instructions of the Issuer in accordance with
Section 5.01, negligence or bad faith, or its failure to make payments on such
Eligible Investments issued by the Indenture Trustee, in its commercial capacity
as principal obligor and not as Indenture Trustee, in accordance with their
terms.
(e)    The Indenture Trustee may purchase from or sell to itself or an
Affiliate, as principal or agent, the Eligible Investments. With respect to
clause (v) of the definition of "Eligible Investments", Wells Fargo, or an
Affiliate thereof may charge and collect such fees from such funds as are
collected customarily for services rendered to such funds (but not to exceed
investments earnings thereon).
(f)    Funds on deposit in any Account shall remain uninvested if (i) the
Transaction Manager shall have failed to give investment directions in writing
for any funds on deposit in any Account to the Indenture Trustee by 1:00 p.m.
Eastern time (or such other time as may be agreed by the Transaction Manager and
the Indenture Trustee) on any Business Day; or (ii) based on the actual
knowledge of, or receipt or written notice by, a Responsible Officer of the
Indenture Trustee, a Default or Event of Default shall have occurred and be
continuing with respect to the Notes but the Notes shall not have been declared
due and payable, or, if such Notes shall have been declared due and payable
following an Event of Default, amounts collected or receivable from the Trust
Estate are being applied as if there had not been such a declaration.
(g)    [Reserved].
(h)    (i) The Indenture Trustee shall possess all right, title and interest in
all funds on deposit from time to time in the Accounts and in all proceeds
thereof (including, without limitation, all investment earnings on the Accounts)
and all such funds, investments, proceeds and income shall be part of the Trust
Estate. Except as otherwise provided herein, the Accounts shall be under the
control (as defined in Section 9-104 of the UCC to the extent such account is a
deposit account and Section 8-106 of the UCC to the extent such account is a
securities account) of the Indenture Trustee for the benefit of the Noteholders.
If, at any time, any of the Accounts ceases to be an Eligible Account, the
Indenture Trustee (or the Transaction Manager on its behalf) shall within five
Business Days establish a new Account as an Eligible Account and shall transfer
any cash and/or any investments to such new Account. In connection with the
foregoing, the Transaction Manager agrees that, in the event that any of the
Accounts are not accounts with the Indenture Trustee, the


46



--------------------------------------------------------------------------------





Transaction Manager shall notify the Indenture Trustee in writing promptly upon
any of such Accounts ceasing to be an Eligible Account.
(i)    With respect to the Account Property, the Indenture Trustee agrees that:
(A)    any Account Property that is held in deposit accounts shall be held
solely in Eligible Accounts; and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and the Indenture Trustee shall have sole signature authority
with respect thereto;
(B)    any Account Property that constitutes physical property shall be
delivered to the Indenture Trustee in accordance with paragraph (i)(A) or
(i)(B), as applicable, of the definition of “Delivery” and shall be held,
pending maturity or disposition, solely by the Indenture Trustee or a securities
intermediary (as such term is defined in Section 8-102(a)(14) of the UCC) acting
solely for the Indenture Trustee;
(C)    any Account Property that is a book-entry security held through the
Federal Reserve System pursuant to federal book-entry regulations shall be
delivered in accordance with paragraph (1)(c) or (1)(e), as applicable, of the
definition of “Delivery” and shall be maintained by the Indenture Trustee,
pending maturity or disposition, through continued book-entry registration of
such Account Property as described in such paragraph;
(D)    any Account Property that is an “uncertificated security” under Article 8
of the UCC and that is not governed by clause (C) above shall be delivered to
the Indenture Trustee in accordance with paragraph (i)(D) of the definition of
“Delivery” and shall be maintained by the Indenture Trustee, pending maturity or
disposition, through continued registration of the Indenture Trustee’s (or its
nominee’s) ownership of such security;
(E)    the Transaction Manager shall have the power, revocable by the Indenture
Trustee upon the occurrence of a Transaction Manager Termination Event, to
instruct the Indenture Trustee to make withdrawals and payments from the
Accounts for the purpose of permitting the Transaction Manager and the Indenture
Trustee to carry out their respective duties hereunder; and
(F)    any Account held by it hereunder shall be maintained as a “securities
account” as defined in the Uniform Commercial Code as in effect in New York (the
“New York UCC”), and that it shall be acting as a “securities intermediary” for
the Indenture Trustee itself as the “entitlement holder” (as defined in
Section 8-102(a)


47



--------------------------------------------------------------------------------





(7) of the New York UCC) with respect to each such Account. The parties hereto
agree that each Account shall be governed by the laws of the State of New York,
and regardless of any provision in any other agreement, the “securities
intermediary’s jurisdiction” (within the meaning of Section 8-110 of the New
York UCC) shall be the State of New York. The Indenture Trustee acknowledges and
agrees that (1) each item of property (whether investment property, financial
asset, security, instrument or cash) credited to the Accounts shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the New York
UCC and (2) notwithstanding anything to the contrary, if at any time the
Indenture Trustee shall receive any order from the Indenture Trustee (solely in
its capacity as securities intermediary) directing transfer or redemption of any
financial asset relating to the Accounts, the Indenture Trustee shall comply
with such entitlement order without further consent by the Issuer, or any other
person. In the event of any conflict of any provision of this
Section 5.01(g)(ii)(F) with any other provision of this Indenture or any other
agreement or document, the provisions of this Section 5.01(g)(ii)(F) shall
prevail.
Section 5.02.    Supplemental Reserve Account and Tax Loss Insurance Proceeds
Account. (a) (i)  On each Payment Date, to the extent of Available Funds and in
accordance with and subject to the Priority of Payments, the Indenture Trustee
shall, based on the Quarterly Transaction Report, deposit into the Supplemental
Reserve Account an amount equal to the Supplemental Reserve Account Deposit
until the amount on deposit equals the Supplemental Reserve Account Required
Balance.
(ii)    The Indenture Trustee shall release funds from the Supplemental Reserve
Account to pay the following amounts upon direction from the Transaction Manager
set forth in an Officer’s Certificate (no more than once per calendar month):
the costs (inclusive of labor costs, if applicable) of replacement of (a) any
inverter or energy storage device that no longer has the benefit of a
manufacturer warranty or (b) any communication device and for which (i) the
Operator is not obligated under the related MOMA to cover the replacement costs
of such communication device, inverter or energy storage device (or if so
obligated, fails to pay such costs), for the purpose of funding a loan by the
Managing Member to the related Project Company to pay for the replacement of
such communication device, inverter or energy storage device (or, if such a loan
would not be permitted under the applicable Project Company LLCA, the Managing
Member shall provide such amount in the form of an additional capital
contribution to the Project Company) or (ii) the Transaction Manager in its role
as Operator has paid under the related MOMA.
(iii)    If the amount on deposit in the Supplemental Reserve Account exceeds
the Supplemental Reserve Account Required Balance on any Payment Date, the
amount of such


48



--------------------------------------------------------------------------------





excess will be transferred to the Collection Account for distribution as part of
Available Funds pursuant to the Priority of Payments.
(iv)    The Indenture Trustee shall transfer to the Collection Account all
amounts on deposit in the Supplemental Reserve Account on the earlier of the
Rated Final Maturity and the acceleration of the Notes following an Event of
Default.
(b)    Notwithstanding Section 5.02(a)(i), upon the Rating Agency Condition
being satisfied, in lieu of or in substitution for moneys otherwise required to
be deposited to the Supplemental Reserve Account, the Issuer (or the Transaction
Manager on behalf of the Issuer) may deliver or cause to be delivered to the
Indenture Trustee a Letter of Credit issued by an Eligible Letter of Credit Bank
in an amount equal to the Supplemental Reserve Account Required Balance;
provided that any Supplemental Reserve Account Deposit required to be made after
the replacement of amounts on deposit in the Supplemental Reserve Account with
the Letter of Credit shall be made in deposits to the Supplemental Reserve
Account as provided in the Priority of Payments or pursuant to an increase in
the Letter of Credit, or addition of another Letter of Credit (such increase or
addition to require satisfaction of the Rating Agency Condition). The Letter of
Credit shall be held as an asset of the Supplemental Reserve Account and valued
for purposes of determining the amount on deposit in the Supplemental Reserve
Account as the amount then available to be drawn on such Letter of Credit. Any
references in the Transaction Documents to amounts on deposit in the
Supplemental Reserve Account shall include the value of the Letter of Credit
unless specifically excluded. If the amounts on deposit in the Supplemental
Reserve Account are represented by a Letter of Credit, the Indenture Trustee
shall be required to submit the drawing documents to the Eligible Letter of
Credit Bank to draw the full stated amount of the Letter of Credit and deposit
the proceeds therefrom in the Supplemental Reserve Account in the following
circumstances: (i) if the Indenture Trustee is directed by the Transaction
Manager on behalf of the Issuer, pursuant to an Officer’s Certificate, to
withdraw funds from the Supplemental Reserve Account for any reason; (ii) if the
Letter of Credit is scheduled to expire in accordance with its terms and has not
been extended or replaced with a Letter of Credit issued by an Eligible Letter
of Credit Bank by the date that is ten days prior to the expiration date; or
(iii) if the Indenture Trustee is directed by the Issuer, the Transaction
Manager or the Majority Noteholders of the Controlling Class, pursuant to an
Officer’s Certificate stating that the financial institution issuing the Letter
of Credit ceases to be an Eligible Letter of Credit Bank. Any drawing on the
Letter of Credit may be reimbursed by the Issuer only from amounts remitted to
the Issuer pursuant to clauses (x) or (xii) of the Priority of Payments.
(c)    The Indenture Trustee shall deposit into the Tax Loss Insurance Proceeds
Account upon receipt all Master Tax Loss Insurance Proceeds received by it, as
applicable, with respect to any ITC Loss Indemnity.


49



--------------------------------------------------------------------------------





(d)    At the direction of the Transaction Manager pursuant to an Officer’s
Certificate, the Indenture Trustee shall (i) pay applicable amounts on deposit
in the Tax Loss Insurance Proceeds Account (x) to the related Project Company
for distribution by such Project Company to its members in accordance with the
terms of the related Project Company LLCA, (y) directly to the applicable Tax
Equity Investor Member in the amount of the applicable ITC Loss Indemnity or (z)
to the Project Company to pay the taxes owed, so as to resolve such ITC Loss
Indemnity and (ii) once the applicable ITC Loss Indemnity has been paid in full
(as determined by the Transaction Manager), the Indenture Trustee shall (A)
deposit into the Collection Account for distribution pursuant to the Priority of
Payments an amount of any remaining Master Tax Loss Insurance Proceeds paid to
the related Managing Member equal to the lesser of (1) such remaining amount and
(2) the aggregate amounts paid to the related Tax Equity Investor Member in
respect of such ITC Loss Indemnity through a Limited Step-up Event and (B) pay
any remaining amounts after giving effect to clause (A) at the written direction
of the Transaction Manager.
(e)    To the extent not refundable to the applicable Tax Loss Policy
Insurer(s), so long as the applicable ITC Loss Indemnity has been paid in full
(as determined by the Transaction Manager), the Indenture Trustee shall transfer
to the Collection Account all amounts on deposit in the Tax Loss Insurance
Proceeds Account on the earlier of the Rated Final Maturity or the acceleration
of the Notes following an Event of Default.
Section 5.03.
Liquidity Reserve Account.

(a)     On the Closing Date, the Issuer shall deliver to the Indenture Trustee
an amount equal to the Liquidity Reserve Account Required Balance with respect
to the Closing Date for deposit into the Liquidity Reserve Account. As described
in the Priority of Payments, to the extent of Available Funds, the Indenture
Trustee shall, on each Payment Date, deposit Available Funds into the Liquidity
Reserve Account until the amount on deposit therein shall equal the Liquidity
Reserve Account Required Balance.
(b)    On each Payment Date, the Indenture Trustee shall, based on the Quarterly
Transaction Report, transfer funds on deposit in the Liquidity Reserve Account
to the Collection Account to the extent the amount on deposit in the Collection
Account as of such Payment Date is less than the amounts necessary to make the
distributions described in clauses (i) through (iv) of Section 5.05(a). Based on
the Quarterly Transaction Report, (i) if the amount on deposit in the Liquidity
Reserve Account exceeds the Liquidity Reserve Account Required Balance on any
Payment Date during a Regular Amortization Period, the amount of such excess
will be transferred to the Supplemental Reserve Account, and (ii) if the amount
on deposit in the Supplemental Reserve Account exceeds the Supplemental Reserve
Account Required Balance on such Payment Date, the amount of such excess will be
transferred to the Collection Account and will be part of Available Funds
distributed pursuant to the Priority of Payments. Based on the Quarterly
Transaction Report, if the amount on deposit in the Liquidity Reserve Account
exceeds the Liquidity Reserve Account


50



--------------------------------------------------------------------------------





Required Balance on any Payment Date during an Early Amortization Period or
Sequential Interest Amortization Period, the amount of such excess will be
transferred to the Collection Account and will be part of the Available Funds
distributed pursuant to the Priority of Payments.
(c)    Upon the earliest of (i) the Rated Final Maturity, (ii) the acceleration
of the Notes following an Event of Default and (iii) the Payment Date on which
the sum of Available Funds and the amount on deposit in the Liquidity Reserve
Account is greater than or equal to the sum of (1) the payments and
distributions required under clauses (i) through (iv) of the Priority of
Payments, (2) the Aggregate Outstanding Note Balance as of such Payment Date
prior to any distributions made on such Payment Date, and (3) all other Issuer
Secured Obligations then due, the Indenture Trustee shall, based on the
information set forth in the related Quarterly Transaction Report, withdraw any
remaining funds on deposit in the Liquidity Reserve Account (including
investment earnings or income) and deposit such funds into the Collection
Account. On the Termination Date, the Indenture Trustee shall, based on the
information set forth in the related Quarterly Transaction Report, withdraw any
remaining funds on deposit in the Liquidity Reserve Account (including
investment earnings or income) and pay such amount to the Issuer.
(d)    Notwithstanding Section 5.03(a), upon the Rating Agency Condition being
satisfied, in lieu of or in substitution for moneys otherwise required to be
deposited to the Liquidity Reserve Account, the Issuer (or the Transaction
Manager on behalf of the Issuer) may deliver or cause to be delivered to the
Indenture Trustee a Letter of Credit issued by an Eligible Letter of Credit Bank
in an amount equal to the Liquidity Reserve Account Required Balance; provided
that any deposit into the Liquidity Reserve Account required to be made after
the replacement of amounts on deposit in the Liquidity Reserve Account with the
Letter of Credit shall be made in deposits to the Liquidity Reserve Account as
provided in the Priority of Payments or pursuant to an increase in the Letter of
Credit, or addition of another Letter of Credit (such increase or addition to
require satisfaction of the Rating Agency Condition). The Letter of Credit shall
be held as an asset of the Liquidity Reserve Account and valued for purposes of
determining the amount on deposit in the Liquidity Reserve Account as the amount
then available to be drawn on such Letter of Credit. Any references in the
Transaction Documents to amounts on deposit in the Liquidity Reserve Account
shall include the value of the Letter of Credit unless specifically excluded. If
the amounts on deposit in the Liquidity Reserve Account are represented by a
Letter of Credit, the Indenture Trustee shall be required to submit the drawing
documents to the Eligible Letter of Credit Bank to draw the full stated amount
of the Letter of Credit and deposit the proceeds therefrom in the Liquidity
Reserve Account in the following circumstances: (i) if the Indenture Trustee is
directed by the Transaction Manager on behalf of the Issuer, pursuant to an
Officer’s Certificate, to withdraw funds from the Liquidity Reserve Account for
any reason; (ii) if the Letter of Credit is scheduled to expire in accordance
with its terms and has not been extended or replaced with a Letter of Credit
issued by an Eligible Letter of Credit Bank by the date that is ten days prior
to the expiration date; or (iii) if the Indenture Trustee is directed by the
Issuer, the Transaction Manager or the Majority Noteholders of the


51



--------------------------------------------------------------------------------





Controlling Class, pursuant to an Officer’s Certificate stating that the
financial institution issuing the Letter of Credit ceases to be an Eligible
Letter of Credit Bank. Any drawing on the Letter of Credit may be reimbursed by
the Issuer only from amounts remitted to the Issuer pursuant to clauses (x) or
(xii) of the Priority of Payments.
Section 5.04.    Collection Account.
(a)     On or prior to the Closing Date, the Transaction Manager, on behalf of
the Issuer as owner of each Managing Member, shall have instructed each Managing
Member to direct the related Project Company to pay all Managing Member
Distributions to the Collection Account. The Issuer shall cause all other
amounts required to be deposited therein pursuant to the Transaction Documents,
to be deposited within two Business Days of receipt thereof. The Indenture
Trustee shall provide or make available electronically (or upon written request,
by first class mail or facsimile) monthly statements on all amounts received in
the Collection Account to the Issuer and the Transaction Manager.
(b)    The Transaction Manager will be entitled to be reimbursed from amounts on
deposit in the Collection Account with respect to a Collection Period for
amounts previously deposited in the Collection Account but later determined by
the Transaction Manager to have resulted from mistaken deposits or postings or
checks returned for insufficient funds. The amount to be reimbursed hereunder
shall be paid to the Transaction Manager on the related Payment Date upon
certification by the Transaction Manager of such amounts; provided, however,
that the Transaction Manager must provide such certification within six months
of such mistaken deposit, posting or returned check.
(c)    The Indenture Trustee shall make distributions from the Collection
Account as directed by the Transaction Manager in accordance with the
Transaction Management Agreement.
Section 5.05.    Distribution of Funds in the Collection Account.
(a)    On each Payment Date, Available Funds on deposit in the Collection
Account shall be distributed by the Indenture Trustee, based solely on the
information set forth in the related Quarterly Transaction Report, in the
following order and priority of payments (the “Priority of Payments”):
(i)     (a) to the Indenture Trustee, (1) the Indenture Trustee Fee and any
accrued and unpaid Indenture Trustee Fees with respect to prior Payment Dates
plus (2) out-of-pocket expenses and indemnities of the Indenture Trustee
incurred and not reimbursed in connection with its obligations and duties under
this Indenture, (b) to the Transaction Transition Manager (1) the Transaction
Transition Manager Fee and any accrued and unpaid Transaction Transition Manager
Fees with respect to prior Payment Dates, (2) Transaction Transition Manager
Expenses and (3) any accrued and unpaid transition costs payable to


52



--------------------------------------------------------------------------------





the Transaction Transition Manager, and (c) to the Custodian, (1) the Custodian
Fee and any accrued and unpaid Custodian Fees with respect to prior Payment
Dates plus (2) out-of-pocket expenses and indemnities of the Custodian incurred
and not reimbursed in connection with its obligations and duties under the
Custodial Agreement; provided that payments to the Indenture Trustee as
reimbursement for clause (a)(2), to the Transaction Transition Manager as
reimbursement for clause (b)(2) and to the Custodian as reimbursement for clause
(c)(2) will be limited to $100,000 in the aggregate per calendar year as long as
no Event of Default has occurred, and the Notes have not been accelerated, or
the Trust Estate sold, pursuant to this Indenture; provided, further, that the
payments to the Transaction Transition Manager as reimbursement for clause
(b)(3) will be limited to $75,000 per transition occurrence and $150,000 in the
aggregate;
(ii)    to the Transaction Manager, the Transaction Manager Fee, plus any
accrued and unpaid Transaction Manager Fees with respect to prior Payment Dates;
(iii)    to the Class A Noteholders, the Class A Note Interest for such Payment
Date;
(iv)    to the Class B Noteholders, the Class B Note Interest for such Payment
Date;
(v)    to the Liquidity Reserve Account, an amount equal to the greater of (a)
(1) the Liquidity Reserve Account Required Balance minus (2) the amount on
deposit in the Liquidity Reserve Account on such Payment Date and (b) $0;
(vi)    to the Supplemental Reserve Account, an amount equal to the Supplemental
Reserve Account Deposit until the Supplemental Reserve Account Required Balance
has been met;
(vii)    to the Noteholders: (a) during a Regular Amortization Period, in the
following order: (1) to the Class A Noteholders, the Class A Scheduled Note
Principal Payment for such Payment Date, (2) to the Class B Noteholders, the
Class B Scheduled Note Principal Payment for such Payment Date (which will be
$0), (3) to the Class A Noteholders, the Unscheduled Note Principal Payment for
such Payment Date until the Outstanding Note Balance of the Class A Notes has
been reduced to zero, (4) to the Class B Noteholders, any Unscheduled Note
Principal Payment for such Payment Date remaining after payment to the Class A
Noteholders until the Outstanding Note Balance of the Class B Notes has been
reduced to zero and (5) to the Class B Noteholders, any unpaid Deferred Interest
on the Class B Notes; and (b) during an Early Amortization Period or Sequential
Interest Amortization Period, all remaining Available Funds shall be distributed
in the following order: (1) to the Class A Noteholders until the Outstanding
Note Balance of the Class A Notes has been reduced to zero and (2) to the Class
B Noteholders in the following order:


53



--------------------------------------------------------------------------------





(A) to reduce the Outstanding Note Balance of the Class B Notes to zero and (B)
to pay any unpaid Deferred Interest on the Class B Notes;
(viii)    (a) to the Class A Noteholders, the Class A Additional Principal
Amount for such Payment Date until the Outstanding Note Balances of the Class A
Notes have been reduced to zero; and (b) to the Class B Noteholders, the Class B
Additional Principal Amount for such Payment Date until the Outstanding Note
Balance of the Class B Notes has been reduced to zero;
(ix)    to the Indenture Trustee, the Transaction Transition Manager and the
Custodian, any incurred and not reimbursed out-of-pocket expenses and
indemnities of the Indenture Trustee and the Custodian and Transaction
Transition Manager Expenses, in each case to the extent not paid in accordance
with (i) above;
(x)    to the Eligible Letter of Credit Bank or other party as directed by the
Transaction Manager (a) any fees and expenses related to the Letter of Credit
and (b) any amounts which have been drawn under the Letter of Credit and any
interest due thereon;
(xi)    to the Class A Noteholders and the Class B Noteholders, in that order,
the respective Post-ARD Additional Note Interest and Deferred Post-ARD
Additional Note Interest due on such Payment Date, if any; and
(xii)    to or at the direction of the Issuer, any remaining Available Funds on
deposit in the Collection Account.
Section 5.06.    Early Amortization Period Payments and Sequential Interest
Amortization Period Payments. Any distributions of principal made during an
Early Amortization Period or a Sequential Interest Amortization Period will be
allocated in the following manner to determine any unpaid amounts on future
Payment Dates: first, to the Scheduled Note Principal Payment calculated for
such Payment Date; and second, to the Unscheduled Note Principal Payment amount
calculated for such Payment Date.
Section 5.07.    Note Payments.
(1)     The Indenture Trustee shall pay from amounts on deposit in the
Collection Account in accordance with the Quarterly Transaction Report and
Section 5.05 to each Noteholder of record as of the related Record Date either
(i) by wire transfer, in immediately available funds to the account of such
Noteholder at a bank or other entity having appropriate facilities therefor, if
such Noteholder shall have provided to the Indenture Trustee appropriate written
instructions at least five Business Days prior to related Payment Date (which
instructions may remain in effect for subsequent Payment Dates unless revoked by
such Noteholder), or (ii) if not, by check mailed to such Noteholder at the
address of such Noteholder appearing in the Note Register, the amounts to be
paid to such Noteholder


54



--------------------------------------------------------------------------------





pursuant to such Noteholder’s Notes; provided, that so long as the Notes are
registered in the name of the Securities Depository such payments shall be made
to the nominee thereof in immediately available funds.
(a)    In the event that any withholding Tax is imposed on the Issuer’s payment
(or allocations of income) to a Noteholder, such withholding Tax shall reduce
the amount otherwise distributable to the Noteholder in accordance with this
Section 5.07. The Indenture Trustee is hereby authorized and directed to retain
from amounts otherwise distributable to the Noteholders any applicable
withholding Taxes in accordance with applicable law. The Transaction Manager
shall instruct the Indenture Trustee of any withholding Tax that is legally owed
by the Issuer in respect of the Issuer’s payment to a Noteholder (or the
nominee, if the Notes are registered in the name of the Securities Depositary),
in writing in a Quarterly Transaction Report. Nothing herein shall prevent the
Indenture Trustee from contesting at the expense of the applicable Noteholder
any such withholding Tax in appropriate proceedings, and withholding payment of
such withholding Tax, if permitted by law, pending the outcome of such
proceedings. The amount of any withholding Tax imposed with respect to a
Noteholder shall be treated as cash distributed to such Noteholder at the time
it is withheld by the Issuer or the Indenture Trustee (at the direction of the
Transaction Manager or the Issuer) and remitted to the appropriate taxing
authority. In the event that a Noteholder wishes to apply for a refund of any
such withholding Tax, the Indenture Trustee shall reasonably cooperate with such
Noteholder in making such claim so long as such Noteholder agrees to reimburse
the Indenture Trustee for any out-of-pocket expenses incurred.
(b)    Each Noteholder and each Note Owner, by its acceptance of its Note, will
be deemed to have consented to the provisions of Section 5.05(a) relating to the
Priority of Payments.
(c)    For purposes of U.S. federal income, state and local income and franchise
taxes, each Noteholder and each Note Owner, by its acceptance of its Note, will
be deemed to have agreed to, and hereby instructs the Indenture Trustee to,
(i) treat the Notes as indebtedness unless otherwise required by applicable law,
and (ii) treat the Grant of the Trust Estate by the Issuer to the Indenture
Trustee pursuant to this Indenture as a pledge.
(d)    Each Noteholder and each Note Owner, by its acceptance of such Note or
such beneficial interest in such Note, will be deemed to have agreed to provide
the Indenture Trustee or the Issuer or other applicable withholding agent with
the Noteholder Tax Identification Information and the Noteholder FATCA
Information. In addition, each Noteholder and each Note Owner will be deemed to
have agreed that the Indenture Trustee (or other applicable withholding agent)
has the right to withhold FATCA Withholding Tax from any amount of interest or
other amounts (without any corresponding gross-up) payable to a Noteholder or
Note Owner that fails to comply with the foregoing requirements provided that
such amounts are properly remitted to the appropriate taxing authority. The
Issuer hereby covenants with the Indenture Trustee that, upon request from the
Indenture Trustee, the Issuer will provide the Indenture Trustee with
information that is reasonably


55



--------------------------------------------------------------------------------





available to the Issuer so as to enable the Indenture Trustee to determine
whether or not the Indenture Trustee is obliged to make any withholding,
including FATCA Withholding Tax, in respect of any payments with respect to a
Note (and if applicable, to provide the necessary detailed information that is
reasonably available to the Issuer to effectuate any withholding, including
FATCA Withholding Tax).
Section 5.08.    Statements to Noteholders; Tax Returns. Within 30 days after
the end of each calendar year, the Indenture Trustee shall furnish to each
Person who at any time during such calendar year was a Noteholder of record and
received any payment thereon (a) a report as to the aggregate of amounts paid
during such calendar year to each such Noteholder allocable to principal,
interest or other amounts for such calendar year or applicable portion thereof
during which such Person was a Noteholder and (b) such information required by
the Code, to enable such Noteholders to prepare their U.S. federal and state
income tax returns. The obligation of the Indenture Trustee set forth in this
paragraph shall be deemed to have been satisfied to the extent that information
shall be provided by the Indenture Trustee, in the form of Form 1099 or other
comparable form, pursuant to any requirements of the Code.
The Indenture Trustee shall have no responsibility or liability with respect to
reporting or calculation of original issue discount with respect to the Notes.
Upon written request from the Noteholders to the Indenture Trustee for any
information with respect to original issue discount accruing on the Notes, the
Issuer will promptly supply to the Indenture Trustee any such information for
further distributions to the Noteholders.
The Issuer shall cause the Transaction Manager, at the Transaction Manager’s
expense, to cause a firm of Independent Service Providers to prepare any tax
returns required to be filed by the Issuer. The Indenture Trustee, upon
reasonable written request, shall furnish the Issuer with all such information
in the possession of the Indenture Trustee as may be reasonably required in
connection with the preparation of any tax return of the Issuer.
Section 5.09.    Reports by Indenture Trustee. Within five Business Days after
the end of each Collection Period, the Indenture Trustee shall provide or make
available electronically (or upon written request, by first class mail or
facsimile) to the Transaction Manager a written report setting forth the amounts
in the Collection Account, the Liquidity Reserve Account, the Tax Loss Insurance
Proceeds Account and the Supplemental Reserve Account, and the identity of the
investments included therein. Without limiting the generality of the foregoing,
the Indenture Trustee shall, upon the written request of the Transaction
Manager, promptly transmit or make available electronically to the Transaction
Manager, copies of all accountings of, and information with respect to, the
Collection Account, the Liquidity Reserve Account, the Tax Loss Insurance
Proceeds Account and the Supplemental Reserve Account, investments thereof, and
payments thereto and therefrom.


56



--------------------------------------------------------------------------------





Section 5.10.    Final Balances. Upon payment of all principal and interest with
regard to the Notes, all other amounts due to the Noteholders as expressly
provided for in the Transaction Documents and payment of all reasonable fees,
charges and other expenses, such as fees and expenses of the Indenture Trustee,
all moneys remaining in all Accounts, except moneys necessary to make payments
equal to such amounts and payments of principal and interest with respect to the
Notes, which moneys shall be held and disbursed by the Indenture Trustee
pursuant to this Article V, shall be, subject to applicable escheatment laws,
remitted to, or at the direction of, the Issuer.
ARTICLE VI    

VOLUNTARY PREPAYMENT OF NOTES AND RELEASE OF COLLATERAL
Section 6.01.    Voluntary Prepayment.
(a)     Each Class of Notes are subject to prepayment, in whole or in part (such
prepayment, a “Voluntary Prepayment”), prior to its Rated Final Maturity, at the
option of the Issuer on any Business Day, upon (i) delivery to the Indenture
Trustee and the Transaction Manager, not less than 15 days prior to the date
fixed for the proposed prepayment (the “Voluntary Prepayment Date”), of a Notice
of Prepayment from the Issuer stating the Issuer’s election to prepay the Notes
or portion thereof in the form attached hereto as Exhibit C, and (ii) the
deposit by the Issuer into the Collection Account, in the case of any Voluntary
Prepayment in whole, no later than 11:00 a.m. Eastern time on such Voluntary
Prepayment Date, or in the case of any Voluntary Prepayment in part, no later
than 12:00 p.m. Eastern time on the Business Day prior to such Voluntary
Prepayment Date, of an amount equal to the sum of (i) the outstanding principal
balance of the Notes to be prepaid, (ii) all accrued and unpaid interest thereon
(including any Deferred Interest or Post-ARD Additional Note Interest), (iii)
all amounts owed to the Indenture Trustee, the Transaction Manager, the
Transaction Transition Manager, the Custodian and any other parties to the
Transaction Documents, and (iv) with respect to the Class A Notes, the Make
Whole Amount, if applicable (the “Prepayment Amount”). On the specified
Voluntary Prepayment Date, provided that the Indenture Trustee has received the
Prepayment Amount, in the case of any Voluntary Prepayment in whole, no later
than 11:00 a.m. Eastern time on such Voluntary Prepayment Date, or in the case
of any Voluntary Prepayment in part, no later than 12:00 p.m. Eastern time on
the Business Day prior to such specified Voluntary Prepayment Date, the
Indenture Trustee shall (x) withdraw the Prepayment Amount from the Collection
Account and disburse such amounts in accordance with clauses (i) through (v) of
the Priority of Payments and then to the Noteholders, the Make Whole Amount, if
applicable, and then (i) if no Sequential Interest Amortization Period is then
in effect, to pay down the Notes on a pro rata basis, and (ii) if a Sequential
Interest Amortization Period is then in effect, first to pay down the Class A
Notes until the Outstanding Note Balance of the Class A Notes has been reduced
to zero, and then to pay down the Class B Notes until the Outstanding Note
Balance of the Class B Notes has been reduced to zero and (y) to the extent the
Outstanding Note Balance is prepaid, release


57



--------------------------------------------------------------------------------





any remaining assets in the Trust Estate to, or at the direction of, the Issuer.
Notwithstanding the foregoing, the Issuer has the right to voluntarily prepay
the Class B Notes in whole or in part without making a pro rata prepayment of
the Class A Notes.
(b)    If a Voluntary Prepayment Date with respect to the Class A Notes occurs
prior to the Make Whole Determination Date, the Issuer shall pay the Class A
Noteholders the Make Whole Amount. No Make Whole Amount shall be due to the
Noteholders if a Voluntary Prepayment is made on or after the Make Whole
Determination Date. No Make Whole Amount is payable with respect to the Class B
Notes.
(c)    If the Issuer elects to rescind the Voluntary Prepayment, it must give
written notice of such determination to the Indenture Trustee at least two
Business Days prior to the Voluntary Prepayment Date. If a Voluntary Prepayment
of the Notes has been rescinded pursuant to this Section 6.01(c), the Indenture
Trustee shall provide notice of such rescission to the registered owner of each
Note which had been subject to the rescinded Voluntary Prepayment at the address
shown on the Note Register maintained by the Note Registrar with copies to the
Issuer, the Transaction Manager and the Rating Agency.
Section 6.02.    [Reserved]
Section 6.03.    Notice of Voluntary Prepayment. Any Notice of Voluntary
Prepayment shall be given by the Indenture Trustee by mailing a copy of the
notice of prepayment by first-class mail (postage prepaid) not less than 10 days
and not more than 15 days prior to the date fixed for prepayment to the
registered owner of each Note to be prepaid at the address shown on the Note
Register maintained by the Note Registrar with copies to the Issuer, the
Transaction Manager and the Rating Agency. Failure to give or receive such
notice of prepayment by mailing to any Noteholder, or any defect therein, shall
not affect the validity of any proceedings for the prepayment of other Notes. If
a Voluntary Prepayment has been rescinded pursuant to Section 6.01(c) or Section
6.02(c), as applicable, and to the extent the Indenture Trustee had provided
notice of the Voluntary Prepayment, the Indenture Trustee shall provide notice
of such rescission to the registered owner of each Note which had been subject
to the rescinded Voluntary Prepayment at the address shown on the Note Register
maintained by the Note Registrar with copies to the Issuer, the Transaction
Manager and the Rating Agency.
Any notice mailed as provided in this Section 6.03 shall be conclusively
presumed to have been duly given, whether or not the registered owner of such
Notes receives the notice.
Section 6.04.    Cancellation of Notes. All Notes which have been paid in full
or retired or received by the Indenture Trustee for exchange shall not be
reissued but shall be canceled and destroyed in accordance with its customary
procedures.


58



--------------------------------------------------------------------------------





Section 6.05.    Release of Collateral. The Indenture Trustee shall, on or after
the Termination Date, release any remaining portion of the Trust Estate from the
Lien created by this Indenture and shall deposit in the Collection Account any
funds then on deposit in any other Account. The Indenture Trustee shall release
property from the Lien created by this Indenture pursuant to this Section 6.05
only upon receipt by the Indenture Trustee of an Issuer Order accompanied by an
Officer’s Certificate and an Opinion of Counsel described in Section 314(c)(2)
of the Trust Indenture Act of 1939, as amended, and meeting the applicable
requirements of Section 12.02.
ARTICLE VII    

THE INDENTURE TRUSTEE
Section 7.01.    Duties of Indenture Trustee.
(a)     If a Responsible Officer of the Indenture Trustee has received notice
pursuant to Section 7.02(a), or a Responsible Officer of the Indenture Trustee
shall otherwise have actual knowledge that an Event of Default has occurred and
is continuing, the Indenture Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in its exercise, as a prudent person would exercise or use under the
circumstances in the conduct of his own affairs.
(b)    Except during the occurrence and continuance of such an Event of Default:
(i)    The Indenture Trustee need perform only those duties that are
specifically set forth in this Indenture and any other Transaction Document to
which it is a party and no others and no implied covenants or obligations of the
Indenture Trustee shall be read into this Indenture or any other Transaction
Document.
(ii)    In the absence of negligence or bad faith on its part, the Indenture
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Indenture Trustee and conforming to the requirements of this
Indenture or any other Transaction Document. The Indenture Trustee shall,
however, examine such certificates and opinions to determine whether they
conform on their face to the requirements of this Indenture or any other
Transaction Document but the Indenture Trustee shall not be required to
determine, confirm or recalculate information contained in such certificates or
opinions.
(c)    No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:
(i)    This paragraph does not limit the effect of subsection (b) of this
Section 7.01.


59



--------------------------------------------------------------------------------





(ii)    The Indenture Trustee shall not be liable in its individual capacity for
any action taken or error of judgment made in good faith by a Responsible
Officer or other officers of the Indenture Trustee, unless it is proved that the
Indenture Trustee was negligent in ascertaining the pertinent facts.
(iii)    The Indenture Trustee shall not be personally liable with respect to
any action it takes, suffers or omits to take in good faith in accordance with a
direction received by it from the Noteholders in accordance with this Indenture
or any other Transaction Document or for any action taken, suffered or omitted
by it in good faith and believed by it to be authorized or within the discretion
or rights or powers conferred upon it by this Indenture or any other Transaction
Document.
(iv)    The Indenture Trustee shall have no responsibility for filing any
financing or continuation statement in any public office at any time or
otherwise to perfect or to maintain the perfection of any security interest in
the Trust Estate or in any item comprising the Conveyed Property.
(d)    No provision of this Indenture or any other Transaction Document shall
require the Indenture Trustee to expend or risk its own funds or otherwise incur
any financial or other liability in the performance of any of its duties
hereunder or thereunder, or in the exercise of any of its rights or powers, if
it shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not assured to it.
(e)    The provisions of subsections (a), (b), (c) and (d) of this Section 7.01
shall apply to any co-trustee or separate trustee appointed by the Issuer and
the Indenture Trustee pursuant to Section 7.13.
(f)    The Indenture Trustee shall not in any way be held liable by reason of
any insufficiency in any Account held by the Indenture Trustee resulting from
any loss experienced on any item comprising the Conveyed Property.
(g)    In no event shall the Indenture Trustee be required to take any action
that conflicts with applicable law, any of the provisions of this Indenture or
any other Transaction Document or with the Indenture Trustee’s duties hereunder
or that adversely affect its rights and immunities hereunder.
(h)    In no event shall the Indenture Trustee have any obligations or duties
under or have any liabilities whatsoever to Noteholders under ERISA.
(i)    The Indenture Trustee shall not make any direct or indirect transfer of
the Managing Member Membership Interests except in compliance with the
Designated Transfer Restrictions and the Acknowledgements (as determined by the
Majority Noteholders of the Controlling Class).


60



--------------------------------------------------------------------------------





(j)    In no event shall the Indenture Trustee be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control and without the
fault or negligence of the Indenture Trustee, including, without limitation,
strikes, work stoppages, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities; it being understood that the Indenture
Trustee shall resume performance as soon as practicable under the circumstances.
Section 7.02.    Notice of Default, Transaction Manager Termination Event or
Event of Default; Delivery of Manager Reports.
(a)     The Indenture Trustee shall not be required to take notice of or be
deemed to have notice or knowledge of any default, Default, Transaction Manager
Termination Event, Event of Default event or information, or be required to act
upon any default, Default, Transaction Manager Termination Event, Event of
Default, event or information (including the sending of any notice) unless a
Responsible Officer of the Indenture Trustee is specifically notified in writing
at the address set forth in Section 12.04 or until a Responsible Officer of the
Indenture Trustee shall have acquired actual knowledge of a default, Default, a
Transaction Manager Termination Event, an Event of Default, an event or
information and shall have no duty to take any action to determine whether any
such default, Default, Transaction Manager Termination Event, Event of Default,
or event has occurred. In the absence of receipt of such notice or actual
knowledge, the Indenture Trustee may conclusively assume that there is no such
default, Default, Event of Default, Transaction Manager Termination Event or
event. If written notice of the existence of a default, a Default, an Event of
Default, a Transaction Manager Termination Event, an event or information has
been delivered to a Responsible Officer of the Indenture Trustee or a
Responsible Officer of the Indenture Trustee has actual knowledge thereof, the
Indenture Trustee shall promptly provide paper or electronic notice thereof to
the Issuer, the Transaction Transition Manager, the Rating Agency and each
Noteholder, but in any event, no later than five days after such knowledge or
notice occurs.
(b)    In the event the Transaction Manager does not make available to the
Rating Agency all reports of the Transaction Manager and all reports to the
Noteholders, upon request of the Rating Agency, the Indenture Trustee shall make
available promptly after such request, copies of such Manager reports as are in
Indenture Trustee’s possession to the Rating Agency and the Noteholders.
Section 7.03.    Rights of Indenture Trustee.
(a)     The Indenture Trustee may rely and shall be protected in acting or
refraining from acting upon any document believed by it to be genuine and to
have been signed or presented by the proper Person. The Indenture Trustee need
not investigate any fact or matter stated in any document. The Indenture Trustee
need not investigate or re-calculate, evaluate, certify, verify or independently
determine the accuracy of any numerical information, report, certificate,
information, statement,


61



--------------------------------------------------------------------------------





representation or warranty or any fact or matter stated in any such document and
may conclusively rely as to the truth of the statements and the accuracy of the
information therein.
(b)    Before the Indenture Trustee takes any action or refrains from taking any
action under this Indenture or any other Transaction Document, it may require an
Officer’s Certificate of the Issuer or an Opinion of Counsel, the costs of which
(including the Indenture Trustee’s reasonable attorney’s fees and expenses)
shall be paid by the party requesting that the Indenture Trustee act or refrain
from acting. The Indenture Trustee shall not be liable for any action it takes
or omits to take in good faith in reliance on such Officer’s Certificate or
Opinion of Counsel.
(c)    The Indenture Trustee shall not be personally liable for any action it
takes or omits to take or any action or inaction it believes in good faith to be
authorized or within its rights or powers.
(d)    The Indenture Trustee shall not be bound to make any investigation into
the facts of matters stated in any reports, certificates, payment instructions,
opinion, notice, order or other paper or document unless requested in writing by
25% or more of the Noteholders, and such Noteholders have provided to the
Indenture Trustee indemnity satisfactory to it.
(e)    The Indenture Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent,
attorney, custodian or nominee appointed by it hereunder with due care. The
Indenture Trustee may consult with counsel, accountants and other experts and
the advice or opinion of counsel, accountants and other experts with respect to
legal and other matters relating to any Transaction Document shall be full and
complete authorization and protection from liability with respect to any action
taken, omitted or suffered by it hereunder in good faith and in accordance with
such advice or opinion of counsel.
(f)    The Indenture Trustee shall not be required to give any bond or surety
with respect to the execution of this Indenture or the powers granted hereunder.
(g)    The Indenture Trustee shall not be liable for any action or inaction of
the Issuer, the Transaction Manager, the Custodian or any other party (or agent
thereof) to this Indenture or any Transaction Document and may assume compliance
by such parties with their obligations under this Indenture or any other
Transaction Document, unless a Responsible Officer of the Indenture Trustee
shall have received written notice to the contrary at the Corporate Trust Office
of the Indenture Trustee.
(h)    The Indenture Trustee shall be under no obligation to exercise any of the
trusts or powers vested in it by this Indenture or to institute, conduct or
defend any litigation hereunder or in relation hereto at the request, order or
direction of any of the Noteholders, pursuant to the


62



--------------------------------------------------------------------------------





provisions of this Indenture, unless such Noteholders shall have offered to the
Indenture Trustee security or indemnity satisfactory to the Indenture Trustee
against the costs, expenses and liabilities (including the fees and expenses of
the Indenture Trustee’s counsel and agents) which may be incurred therein or
thereby.
(i)    The Indenture Trustee shall have no duty (i) to maintain or monitor any
insurance or (ii) to see to the payment or discharge of any tax, assessment, or
other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Trust Estate.
(j)    Delivery of any reports, information and documents to the Indenture
Trustee provided for herein or any other Transaction Document is for
informational purposes only (unless otherwise expressly stated), and the
Indenture Trustee’s receipt of such or otherwise publicly available shall not
constitute actual or constructive knowledge or notice of any information
contained therein or determinable from information contained therein, including
the Transaction Manager’s or the Issuer’s compliance with any of its
representations, warranties or covenants hereunder (as to which the Indenture
Trustee is entitled to rely exclusively on Officer’s Certificates). The
Indenture Trustee shall not have actual notice of any default or any other
matter unless a Responsible Officer of the Indenture Trustee receives actual
written notice of such default or other matter.
(k)    The Indenture Trustee does not have any obligation to investigate any
matter or exercise any powers vested under this Indenture unless requested in
writing by 25% or more of the Noteholders.
(l)    Knowledge of the Indenture Trustee shall not be attributed or imputed to
Wells Fargo’s other roles in the transaction and knowledge of the Transaction
Transition Manager or the Custodian shall not be attributed or imputed to each
other or to the Indenture Trustee (other than those where the roles are
performed by the same group or division within Wells Fargo or otherwise share
the same Responsible Officers), or any affiliate, line of business, or other
division of Wells Fargo (and vice versa).
(m)    The right of the Indenture Trustee to perform any permissive or
discretionary act enumerated in this Indenture or any related document shall not
be construed as a duty.
Section 7.04.    Not Responsible for Recitals, Issuance of Notes or Application
of Moneys as Directed. The recitals contained herein and in the Notes, except
the certificates of authentication on the Notes, shall be taken as the
statements of the Issuer, and the Indenture Trustee assumes no responsibility
for their correctness. The Indenture Trustee makes no representations with
respect to the Trust Estate or as to the validity or sufficiency of the Trust
Estate or this Indenture or any other Transaction Document or of the Notes. The
Indenture Trustee shall not be accountable for the use or application by the
Issuer of the proceeds of the Notes. Subject to Section 7.01(b), the


63



--------------------------------------------------------------------------------





Indenture Trustee shall not be liable to any Person for any money paid to the
Issuer upon an Issuer Order, Transaction Manager instruction or order or
direction provided in a Quarterly Transaction Report contemplated by this
Indenture or any other Transaction Document.
Section 7.05.    May Hold Notes. The Indenture Trustee or any agent of the
Issuer, in its individual or any other capacity, may become the owner or pledgee
of Notes and may otherwise deal with the Issuer or Sunrun or any Affiliate of
the Issuer or Sunrun with the same rights it would have if it were not Indenture
Trustee or other agent.
Section 7.06.    Money Held in Trust. The Indenture Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed with the Issuer and except to the extent of income or other gain on
investments which are obligations of the Indenture Trustee hereunder.
Section 7.07.    Compensation and Reimbursement.
(a)     The Issuer agrees:
(i)    to pay the Indenture Trustee, in accordance with and subject to the
Priority of Payments, the Indenture Trustee Fee. The Indenture Trustee’s
compensation shall not be limited by any law with respect to compensation of a
trustee of an express trust and the payments to the Indenture Trustee provided
by Article V hereto shall constitute payments due with respect to the applicable
fee agreement or letter;
(ii)    in accordance with and subject to the Priority of Payments, to reimburse
the Indenture Trustee upon request for all reasonable expenses, disbursements
and advances incurred or made by the Indenture Trustee in accordance with any
provision of this Indenture (including, but not limited to, the reasonable
compensation, expenses and disbursements of its agents and counsel and allocable
costs of in house counsel); provided, however, in no event shall the Issuer pay
or reimburse the Indenture Trustee or the agents or counsel, including in house
counsel of either, for any expenses, disbursements and advances incurred or made
by the Indenture Trustee in connection with any negligent action or negligent
inaction or willful misconduct on the part of the Indenture Trustee;
(iii)    to indemnify the Indenture Trustee and its officers, directors,
employees and agents for, and to hold them harmless against, any fee, loss,
liability, damage, cost or expense (including reasonable attorneys’ fees and
expenses and court costs) incurred without negligence or bad faith on the part
of the Indenture Trustee, to the extent such matters have been determined by a
court of competent jurisdiction, arising out of, or in connection with, the
acceptance or administration of this trust, including those incurred in
connection with any action, claim or suit brought to enforce the indemnification
or other obligations of the relevant transaction parties; provided, however,
that:


64



--------------------------------------------------------------------------------





(A)    with respect to any such claim the Indenture Trustee shall have given the
Issuer, the Depositor and the Transaction Manager written notice thereof
promptly after the Indenture Trustee shall have actual knowledge thereof,
provided, that failure to notify shall not relieve the parties of their
obligations hereunder;
(B)    notwithstanding anything to the contrary in this Section 7.07(a)(iii),
none of the Issuer, the Depositor or the Transaction Manager shall be liable for
settlement of any such claim by the Indenture Trustee entered into without the
prior consent of the Issuer, the Depositor or the Transaction Manager, as the
case may be, which consent shall not be unreasonably withheld or delayed; and
(C)    the Indenture Trustee, its officers, directors, employees and agents, as
a group, shall be entitled to counsel separate from the Issuer, the Depositor
and the Transaction Manager; to the extent the Issuer’s, the Depositor’s and the
Transaction Manager’s interests are not adverse to the interests of the
Indenture Trustee, its officers, directors, employees or agents, the Indenture
Trustee may agree to be represented by the same counsel as the Issuer, the
Depositor and the Transaction Manager.
Such payment obligations and indemnification shall survive the resignation or
removal of the Indenture Trustee as well as the discharge, termination or
assignment hereof. The Indenture Trustee’s expenses are intended as expenses of
administration.
Anything in this Indenture to the contrary notwithstanding, in no event shall
the Indenture Trustee be liable for special, indirect, punitive or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Indenture Trustee has been advised of the likelihood of
such loss or damage and regardless of the form of action.
(b)    The Indenture Trustee shall, on each Payment Date, in accordance with the
Priority of Payments set forth in Section 5.05, deduct payment of its fees,
expenses and indemnities hereunder from moneys in the Collection Account.
(c)    The Issuer agrees to assume and to pay, and to indemnify, defend and hold
harmless the Indenture Trustee and the Noteholders from any taxes which may at
any time be asserted with respect to, and as of the date of, the Grant of the
Trust Estate to the Indenture Trustee, including, without limitation, any sales,
gross receipts, general corporation, personal property, privilege or license
taxes (but with respect to the Noteholders only, not including any federal,
State or other taxes arising out of the creation or the issuance of the Notes or
payments with respect thereto) and costs (including court costs), expenses and
reasonable counsel fees and expenses in defending against the same.


65



--------------------------------------------------------------------------------





Section 7.08.    Eligibility; Disqualification. The Indenture Trustee shall
always have a combined capital and surplus as stated in Section 7.09, and shall
always be a bank or trust company with corporate trust powers organized under
the laws of the United States or any State thereof which is a member of the
Federal Reserve System and shall be rated at least “A-” by S&P.
Section 7.09.    Indenture Trustee’s Capital and Surplus. The Indenture Trustee
and/or its parent shall at all times have a combined capital and surplus of at
least $100,000,000. If the Indenture Trustee publishes annual reports of
condition of the type described in Section 310(a)(2) of the Trust Indenture Act
of 1939, as amended, its combined capital and surplus for purposes of this
Section 7.09 shall be as set forth in the latest such report.
Section 7.10.    Resignation and Removal; Appointment of Successor.
(a)     No resignation or removal of the Indenture Trustee and no appointment of
a successor Indenture Trustee pursuant to this Section 7.10 shall become
effective until the acceptance of appointment by the successor Indenture Trustee
under Section 7.11.
(b)    The Indenture Trustee may resign at any time by giving written notice
thereof to the Issuer and the Transaction Manager. If an instrument of
acceptance by a successor Indenture Trustee shall not have been delivered to the
Indenture Trustee within 30 days after the giving of such notice of resignation,
the resigning Indenture Trustee may petition any court of competent jurisdiction
for the appointment of a successor Indenture Trustee.
(c)    The Indenture Trustee may be removed at any time by the Super-Majority
Noteholders of the Controlling Class upon 30 days’ prior written notice,
delivered to the Indenture Trustee, with copies to the Transaction Manager and
the Issuer.
(d)    (i) If at any time the Indenture Trustee shall cease to be eligible under
Section 7.08 or 7.09 or shall become incapable of acting or shall be adjudged
bankrupt or insolvent, or a receiver of the Indenture Trustee or of its property
shall be appointed, or any public officer shall take charge or control of the
Indenture Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then, in any such case, with 30
days’ prior written notice, the Issuer with the prior written consent of the
Super-Majority Noteholders of the Controlling Class, by an Issuer Order, may
remove the Indenture Trustee.
(ii)    If the Indenture Trustee shall be removed pursuant to Sections 7.10(c)
or (d) and no successor Indenture Trustee shall have been appointed pursuant to
Section 7.10(e) and accepted such appointment within 30 days of the date of
removal, the removed Indenture Trustee may petition any court of competent
jurisdiction for appointment of a successor Indenture Trustee acceptable to the
Issuer.


66



--------------------------------------------------------------------------------





(e)    If the Indenture Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Indenture Trustee for
any cause, the Issuer, with the prior written consent of the Majority
Noteholders of the Controlling Class, by an Issuer Order shall promptly appoint
a successor Indenture Trustee.
(f)    The Issuer shall give to the Rating Agency and the Noteholders notice of
each resignation and each removal of the Indenture Trustee and each appointment
of a successor Indenture Trustee. Each notice shall include the name of the
successor Indenture Trustee and the address of its Corporate Trust Office.
(g)    The provisions of this Section 7.10 shall apply to any co-trustee or
separate trustee appointed by the Issuer and the Indenture Trustee pursuant to
Section 7.13.
Section 7.11.    Acceptance of Appointment by Successor.
(a)     Every successor Indenture Trustee appointed hereunder shall execute,
acknowledge and deliver to the Issuer and the retiring Indenture Trustee an
instrument accepting such appointment, and thereupon the resignation or removal
of the retiring Indenture Trustee shall become effective and such successor
Indenture Trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts and duties of the retiring Indenture
Trustee. Notwithstanding the foregoing, on request of the Issuer or the
successor Indenture Trustee, such retiring Indenture Trustee shall, upon payment
of its fees, expenses and other charges, execute and deliver an instrument
transferring to such successor Indenture Trustee all the rights, powers and
trusts of the retiring Indenture Trustee and shall duly assign, transfer and
deliver to such successor Indenture Trustee all property and money held by such
retiring Indenture Trustee hereunder. Upon request of any such successor
Indenture Trustee, the Issuer shall execute and deliver any and all instruments
for more fully and certainly vesting in and confirming to such successor
Indenture Trustee all such rights, powers and trusts.
(b)    No successor Indenture Trustee shall accept its appointment unless at the
time of such acceptance such successor Indenture Trustee shall be qualified and
eligible under Sections 7.08 and 7.09.
(c)    Notwithstanding the replacement of the Indenture Trustee, the obligations
of the Issuer pursuant to Section 7.07(a)(iii) and (c) and the Indenture
Trustee’s protections under this Article VII shall continue for the benefit of
the retiring Indenture Trustee.
Section 7.12.    Merger, Conversion, Consolidation or Succession to Business of
Indenture Trustee. Any corporation or national banking association into which
the Indenture Trustee may be merged or converted or with which it may be
consolidated, or any corporation, bank, trust company or national banking
association resulting from any merger, conversion or consolidation to which the
Indenture Trustee shall be a party, or any corporation, bank, trust company or
national banking


67



--------------------------------------------------------------------------------





association succeeding to all or substantially all of the corporate trust
business of the Indenture Trustee, shall be the successor of the Indenture
Trustee hereunder if such corporation, bank, trust company or national banking
association shall be otherwise qualified and eligible under Section 7.08
and 7.09, without the execution or filing of any paper or any further act on the
part of any of the parties hereto. The Indenture Trustee shall provide the
Rating Agency written notice of any such transaction. In case any Notes have
been authenticated, but not delivered, by the Indenture Trustee then in office,
any successor by merger, conversion or consolidation to such authenticating
Indenture Trustee may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Indenture Trustee had
authenticated such Notes.
Section 7.13.    Co-trustees and Separate Indenture Trustees.
(a)     At any time or times, for the purpose of meeting the legal requirements
of any jurisdiction in which any of the Trust Estate may at the time be located,
for enforcement actions, and where a conflict of interest exists, the Indenture
Trustee shall have power to appoint and, upon the written request of the
Indenture Trustee, the Issuer shall for such purpose join with the Indenture
Trustee in the execution, delivery and performance of all instruments and
agreements necessary or proper to appoint, one or more Persons approved by the
Indenture Trustee either to act as co-trustee, jointly with the Indenture
Trustee, of all or any part of the Trust Estate, or to act as separate trustee
of any such property, in either case with such powers as may be provided in the
instrument of appointment, and to vest in such Person or Persons in the capacity
aforesaid, any property, title, right or power deemed necessary or desirable,
subject to the other provisions of this Section 7.13. If the Issuer does not
join in such appointment within 15 days after the receipt by it of a request so
to do, or in case an Event of Default has occurred and is continuing, the
Indenture Trustee alone shall have power to make such appointment. Any Person so
appointed shall assume the obligations of the Indenture Trustee hereunder in
full.
(b)    Should any written instrument from the Issuer be required by any
co-trustee or separate trustee so appointed for more fully confirming to such
co-trustee or separate trustee such property, title, right or power, any and all
such instruments shall, on request, be executed, acknowledged and delivered by
the Issuer.
(c)    Every co-trustee or separate trustee shall, to the extent permitted by
law, but to such extent only, be appointed subject to the following terms:
(i)    The Notes shall be authenticated and delivered and all rights, powers,
duties and obligations hereunder with respect to the custody of securities, cash
and other personal property held by, or required to be deposited or pledged
with, the Indenture Trustee hereunder, shall be exercised solely by the
Indenture Trustee.


68



--------------------------------------------------------------------------------





(ii)    The rights, powers, duties and obligations hereby conferred or imposed
upon the Indenture Trustee with respect to any property covered by such
appointment shall be conferred or imposed upon and exercised or performed by the
Indenture Trustee and such co-trustee or separate trustee jointly, except to the
extent that under any law of any jurisdiction in which any particular act is to
be performed, the Indenture Trustee shall be incompetent or unqualified to
perform such act, in which event such rights, powers, duties and obligations
shall be exercised and performed solely by such co-trustee or separate trustee.
(iii)    The Indenture Trustee at any time, by an instrument in writing executed
by it, may accept the resignation of, or remove, any co-trustee or separate
trustee appointed under this Section 7.13. Upon the written request of the
Indenture Trustee, the Issuer shall join with the Indenture Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to effectuate such resignation or removal. A successor to any
co-trustee or separate trustee so resigned or removed may be appointed in the
manner provided in this Section 7.13.
(iv)    No co-trustee or separate trustee hereunder shall be financially or
otherwise liable by reason of any act or omission of the Indenture Trustee, or
any other such trustee hereunder, and the Indenture Trustee shall not be
financially or otherwise liable by reason of any act or omission of any
co-trustee or other such separate trustee hereunder.
(v)    Any notice, request or other writing delivered to the Indenture Trustee
shall be deemed to have been delivered to each such co-trustee and separate
trustee.
(vi)    Any separate trustee or co-trustee may, at any time, constitute the
Indenture Trustee, its agent or attorney-in-fact, with full power and authority,
to the extent not prohibited by law, to do any lawful act under or with respect
to this Indenture on its behalf and in its name. The Indenture Trustee shall not
be responsible for any action or inaction of any such separate trustee or
co-trustee. The Indenture Trustee shall not have any responsibility or liability
relating to the appointment of any separate or co-trustee. If any separate
trustee or co-trustee shall die, become incapable of acting, resign or be
removed, all of its estate, properties, rights, remedies and trusts shall vest
in and be exercised by the Indenture Trustee, to the extent permitted by law,
without the appointment of a new or successor trustee.
Section 7.14.    Books and Records. The Indenture Trustee agrees to provide to
the Noteholders the right during normal business hours upon two days’ prior
notice in writing to inspect its books and records insofar as the books and
records relate to the functions and duties of the Indenture Trustee pursuant to
this Indenture.


69



--------------------------------------------------------------------------------





Section 7.15.    Control. Upon the Indenture Trustee being adequately
indemnified in writing to its satisfaction, the Majority Noteholders of the
Controlling Class shall have the right to direct the Indenture Trustee with
respect to any action or inaction by the Indenture Trustee hereunder, the
exercise of any trust or power conferred on the Indenture Trustee, or the
conduct of any proceeding for any remedy available to the Indenture Trustee with
respect to the Notes or the Trust Estate provided that:
(a)    such direction shall not be in conflict with any rule of law or with this
Indenture or expose the Indenture Trustee to financial or other liability (for
which it has not been adequately indemnified) or be unduly prejudicial to the
Noteholders not approving such direction including, but not limited to and
without intending to narrow the scope of this limitation, direction to the
Indenture Trustee to act or omit to act, directly or indirectly, to amend,
hypothecate, subordinate, terminate or discharge any Lien benefiting the
Noteholders in the Trust Estate;
(b)    the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with such direction; and
(c)    except as expressly provided otherwise herein (but only with the prior
consent of or at the direction of the Majority Noteholders of the Controlling
Class), the Indenture Trustee shall have the authority to take any enforcement
action to enforce the provisions of this Indenture.
Section 7.16.    Suits for Enforcement. If an Event of Default of which a
Responsible Officer of the Indenture Trustee shall have actual knowledge, shall
occur and be continuing, the Indenture Trustee may, in its discretion and shall,
at the direction of the Majority Noteholders of the Controlling Class (provided
that the Indenture Trustee is adequately indemnified in writing to its
satisfaction), proceed to protect and enforce its rights and the rights of any
Noteholders under this Indenture by a suit, action or proceeding in equity or at
law or otherwise, whether for the specific performance of any covenant or
agreement contained in this Indenture or in aid of the execution of any power
granted in this Indenture or for the enforcement of any other legal, equitable
or other remedy as the Indenture Trustee, being advised by counsel, shall deem
most effectual to protect and enforce any of the rights of the Indenture Trustee
or any Noteholders, but in no event shall the Indenture Trustee be liable for
any failure to act in the absence of direction the Majority Noteholders of the
Controlling Class.
Section 7.17.    Compliance with Applicable Anti-Terrorism and Anti-Money
Laundering Regulations. In order to comply with laws, rules and regulations
applicable to banking institutions, including those relating to the funding of
terrorist activities and money laundering, the Indenture Trustee is required to
obtain, verify and record certain information relating to individuals and
entities which maintain a business relationship with Indenture Trustee.
Accordingly, each of the parties agrees to provide to Indenture Trustee upon its
request from time to time such identifying information


70



--------------------------------------------------------------------------------





and documentation as may be available for such party in order to enable
Indenture Trustee to comply with applicable law.
ARTICLE VIII

[RESERVED]
ARTICLE IX

EVENT OF DEFAULT
Section 9.01.    Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” hereunder:
(a)    a default in the payment of any Note Interest (which, for the avoidance
of doubt, does not include Deferred Interest or Post-ARD Additional Note
Interest) on a Payment Date, which default shall not have been cured after three
Business Days;
(b)    a default in the payment of the Aggregate Outstanding Note Balance or any
Deferred Interest at the Rated Final Maturity;
(c)    either (A) a court having jurisdiction in respect of the Issuer enters a
decree or order for (1) relief in respect of the Issuer, all Managing Members or
all Project Companies under any Applicable Law relating to bankruptcy,
restructuring, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law now or
hereafter in effect; (2) appointment of a receiver, receiver and manager,
liquidator, examiner, assignee, custodian, trustee, sequestrator or similar
official of the Issuer, all Managing Members or all Project Companies; or (3)
the winding up or liquidation of the affairs of such Issuer and, in each case,
such decree or order shall remain unstayed or such writ or other process shall
not have been stayed or dismissed within sixty (60) days from entry thereof; or
(B) the Issuer, all Managing Members or all Project Companies, (1) commences a
voluntary case under any Applicable Law relating to bankruptcy, restructuring,
insolvency, receivership, winding-up, liquidation, reorganization, examination,
relief of debtors or other similar law now or hereafter in effect, or consents
to the entry of an order for relief in any involuntary case under any such law;
(2) consents to the appointment of or taking possession by a receiver, receiver
and manager, liquidator, examiner, assignee, custodian, trustee, sequestrator or
similar official of the Issuer, all Managing Members or all Project Companies or
for all or substantially all of the property and assets of the Issuer, all
Managing Members or all Project Companies; or (3) effects any general assignment
for the benefit of creditors, admits in writing its inability to pay its debts
generally as they come due, voluntarily suspends payment of its obligations or
becomes insolvent;


71



--------------------------------------------------------------------------------





(d)    the failure of the Issuer to observe or perform in any material respect
any covenant or obligation of the Issuer set forth in this Indenture (other than
the failure to make any required payment with respect to the Notes), which has
not been cured within 30 days from the date of receipt by the Issuer of written
notice from the Indenture Trustee (to the extent a Responsible Officer of the
Indenture Trustee has received written notice or has actual knowledge thereof)
of such breach or default, or the failure of the Issuer to deposit into the
Collection Account all amounts held or received by the Issuer required to be
deposited therein within three (3) Business Days of the required deposit date;
(e)    any representation, warranty or statement of the Issuer (other than
representations and warranties as to whether a Designated Solar Asset is an
Eligible Solar Asset) contained in the Transaction Documents or any report,
document or certificate delivered by the Issuer pursuant to the foregoing
agreements shall prove to be incorrect in any material respect as of the time
when the same shall have been made and, within 30 days after written notice
thereof shall have been given to the Indenture Trustee and the Issuer by the
Transaction Manager, the Indenture Trustee (to the extent a Responsible Officer
of the Indenture Trustee has received written notice or has actual knowledge
thereof) or by the Majority Noteholders of the Controlling Class, the
circumstance or condition in respect of which such representation, warranty or
statement was incorrect shall not have been eliminated or otherwise cured (which
cure may be effected by payment of an indemnity claim) or waived by the
Indenture Trustee, acting at the direction of the Majority Noteholders of the
Controlling Class;
(f)    the failure for any reason of the Indenture Trustee to have a first
priority perfected security interest in the Trust Estate in favor of the
Indenture Trustee (subject to Permitted Liens) which is not stayed, released or
otherwise cured within ten days of receipt of notice or knowledge thereof;
(g)    the Issuer, any Project Company or any Managing Member becomes subject to
registration as an “investment company” under the 1940 Act;
(h)    the Issuer, any Project Company or any Managing Member shall become
taxable as an association (or publicly traded partnership taxable as a
corporation) for U.S. federal or state income tax purposes;
(i)    the failure by the Depositor or the Performance Guarantor to pay the
Liquidated Damages Amount for a Defective Solar Asset in accordance with the
Depositor Contribution Agreement or Performance Guaranty as applicable; or
(j)    there shall remain in force, undischarged, unsatisfied, and unstayed for
more than 30 consecutive days, any final non-appealable judgment in the amount
of $100,000 or more against the Issuer not covered by insurance.


72



--------------------------------------------------------------------------------





In the case of any event described in the foregoing subparagraphs, after the
applicable grace period set forth in such subparagraphs, if any, the Indenture
Trustee shall give written notice to the Noteholders, the Rating Agency, the
Transaction Manager, the Transaction Transition Manager and the Issuer that an
Event of Default has occurred as of the date of such notice. The Issuer is
required to give the Indenture Trustee written notice of the occurrence of any
Event of Default promptly and in any event within two (2) Business Days after
the Issuer has actual knowledge thereof.
Section 9.02.    Actions of Indenture Trustee. If an Event of Default shall have
occurred and be continuing hereunder, the Indenture Trustee shall, at the
direction of the Super-Majority Noteholders of the Controlling Class, do one of
the following:
(a)    declare the entire unpaid principal amount of the Notes, all interest
accrued and unpaid thereon and all other amounts payable under this Indenture
and the other Transaction Documents to be immediately due and payable;
(b)    either on its own or through an agent, take possession of and sell the
Trust Estate pursuant to Section 9.15, provided, however, that neither the
Indenture Trustee nor any collateral agent may sell or otherwise liquidate the
Trust Estate unless either (i) the proceeds of such sale or liquidation are
sufficient to discharge in full the amounts then due and unpaid upon the Notes
for principal and accrued interest and the fees and all other amounts required
to be paid pursuant to the Priority of Payments or (ii) the Holders of 100% of
the Aggregate Outstanding Note Balance consent thereto;
(c)    institute proceedings for collection of amounts due on the Notes or under
this Indenture by automatic acceleration or otherwise, or if no such
acceleration or collection efforts have been made, or if such acceleration or
collection efforts have been made, but have been annulled or rescinded, the
Indenture Trustee may elect to take possession of the Trust Estate and collect
or cause the collection of the proceeds thereof and apply such proceeds in
accordance with the applicable provisions of this Indenture;
(d)    enforce any judgment obtained and collect any amounts adjudged from the
Issuer;
(e)    institute any proceedings for the complete or partial foreclosure of the
Lien created by the Indenture with respect to the Trust Estate; and
(f)    protect the rights of the Indenture Trustee and the Noteholders by taking
any appropriate action including exercising any remedy of a secured party under
the UCC or any other applicable law.
Notwithstanding the foregoing, upon the occurrence of an Event of Default of the
type described in clause (c) of the definition thereof, the entire Aggregate
Outstanding Note Balance, all interest


73



--------------------------------------------------------------------------------





accrued and unpaid thereon and all other amounts payable under this Indenture
and the other Transaction Documents shall automatically become immediately due
and payable.
Section 9.03.    Indenture Trustee May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, composition or other judicial proceeding relative
to the Issuer or any other obligor upon the Notes or the property of the Issuer
or of such other obligor or their creditors, the Indenture Trustee (irrespective
of whether the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Indenture Trustee shall
have made any demand on the Issuer for the payment of overdue principal or any
interest or other amounts) shall, at the written direction of the Majority
Noteholders of the Controlling Class, by intervention in such proceeding or
otherwise:
(a)    file and prove a claim for the whole amount owing and unpaid with respect
to the Notes issued hereunder and file such other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee, its agents and counsel) and of the
Noteholders allowed in such proceeding; and
(b)    collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;
and any receiver, assignee, trustee, liquidator, or sequestrator (or other
similar official) in any such proceeding is hereby authorized by each Noteholder
to make such payments to the Indenture Trustee and, in the event that the
Indenture Trustee shall consent to the making of such payments directly to the
Noteholders, to pay to the Indenture Trustee any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee, its agents and counsel, and any other amounts due the Indenture Trustee
under Section 7.07.
Nothing herein contained shall be deemed to authorize the Indenture Trustee to
authorize and consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment, or composition affecting any of the
Notes or the rights of any Noteholder thereof, or to authorize the Indenture
Trustee to vote with respect to the claim of any Noteholder in any such
proceeding.
Section 9.04.    Indenture Trustee May Enforce Claim Without Possession of
Notes. All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Indenture Trustee without the possession of any
of the Notes or the production thereof in any proceeding relating thereto, and
any such proceeding instituted by the Indenture Trustee shall be brought in its
own name as trustee for the benefit of the Noteholders, and any recovery of
judgment shall be applied first, to the payment of the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee, its agents and
counsel and any other amounts due the Indenture


74



--------------------------------------------------------------------------------





Trustee under Section 7.07 (provided that, any indemnification by the Issuer
under Section 7.07 shall be paid only in the priority set forth in Section 5.05)
and second, for the ratable benefit of the Noteholders for all amounts due to
such Noteholders.
Section 9.05.    Knowledge of Indenture Trustee. Any references herein to the
knowledge, discovery or learning of the Indenture Trustee shall mean and refer
to actual knowledge of a Responsible Officer of the Indenture Trustee.
Section 9.06.    Limitation on Suits. No Holder of any Note shall have any right
to institute any Proceeding, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder unless:
(a)    such Holder has previously given written notice to the Indenture Trustee
of a continuing Event of Default;
(b)    the Majority Noteholders of the Controlling Class shall have made written
request to the Indenture Trustee to institute Proceedings with respect to such
Event of Default in its own name as Indenture Trustee hereunder;
(c)    such Holder or Holders have offered to the Indenture Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request;
(d)    the Indenture Trustee for 30 days after its receipt of such notice,
request and offer of security or indemnity has failed to institute any such
Proceedings; and
(e)    no direction inconsistent with such written request has been given to the
Indenture Trustee during such 30-day period by the Majority Noteholders of the
Controlling Class;
it being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other
Holders of Notes, or to obtain or to seek to obtain priority or preference over
any other Holders or to enforce any right under this Indenture, except in the
manner herein provided.
Section 9.07.    Unconditional Right of Noteholders to Receive Principal and
Interest. The Holders of the Notes shall have the right, which is absolute and
unconditional, subject to the express terms of this Indenture, to receive
payment of principal and interest on such Notes, subject to the respective
relative priorities provided for in this Indenture, as such principal and
interest becomes due and payable from the Trust Estate and to institute
Proceedings for the enforcement of any such payment, and such right shall not be
impaired except as expressly permitted herein without the consent of such
Holders.


75



--------------------------------------------------------------------------------





Section 9.08.    Restoration of Rights and Remedies. If the Indenture Trustee or
any Noteholder has instituted any Proceeding to enforce any right or remedy
under this Indenture and such Proceeding has been discontinued or abandoned for
any reason, or has been determined adversely to the Indenture Trustee or to such
Noteholder, then, and in every case, the Issuer, the Indenture Trustee and the
Noteholders shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Indenture Trustee and the Noteholders shall
continue as though no such Proceeding had been instituted.
Section 9.09.    Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Notes in Section 2.09, no right or remedy herein conferred upon or
reserved to the Indenture Trustee or to the Noteholders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
Section 9.10.    Delay or Omission; Not Waiver. No delay or omission of the
Indenture Trustee or of any Holder of any Note to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or any acquiescence therein.
Every right and remedy given by this Article IX or by law to the Indenture
Trustee or to the Noteholders may be exercised from time to time, and as often
as may be deemed expedient, by the Indenture Trustee or by the Noteholders, as
the case may be.
Section 9.11.    Control by Noteholders. The Majority Noteholders of the
Controlling Class shall have the right to direct the time, method and place of
conducting any Proceeding for any remedy available to the Indenture Trustee or
exercising any trust or power conferred on the Indenture Trustee; provided that:
(a)    such direction shall not be in conflict with any rule of law or with this
Indenture including, without limitation, any provision hereof which expressly
provides for approval by a greater percentage of the aggregate principal amount
of all Outstanding Notes;
(b)    the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with such direction; provided,
however, that, subject to Section 7.01, the Indenture Trustee need not take any
action which a Responsible Officer or Officers of the Indenture Trustee in good
faith determines might involve it in personal liability (unless the Indenture
Trustee is furnished with the reasonable indemnity referred to in
Section 9.11(c)); and


76



--------------------------------------------------------------------------------





(c)    the Indenture Trustee has been furnished reasonable indemnity against
costs, expenses and liabilities which it might incur in connection therewith.
Section 9.12.    Waiver of Certain Events by Less Than All Noteholders. The
Super-Majority Noteholders of the Controlling Class may, on behalf of the
Holders of all the Notes, waive any past Default, Event of Default or
Transaction Manager Termination Event, and its consequences, except:
(a)    a Default in the payment of the principal of or interest on any Note, or
a Default caused by the Issuer becoming subject to registration as an
“investment company” under the 1940 Act, or
(b)    with respect to a covenant or provision hereof which under Article X
cannot be modified or amended without the consent of the Holder of each
Outstanding Note affected.
Upon any such waiver, such Default, Event of Default or Transaction Manager
Termination Event shall cease to exist, and any Default, Event of Default or
Transaction Manager Termination Event or other consequence arising therefrom
shall be deemed to have been cured for every purpose of this Indenture; but no
such waiver shall extend to any subsequent or other Default, Event of Default or
Transaction Manager Termination Event or impair any right consequent thereon.
Section 9.13.    Undertaking for Costs. All parties to this Indenture agree, and
each Noteholder and each Note Owner by its acceptance of a Note, shall be deemed
to have agreed, that any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Indenture, or in any suit
against the Indenture Trustee for any action taken, suffered or omitted by it as
Indenture Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 9.13 shall not apply to any suit instituted by the
Indenture Trustee or to any suit instituted by any Noteholder for the
enforcement of the payment of the principal of or interest on any Note on or
after the Rated Final Maturity expressed in such Note.
Section 9.14.    Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it will not, at any time, insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Indenture
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.
Section 9.15.    Sale of Trust Estate.


77



--------------------------------------------------------------------------------





(a)     The power to effect any sale of any portion of the Trust Estate pursuant
to this Article IX shall not be exhausted by any one or more sales as to any
portion of the Trust Estate remaining unsold, but shall continue unimpaired
until the entire Trust Estate securing the Notes shall have been sold or all
amounts payable on the Notes and under this Indenture with respect thereto shall
have been paid. The Indenture Trustee, acting on its own or through an agent,
may from time to time postpone any sale by public announcement made at the time
and place of such sale.
(b)    The Indenture Trustee shall not, in any private sale, sell to a third
party the Trust Estate, or any portion thereof unless the Super-Majority
Noteholders of the Controlling Class direct the Indenture Trustee, in writing,
to make such sale or unless either (i) the proceeds of such sale or liquidation
are sufficient to discharge in full the amounts then due and unpaid upon the
Notes for principal and accrued interest and the fees and all other amounts
required to be paid pursuant the Priority of Payments or (ii) the Holders
of 100% of the principal amount of each Class of Notes then Outstanding consent
thereto.
(c)    The Indenture Trustee or any Noteholder may bid for and acquire any
portion of the Trust Estate in connection with a public or private sale thereof,
and in lieu of paying cash therefor, any Noteholder may make settlement for the
purchase price by crediting against amounts owing on the Notes of such Holder or
other amounts owing to such Holder secured by this Indenture, that portion of
the net proceeds of such sale to which such Holder would be entitled, after
deducting the reasonable costs, charges and expenses incurred by the Indenture
Trustee or the Noteholders in connection with such sale. The Notes need not be
produced in order to complete any such sale, or in order for the net proceeds of
such sale to be credited against the Notes. The Indenture Trustee or the
Noteholders may hold, lease, operate, manage or otherwise deal with any property
so acquired in any manner permitted by law.
(d)    The Indenture Trustee shall execute and deliver an appropriate instrument
of conveyance transferring its interest in any portion of the Trust Estate in
connection with a sale thereof. In addition, the Indenture Trustee is hereby
irrevocably appointed the agent and attorney-in-fact of the Issuer to transfer
and convey its interest in any portion of the Trust Estate in connection with a
sale thereof, and to take all action necessary to effect such sale. No purchaser
or transferee at such a sale shall be bound to ascertain the Indenture Trustee’s
authority, inquire into the satisfaction of any conditions precedent or see to
the application of any monies.
(e)    The method, manner, time, place and terms of any sale of all or any
portion of the Trust Estate shall be commercially reasonable.
(f)    This Section 9.15 is subject to Section 7.01(i).


78



--------------------------------------------------------------------------------





Section 9.16.    Action on Notes. The Indenture Trustee’s right to seek and
recover judgment on the Notes or under this Indenture shall not be affected by
the seeking, obtaining or application of any other relief under or with respect
to this Indenture. Neither the Lien of this Indenture nor any rights or remedies
of the Indenture Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Indenture Trustee against the Issuer or by the levy of any
execution under such judgment upon any portion of the Trust Estate or upon any
of the assets of the Issuer.
ARTICLE X    

SUPPLEMENTAL INDENTURES
Section 10.01.    Supplemental Indentures Without Noteholder Approval.
(a)     Provided that (i) the Issuer shall have provided prior written notice to
the Rating Agency of such modification, (ii) the Indenture Trustee shall have
received a Tax Opinion, and (iii) if requested by the Indenture Trustee, the
Indenture Trustee shall (x) have received an opinion that (a) such modification
is authorized or permitted under the terms of this Indenture and will not have a
material adverse effect on any Noteholder, and (b) that all conditions precedent
to the execution of such modification have been satisfied or (y) have received
an officer’s certificate of the Transaction Manager that such modification is
authorized or permitted under the terms of this Indenture and will not have a
material adverse effect on any Noteholder and the Indenture Trustee shall have
received Rating Agency Confirmation with respect to such action (provided that
the Issuer shall not be required to obtain Rating Agency Confirmation or the
consent of any person with respect to any modification described in clauses (i),
(ii) or (iii) below), the Issuer and the Indenture Trustee, when authorized and
directed by an Issuer Order, at any time and from time to time, may without the
consent of the Noteholders, enter into one or more amendments or indentures
supplemental hereto, in form satisfactory to the Indenture Trustee for any of
the following purposes:
(i)    to correct, amplify or add to the description of any property at any time
subject to the Lien of this Indenture, or better to assure, convey and confirm
unto the Indenture Trustee any property subject or required to be subjected to
the Lien of this Indenture, or to subject to the Lien of this Indenture
additional property;
(ii)    to evidence the succession of another Person to either the Issuer or the
Indenture Trustee in accordance with the terms hereof, and the assumption by any
such successor of the covenants of the Issuer or the Indenture Trustee contained
herein and in the Notes;
(iii)     to cure any ambiguity, to correct any manifest error or any error
which is of a formal, minor or technical nature, to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein or to conform the provisions herein to the descriptions set forth in the
Offering Circular;


79



--------------------------------------------------------------------------------





(iv)     to add to the covenants of the Issuer or the Indenture Trustee, for the
benefit of the Noteholders or to surrender any right or power herein conferred
upon the Issuer; or
(v)    to effect any matter specified in Section 10.06.
(b)    Promptly after the execution by the Issuer and the Indenture Trustee of
any amendment or supplemental indenture pursuant to this Section 10.01, the
Indenture Trustee shall make available to the Noteholders and the Rating Agency
a copy of such supplemental indenture. Any failure of the Indenture Trustee to
mail such copy shall not, however, in any way impair or affect the validity of
any such amendment or supplemental indenture.
Section 10.02.    Supplemental Indentures with Consent of Noteholders.
(a)     With the prior written consent of each Noteholder affected thereby,
prior written notice to the Rating Agency and receipt by the Indenture Trustee
of a Tax Opinion, the Issuer and the Indenture Trustee, when authorized and
directed by an Issuer Order, at any time and from time to time, may enter into
an amendment or a supplemental indenture for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, this Indenture or of modifying in any manner the rights of the Noteholders
under this Indenture for the following purposes:
(i)    to change the Rated Final Maturity of the principal of any Note, or the
due date of any payment of interest on any Note, or reduce the principal amount
thereof, or the interest rate thereon, change the place of payment where, or the
coin or currency in which any Note or any interest thereon is payable, or impair
the right to institute suit for the enforcement of the payment of interest due
on any Note on or after the due date thereof or for the enforcement of the
payment of the entire remaining unpaid principal amount of any Note on or after
the Rated Final Maturity thereof or change any provision of Article VI regarding
the amounts payable upon any Voluntary Prepayment of the Notes;
(ii)    to reduce the percentage of the Outstanding Note Balance of any Class of
Notes, the consent of the Noteholders of which is required to approve any such
supplemental indenture; or the consent of the Noteholders of which is required
for any waiver of compliance with provisions of this Indenture or Events of
Default or Transaction Manager Termination Events under this Indenture or under
the Transaction Management Agreement and their consequences provided for in this
Indenture or for any other purpose hereunder;
(iii)    to modify any of the provisions of this Section 10.02;
(iv)    to modify or alter the provisions of the proviso to the definition of
the term “Outstanding”; or


80



--------------------------------------------------------------------------------





(v)    to permit the creation of any other Lien with respect to any part of the
Trust Estate or terminate the Lien of this Indenture on any property at any time
subject hereto or, except with respect to any action which would not have a
material adverse effect on any Noteholder (as evidenced by an Opinion of Counsel
to such effect), deprive the Noteholder of the security afforded by the Lien of
this Indenture.
(b)    With the prior written consent of the Majority Noteholders of the
Controlling Class, and receipt by the Indenture Trustee of a Tax Opinion, the
Issuer and the Indenture Trustee, when authorized and directed by an Issuer
Order, at any time and from time to time, may enter into one or more amendments
or indentures supplemental hereto, in form and substance satisfactory to the
Indenture Trustee (acting at the direction of the Majority Noteholders of the
Controlling Class) for the purpose of modifying, eliminating or adding to the
provisions of this Indenture; provided, that such supplemental indentures shall
not have any of the effects described in paragraphs (i) through (v) of
Section 10.02(a).
(c)    Promptly after the execution by the Issuer and the Indenture Trustee of
any amendment or supplemental indenture pursuant to this Section 10.02, the
Indenture Trustee shall make available to the Noteholders and the Rating Agency
a copy of such supplemental indenture. Any failure of the Indenture Trustee to
mail such copy shall not, however, in any way impair or affect the validity of
any such supplemental indenture.
(d)    Whenever the Issuer or the Indenture Trustee solicits a consent to any
amendment or supplement to the Indenture, the Issuer shall fix a record date in
advance of the solicitation of such consent for the purpose of determining the
Noteholders entitled to consent to such amendment or supplement. Only those
Noteholders at such record date shall be entitled to consent to such amendment
or supplement whether or not such Noteholders continue to be Holders after such
record date.
Section 10.03.    Execution of Amendments and Supplemental Indentures. In
executing, or accepting the additional trusts created by, any amendment or
supplemental indenture permitted by this Article X or the modifications thereby
of the trusts created by this Indenture, the Indenture Trustee shall be entitled
to receive, and (subject to Section 7.01) shall be fully protected in relying
upon, an Opinion of Counsel (i) stating that the execution of such supplemental
indenture is authorized or permitted by this Indenture and (ii) in accordance
with Section 3.06. The Indenture Trustee may, but shall not be obligated to,
enter into any such supplemental indenture which affects the Indenture Trustee’s
own rights, duties or immunities under this Indenture or otherwise.
Section 10.04.    Effect of Amendments and Supplemental Indentures. Upon the
execution of any amendment or supplemental indenture under this Article X, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all


81



--------------------------------------------------------------------------------





purposes; and every Holder of Notes which have theretofore been or thereafter
are authenticated and delivered hereunder shall be bound thereby.
Section 10.05.    Reference in Notes to Amendments and Supplemental Indentures.
Notes authenticated and delivered after the execution of any amendment or
supplemental indenture pursuant to this Article X may, and if required by the
Issuer shall, bear a notation as to any matter provided for in such supplemental
indenture. If the Issuer shall so determine, new Notes so modified as to conform
to any such supplemental indenture may be prepared and executed by the Issuer
and authenticated and delivered by the Indenture Trustee in exchange for
Outstanding Notes.
Section 10.06.    Indenture Trustee to Act on Instructions. Notwithstanding any
provision herein to the contrary (other than Section 10.02), in the event the
Indenture Trustee is uncertain as to the intention or application of any
provision of this Indenture or any other agreement to which it is a party, or
such intention or application is ambiguous as to its purpose or application, or
is, or appears to be, in conflict with any other applicable provision thereof,
or if this Indenture or any other agreement to which it is a party permits or
does not prohibit any determination by the Indenture Trustee, or is silent or
incomplete as to the course of action which the Indenture Trustee is required or
is permitted or may be permitted to take with respect to a particular set of
facts or circumstances, the Indenture Trustee shall, at the expense of the
Issuer, be entitled to request and rely upon the following: (a) written
instructions of the Issuer directing the Indenture Trustee to take certain
actions or refrain from taking certain actions, which written instructions shall
contain a certification that the taking of such actions or refraining from
taking certain actions is in the best interest of the Noteholders and (b) prior
written consent of the Majority Noteholders of the Controlling Class. In such
case, the Indenture Trustee shall have no liability to the Issuer or the
Noteholders for, and the Issuer shall hold harmless the Indenture Trustee from,
any liability, costs or expenses arising from or relating to any action taken by
the Indenture Trustee acting upon such instructions, and the Indenture Trustee
shall have no responsibility to the Noteholders with respect to any such
liability, costs or expenses. The Issuer shall provide a copy of such written
instructions to the Rating Agency.
    
ARTICLE XI
[RESERVED]
ARTICLE XII
MISCELLANEOUS
Section 12.01.    Compliance Certificates and Opinions; Furnishing of
Information. Upon any application or request by the Issuer to the Indenture
Trustee to take any action under any provision


82



--------------------------------------------------------------------------------





of this Indenture (except with respect to ordinary course actions under this
Indenture and except as otherwise specifically provided in this Indenture), the
Issuer, at the request of the Indenture Trustee, shall furnish to the Indenture
Trustee a certificate stating that all conditions precedent, if any, provided
for in this Indenture relating to the proposed action have been complied with
and an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of certificates
and Opinions of Counsel are specifically required by any provision of this
Indenture relating to such particular application or request, no additional
certificate or Opinion of Counsel need be furnished.
Section 12.02.    Form of Documents Delivered to Indenture Trustee.
(a)     If several matters are required to be certified by, or covered by an
opinion of, any specified Person, it is not necessary that all such matters be
certified by, or covered by the opinion of, only one such Person, or that they
be so certified or covered by only one document, but one such Person may certify
or give an opinion with respect to some matters and one or more other such
Persons as to other matters, and any such Person may certify or give an opinion
as to such matters in one or several documents.
(b)    Any certificate or opinion of an Authorized Officer of the Issuer may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by outside counsel, unless such Authorized Officer knows, or
in the exercise of reasonable care should know, that the certificate or opinion
or representations with respect to the matters upon which his certificate or
opinion is based are erroneous. Any such certificate or opinion or any Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of any
relevant Person, stating that the information with respect to such factual
matters is in the possession of such Person, unless such officer or counsel
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to such matters are erroneous. Any
Opinion of Counsel may be based on the written opinion of other counsel, in
which event such Opinion of Counsel shall be accompanied by a copy of such other
counsel’s opinion and shall include a statement to the effect that such counsel
believes that such counsel and the Indenture Trustee may reasonably rely upon
the opinion of such other counsel.
(c)    Where any Person is required to make, give or execute two or more
applications, requests, consents, notices, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
(d)    Wherever in this Indenture, in connection with any application or
certificate or report to the Indenture Trustee, it is provided that the Issuer
or the Transaction Manager shall deliver any document as a condition of the
granting of such application, or as evidence of the Issuer’s or the Transaction
Manager’s compliance with any term hereof, it is intended that the truth and
accuracy,


83



--------------------------------------------------------------------------------





at the time of the granting of such application or at the effective date of such
notice or report (as the case may be), of the facts and opinions stated in such
document shall in such case be conditions precedent to the right of the Issuer
to have such application granted or to the sufficiency of such notice or report.
The foregoing shall not, however, be construed to affect the Indenture Trustee’s
right to rely upon the truth and accuracy of any statement or opinion contained
in any such document as provided in Section 7.01(b)(ii).
(e)    Wherever in this Indenture it is provided that the absence of the
occurrence and continuation of a Default, an Event of Default or a Transaction
Manager Termination Event is a condition precedent to the taking of any action
by the Indenture Trustee at the request or direction of the Issuer, then
notwithstanding that the satisfaction of such condition is a condition precedent
to the Issuer’s or the Indenture Trustee’s right to make such request or
direction, the Indenture Trustee shall be protected in acting in accordance with
such request or direction if a Responsible Officer of the Indenture Trustee does
not have actual knowledge of the occurrence and continuation of such Default,
Event of Default or Transaction Manager Termination Event.
Section 12.03.    Acts of Noteholders.
(a)     Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Indenture to be given or taken by Noteholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Noteholders in person or by an agent duly appointed
in writing; and, except as herein otherwise expressly provided, such action
shall become effective when such instrument or instruments are delivered to the
Indenture Trustee, and, where it is hereby expressly required, to the Issuer.
Such instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 7.01) conclusive in favor of
the Indenture Trustee and the Issuer, if made in the manner provided in this
Section 12.03.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by
the certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Whenever such execution is
by an officer of a corporation or a member of a limited liability company or a
partnership on behalf of such corporation, limited liability company or
partnership, such certificate or affidavit shall also constitute sufficient
proof of his authority.
(c)    The ownership of Notes shall be proved by the Note Register.


84



--------------------------------------------------------------------------------





(d)    Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder of every Note
issued upon the registration or transfer thereof or in exchange therefor or in
lieu thereof, with respect to anything done, omitted or suffered to be done by
the Indenture Trustee or the Issuer in reliance thereon, whether or not notation
of such action is made upon such Notes.
Section 12.04.    Notices, Etc. Any request, demand, authorization, direction,
notice, consent, waiver or act of Noteholders or other documents provided or
permitted by this Indenture to be made upon, given or furnished to, or filed
with:
(a)    the Indenture Trustee by any Noteholder or by the Issuer, shall be in
writing and shall be delivered personally or mailed by first-class registered or
certified mail, postage prepaid, or by telephonic facsimile transmission and
overnight delivery service, postage prepaid, and received by, a Responsible
Officer of the Indenture Trustee at its Corporate Trust Office listed below; or
(b)    any other Person shall be in writing and shall be delivered personally or
by electronic or telephonic facsimile transmission and prepaid overnight
delivery service at the address listed below or at any other address
subsequently furnished in writing to the Indenture Trustee by the applicable
Person.


85



--------------------------------------------------------------------------------





To the Indenture Trustee:
Wells Fargo Bank, National Association
600 S. 4th Street
MAC N9300-061
Minneapolis, MN 55479
Attention: Corporate Trust Services – Asset Backed
Administration
Phone: (612) 667-8058
Fax: (612) 667-3464
 
 
To the Issuer:
Sunrun Atlas Issuer 2019-2, LLC
c/o Sunrun Inc.
225 Bush Street
San Francisco, CA 94104
Attention: General Counsel


 
 
with a copy to:
Sunrun Inc.
225 Bush Street
San Francisco, CA 94104
Attention: General Counsel


 
 
To KBRA:
Kroll Bond Rating Agency, Inc.
805 Third Avenue, 29th Floor
New York, NY 10022
Attention: ABS Surveillance
Email: abssurveillance@kbra.com 

 
 

Notices delivered to the Rating Agency shall be by electronic delivery to the
email address set forth above where information is available in electronic
format. In addition, upon the written request of any beneficial owner of a Note,
the Indenture Trustee shall provide to such beneficial owner copies of such
notices, reports or other information delivered, in one or more of the means
requested, by the Indenture Trustee hereunder to other Persons as such
beneficial owner may reasonably request.
Section 12.05.    Notices and Reports to Noteholders; Waiver of Notices.
(a)     Where this Indenture provides for notice to Noteholders of any event or
the mailing of any report to the Noteholders, such notice or report shall be
written and shall be sufficiently given (unless otherwise herein expressly
provided) if mailed, first-class, postage-prepaid, to each Noteholder affected
by such event or to whom such report is required to be mailed or sent via
electronic mail, at the address or electronic mail address of such Noteholder as
it appears on the


86



--------------------------------------------------------------------------------





Note Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice or the mailing of such report. In
any case where a notice or report to Noteholders is mailed in the manner
provided above, neither the failure to mail such notice or report, nor any
defect in any notice or report so mailed, to any particular Noteholder shall
affect the sufficiency of such notice or report with respect to other
Noteholders, and any notice or report which is mailed in the manner herein
provided shall be conclusively presumed to have been duly given or provided.
(b)    Where this Indenture provides for notice in any manner, such notice may
be waived in writing by any Person entitled to receive such notice, either
before or after the event, and such waiver shall be the equivalent of such
notice. Waivers of notice by Noteholders shall be filed with the Indenture
Trustee, but such filing shall not be a condition precedent to the validity of
any action taken in reliance upon such waiver.
(c)    If, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to the Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Indenture Trustee shall be deemed to be a
sufficient giving of such notice.
(d)    The Indenture Trustee shall promptly upon written request furnish to each
Noteholder each Quarterly Transaction Report and, unless directed to do so under
any other provision of this Indenture or any other Transaction Document (in
which case no request shall be necessary), a copy of all reports, financial
statements and notices received by the Indenture Trustee pursuant to this
Indenture and the other Transaction Documents, but only with the use of a
password provided by the Indenture Trustee; provided, however, the Indenture
Trustee shall have no obligation to provide such information described in this
Section 12.05 until it has received the requisite information from the Issuer or
the Transaction Manager. The Indenture Trustee will make no representation or
warranties as to the accuracy or completeness of such documents and will assume
no responsibility therefor. The Indenture Trustee’s internet website will
initially be located at www.CTSLink.com or at such other address as the
Indenture Trustee shall notify the parties to the Indenture from time to time.
In connection with providing access to the Indenture Trustee’s website, the
Indenture Trustee may require registration and the acceptance of a disclaimer.
The Trustee shall not be liable for the dissemination of information in
accordance with this Indenture.
Section 12.06.    Rules by Indenture Trustee. The Indenture Trustee may make
reasonable rules for any meeting of Noteholders.
Section 12.07.    Issuer Obligation. Each of the Indenture Trustee and each
Noteholder accepts that the enforceability against the Issuer under this
Indenture and under the Notes shall be limited to the assets of the Issuer,
whether tangible or intangible, real or person (including the Trust Estate) and
the proceeds thereof. No recourse may be taken, directly or indirectly, against
(a) any member,


87



--------------------------------------------------------------------------------





manager, officer, employee, trustee, agent or director of the Issuer or of any
predecessor of the Issuer, (b) any member, manager, beneficiary, officer,
employee, trustee, agent, director or successor or assign of a holder of a
member or limited liability company interest in the Issuer, or (c) any
incorporator, subscriber to capital stock, stockholder, officer, director,
employee or agent of the Indenture Trustee or any predecessor or successor
thereof, with respect to the Issuer’s obligations with respect to the Notes or
any of the statements, representations, covenants, warranties or obligations of
the Issuer under this Indenture or any Note or other writing delivered in
connection herewith or therewith.
Section 12.08.    Enforcement of Benefits. The Indenture Trustee for the benefit
of the Noteholders shall be entitled to enforce and, at the written direction of
and with indemnity by the Super-Majority Noteholders of the Controlling Class,
the Indenture Trustee shall enforce the covenants and agreements of the
Transaction Manager contained in the Transaction Management Agreement, the
Transaction Transition Manager contained in the Manager Transition Agreement,
the Custodian contained in the Custodial Agreement, the Depositor contained in
the Depositor Contribution Agreement, any Sunrun Party in any other Contribution
Agreement, the Performance Guarantor contained in the Performance Guaranty and
each other Transaction Document.
Section 12.09.    Effect of Headings and Table of Contents. The Section and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.
Section 12.10.    Successors and Assigns. All covenants and agreements in this
Indenture by the Issuer and the Indenture Trustee shall bind their respective
successors and assigns, whether so expressed or not.
Section 12.11.    Separability. If any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Indenture, a
provision as similar in its terms and purpose to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
Section 12.12.    Benefits of Indenture. Nothing in this Indenture or in the
Notes, expressed or implied, shall give to any Person, other than the parties
hereto and their successors hereunder, any separate trustee or co-trustee
appointed under Section 7.13 and the Noteholders, any benefit or any legal or
equitable right, remedy or claim under this Indenture.
Section 12.13.    Legal Holidays. If the date of any Payment Date or any other
date on which principal of or interest on any Note is proposed to be paid or any
date on which mailing of notices by the Indenture Trustee to any Person is
required pursuant to any provision of this Indenture, shall


88



--------------------------------------------------------------------------------





not be a Business Day, then (notwithstanding any other provision of the Notes or
this Indenture) payment or mailing of such notice need not be made on such date,
but may be made or mailed on the next succeeding Business Day with the same
force and effect as if made or mailed on the nominal date of any such Payment
Date or other date for the payment of principal of or interest on any Note, or
as if mailed on the nominal date of such mailing, as the case may be, and in the
case of payments, no interest shall accrue for the period from and after any
such nominal date, provided such payment is made in full on such next succeeding
Business Day.
Section 12.14.    Governing Law; Jurisdiction; Waiver of Jury Trial. (a) This
Indenture and each Note shall be construed in accordance with and governed by
the substantive laws of the State of New York (including New York General
Obligations Laws §§ 5-1401 and 5-1402, but otherwise without regard to conflicts
of law provisions thereof, except with regard to the UCC) applicable to
agreements made and to be performed therein.
(b)    The Parties hereto agree to the non-exclusive jurisdiction of the state
and federal courts in New York.
(c)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO AND EACH
NOTEHOLDER BY ACCEPTANCE OF A NOTE IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY
IN ANY ACTION PROCEEDING OR COUNTERCLAIM BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH, THIS INDENTURE, ANY OTHER DOCUMENT IN CONNECTION HEREWITH OR
ANY MATTER ARISING HEREUNDER OR THEREUNDER.
Section 12.15.    Counterparts. This Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same agreement.
Delivery of an executed counterpart of this Indenture by facsimile or other
electronic transmission (i.e., “pdf” or “tif”) shall be effective delivery of a
manually executed counterpart hereof and deemed an original.
Section 12.16.    Recording of Indenture. If this Indenture is subject to
recording in any appropriate public recording offices, the Issuer shall effect
such recording at its expense in compliance with an Opinion of Counsel to the
effect that such recording is necessary either for the protection of the
Noteholders or any other person secured hereunder or for the enforcement of any
right or remedy granted to the Indenture Trustee under this Indenture or any
other Transaction Document.
Section 12.17.    Further Assurances. The Issuer agrees to do and perform, from
time to time, any and all acts and to execute any and all further instruments
required or reasonably requested by the Indenture Trustee to effect more fully
the purposes of this Indenture, including, without limitation, the execution of
any financing statements or continuation statements relating to the Trust Estate
for filing under the provisions of the UCC of any applicable jurisdiction.


89



--------------------------------------------------------------------------------





Section 12.18.    No Bankruptcy Petition Against the Issuer. The Indenture
Trustee agrees (and each Noteholder by its acceptance of the Notes shall be
deemed to agree) that, prior to the date that is one year and one day after the
payment in full of all amounts payable with respect to the Notes, it will not
institute against the Issuer, or join any other Person in instituting against
the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under the laws of the United States
or any State of the United States. This Section 12.18 shall survive the
termination of this Indenture.
Section 12.19.    [Reserved].
Section 12.20.    Liquidated Damages Demands. The Indenture Trustee will
promptly notify the Issuer, the Transaction Manager and the Depositor of any
demand by a Noteholder (or a beneficial owner thereof) made in writing to a
Responsible Officer of the Indenture Trustee that the Depositor pay Liquidated
Damages Amounts in respect of a Defective Solar Asset, whether on account of a
breach of representation or warranty or otherwise. Other than forwarding
Noteholder demands in accordance with this Section 12.20, the Indenture Trustee
shall have no responsibility for compliance by the Issuer, the Transaction
Manager or the Depositor with any reporting requirements under federal
securities laws with respect to breaches of representations and warranties and
shall not be required to determine whether or not such a breach has occurred or
is material.
Section 12.21.    [Reserved].
Section 12.22.    Tax Treatment Disclosure. Any person (and each employee,
representative, or other agent of such person) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to such person relating to such tax treatment and
tax structure.
Section 12.23.    Multiple Roles. The parties expressly acknowledge and consent
to Wells Fargo Bank, National Association, acting in the multiple roles of
Indenture Trustee, the Transaction Transition Manager and the Custodian. Wells
Fargo Bank, National Association may, in such capacities, discharge its separate
functions fully, without hindrance or regard to conflict of interest principles,
or other breach of duties to the extent that any such conflict or breach arises
from the performance by Wells Fargo Bank, National Association of express duties
set forth in this Indenture in any of such capacities, all of which defenses,
claims or assertions are hereby expressly waived by the other parties hereto
except in the case of negligence (other than errors in judgment), bad faith or
willful misconduct by Wells Fargo Bank, National Association.
Section 12.24.    PATRIOT Act. The parties hereto acknowledge that in accordance
with the Customer Identification Program (CIP) requirements established under
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Title III of Pub. L. 107 56
(signed into law October 26, 2001) and its


90



--------------------------------------------------------------------------------





implementing regulations (collectively, the Patriot Act), the Indenture Trustee
in order to help fight the funding of terrorism and money laundering, is
required to obtain, verify, and record information that identifies each person
or legal entity that establishes a relationship or opens an account with the
Indenture Trustee. Each party hereby agrees that it shall provide the Indenture
Trustee with such information as the Indenture Trustee may request from time to
time in order to comply with any applicable requirements of the Patriot Act.

ARTICLE XIII
TERMINATION
Section 13.01.    Termination of Indenture.
(a)     This Indenture shall terminate on or after the Termination Date upon the
payment to the Noteholders and the Indenture Trustee of all amounts required to
be paid to them pursuant to this Indenture, and the conveyance and transfer of
all right, title and interest in and to the property and funds in the Trust
Estate to the Issuer. The Transaction Manager shall promptly notify the
Indenture Trustee in writing of any prospective termination pursuant to this
Article XIII.
(b)    Notice of any prospective termination, specifying the Payment Date for
payment of the final payment and requesting the surrender of the Notes for
cancellation, shall be given promptly by the Indenture Trustee by letter to the
Noteholders as of the applicable Record Date and the Rating Agency upon the
Indenture Trustee receiving written notice of such event from the Issuer or the
Transaction Manager. The Issuer or the Transaction Manager shall give such
notice to the Indenture Trustee not later than the 5th day of the month of the
final Payment Date stating (i) the Payment Date upon which final payment of the
Notes shall be made, (ii) the amount of any such final payment, and (iii) the
location for presentation and surrender of the Notes. Surrender of the Notes
that are Definitive Notes shall be a condition of payment of such final payment.
[SIGNATURE PAGE FOLLOWS]




91



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Indenture to be duly executed as of the day and year first above written.
SUNRUN ATLAS ISSUER 2019-2, LLC, as Issuer
 
By: Sunrun Atlas Depositor 2019-2, LLC
Its: Sole Member


By: Sunrun Atlas Investor 2019-2, LLC
Its: Sole Member


By: Sunrun Atlas Holdco 2019-2, LLC
Its: Sole Member


By: Sunrun Inc.
Its: Sole Member


By /s/ Robert Komin, Jr.                                            
Name: Robert Komin, Jr.
Title: Chief Financial Officer
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Indenture Trustee
 
By /s/ Chad Schafer                                                   
Name: Chad Schafer
Title: Vice President
 
 
 



Agreed and Acknowledged:
 
SUNRUN INC.,
as Transaction Manager
 
By /s/ Robert Komin, Jr.                                      
Name: Robert Komin, Jr.
Title: Chief Financial Officer





[Signature Page to Sunrun 2019-2 Indenture]
KL2 3143385

--------------------------------------------------------------------------------






SCHEDULE I

SCHEDULE OF SOLAR ASSETS
[On file with the Indenture Trustee]


II-1



--------------------------------------------------------------------------------






SCHEDULE II

SCHEDULED HOST CUSTOMER PAYMENTS

[On file with the Indenture Trustee]


II-1



--------------------------------------------------------------------------------






SCHEDULE III

SCHEDULED PBI PAYMENTS

[On file with the Indenture Trustee]


III-1



--------------------------------------------------------------------------------










SCHEDULE IV

SCHEDULED OUTSTANDING NOTE BALANCE
Payment Date
Class A Scheduled
Outstanding Note Balance ($)
Class B Scheduled
Outstanding Note Balance ($)
Closing Date
[***]
[***]
January 2020
[***]
[***]
April 2020
[***]
[***]
July 2020
[***]
[***]
October 2020
[***]
[***]
January 2021
[***]
[***]
April 2021
[***]
[***]
July 2021
[***]
[***]
October 2021
[***]
[***]
January 2022
[***]
[***]
April 2022
[***]
[***]
July 2022
[***]
[***]
October 2022
[***]
[***]
January 2023
[***]
[***]
April 2023
[***]
[***]
July 2023
[***]
[***]
October 2023
[***]
[***]
January 2024
[***]
[***]
April 2024
[***]
[***]
July 2024
[***]
[***]
October 2024
[***]
[***]
January 2025
[***]
[***]
April 2025
[***]
[***]
July 2025
[***]
[***]
October 2025
[***]
[***]
January 2026
[***]
[***]
April 2026
[***]
[***]
July 2026
[***]
[***]
October 2026
[***]
[***]
January 2027
[***]
[***]
April 2027
[***]
[***]
July 2027
[***]
[***]
October 2027
[***]
[***]



IV-1



--------------------------------------------------------------------------------











IV-1



--------------------------------------------------------------------------------






SCHEDULE V

PROJECTED TAX EQUITY INVESTOR DISTRIBUTIONS
Year
Tax Equity Investor Distributions ($)
2020
[***]
2021
[***]
2022
[***]
2023
[***]
2024
[***]
2025
[***]
2026
[***]
2027
[***]
2028
[***]
2029
[***]
2030
[***]
2031
[***]
2032
[***]
2033
[***]
2034
[***]
2035
[***]
2036
[***]
2037
[***]
2038
[***]
2039
[***]
2040
[***]
2041
[***]
2042
[***]
2043
[***]
2044
[***]
2045
[***]
Total
[***]







V-1



--------------------------------------------------------------------------------






EXHIBIT A-1

FORM OF CLASS A NOTE
Note Number: [__]
UNLESS THIS GLOBAL NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY GLOBAL NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO
HEREIN.
THIS GLOBAL NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND NEITHER THIS GLOBAL NOTE NOR ANY INTEREST
HEREIN MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS GLOBAL
NOTE OR ANY INTEREST HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS GLOBAL
NOTE OR INTEREST HEREIN MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS GLOBAL NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF
THE ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY NOT BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN DENOMINATIONS LOWER THAN $100,000
AND IN INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE
UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN


A-1-1



--------------------------------------------------------------------------------





OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S, OR (III) PURSUANT TO
ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF AVAILABLE AND
EVIDENCED BY AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER AND THE INDENTURE
TRUSTEE), IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER OF THIS GLOBAL NOTE OR ANY INTEREST HEREIN FROM IT OF
THE RESALE RESTRICTIONS REFERRED TO ABOVE. NOTWITHSTANDING THE FOREGOING
RESTRICTION, ANY NOTE THAT HAS BEEN PROPERLY ISSUED IN AN AMOUNT NO LESS THAN
$100,000 MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN
DENOMINATIONS LESS THAN $100,000 IF SUCH LESSER DENOMINATION IS SOLELY A RESULT
OF A REDUCTION IN PRINCIPAL DUE TO PAYMENTS MADE IN ACCORDANCE WITH THIS
INDENTURE.
[FOR REGULATION S TEMPORARY GLOBAL NOTE, ADD THE FOLLOWING:
THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE SECURITIES ACT WHICH IS EXCHANGEABLE FOR A REGULATION S PERMANENT GLOBAL
NOTE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE INDENTURE
REFERRED TO HEREIN.]
THE PURCHASER UNDERSTANDS THAT THE ISSUER MAY RECEIVE A LIST OF PARTICIPANTS
HOLDING POSITIONS IN THE NOTES FROM THE SECURITIES DEPOSITORY.
SECTIONS 2.07 AND 2.08 OF THE INDENTURE CONTAIN FURTHER RESTRICTIONS ON THE
TRANSFER AND RESALE OF THIS NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE
HEREOF, IS DEEMED TO HAVE ACCEPTED THIS NOTE SUBJECT TO THE FOREGOING
RESTRICTIONS ON TRANSFERABILITY.
EACH NOTEHOLDER OR NOTE OWNER, BY ITS ACCEPTANCE OF THIS NOTE (OR INTEREST
THEREIN), COVENANTS AND AGREES THAT SUCH NOTEHOLDER OR NOTE OWNER, AS THE CASE
MAY BE, SHALL NOT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE
TERMINATION OF THE INDENTURE, ACQUIESCE, PETITION OR OTHERWISE INVOKE OR CAUSE
THE ISSUER TO INVOKE THE PROCESS OF ANY COURT OR GOVERNMENTAL AUTHORITY FOR THE
PURPOSE OF COMMENCING OR SUSTAINING A CASE AGAINST THE ISSUER UNDER ANY FEDERAL
OR STATE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR LAW OR APPOINTING A
RECEIVER, LIQUIDATOR, ASSIGNEE, INDENTURE TRUSTEE, CUSTODIAN, SEQUESTRATOR OR
OTHER SIMILAR OFFICIAL OF THE ISSUER OR ANY


A-1-2



--------------------------------------------------------------------------------





SUBSTANTIAL PART OF ITS PROPERTY, OR ORDERING THE WINDING UP OR LIQUIDATION OF
THE AFFAIRS OF THE ISSUER. THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS
AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE
AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON
ACQUIRING THIS SECURITY MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF
THE INDENTURE TRUSTEE.


A-1-3



--------------------------------------------------------------------------------







SUNRUN ATLAS ISSUER 2019-2, LLC
SOLAR ASSET BACKED NOTES, SERIES 2019-2
CLASS A NOTE

GLOBAL NOTE
 
 
 
Original Issue date
Rated Final Maturity
Issue Price
October 28, 2019
February 1, 2055
99.951670%

REGISTERED OWNER: CEDE & CO.
INITIAL PRINCIPAL BALANCE: $312,400,000
CUSIP No. [86772F AA9] [U8678A AA6]
ISIN No. [US86772FAA93] [USU8678AAA61]
THIS CERTIFIES THAT Sunrun Atlas Issuer 2019-2, LLC, a Delaware limited
liability company (hereinafter called the “Issuer”), which term includes any
successor entity under the Indenture, dated as of October 28, 2019 (the
“Indenture”), between the Issuer and Wells Fargo Bank, National Association, as
indenture trustee (together with any successor thereto, hereinafter called the
“Indenture Trustee”), for value received, hereby promises to pay to the
Registered Owner named above or registered assigns, subject to the provisions
hereof and of the Indenture, (A) interest based on the Interest Accrual Period
at the applicable Note Rate defined in the Indenture, on each Payment Date
beginning in January 2020 (or, if such day is not a Business Day, the next
succeeding Business Day), and (B) principal on each Payment Date in the manner
and subject to the Priority of Payments as set forth in the Indenture; provided,
however, that the Notes are subject to prepayment as set forth in the Indenture.
This note (this “Class A Note”) is one of a duly authorized series of Class A
Notes of the Issuer designated as its Sunrun Atlas Issuer 2019-2, LLC, 3.61%
Solar Asset Backed Notes, Series 2019-2, Class A (the “Class A Notes”). The
Indenture authorizes the issuance of $312,400,000 in Outstanding Note Balance of
Class A Notes and $58,600,000 in Outstanding Note Balance of Sunrun Atlas Issuer
2019-2, LLC, 6.35% Solar Asset Backed Notes, Series 2019-2, Class B (the “Class
B Notes” and together with the Class A Notes, the “Notes”). The Indenture
provides that the Notes will be entitled to receive payments in reduction of the
Outstanding Note Balance, in the amounts, from the sources, and at the times
more specifically as set forth in the Indenture. The Notes are secured by the
Trust Estate (as defined in the Indenture).
Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights thereunder of the Issuer, the
Indenture Trustee and the Holders of


A-1-4



--------------------------------------------------------------------------------





the Notes and the terms upon which the Notes are to be authenticated and
delivered. All terms used in this Note which are not defined herein shall have
the meanings assigned to them in the Indenture.
THE OBLIGATION OF THE ISSUER TO REPAY THE NOTES IS A LIMITED, NONRECOURSE
OBLIGATION SECURED ONLY BY THE TRUST ESTATE. All payments of principal of and
interest on the Class A Notes shall be made only from the Trust Estate, and each
Noteholder and each Note Owner hereof, by its acceptance of this Class A Note,
agrees that it shall be entitled to payments solely from such Trust Estate
pursuant to the terms of the Indenture. The actual Outstanding Note Balance on
this Class A Note may be less than the principal balance indicated on the face
hereof. The actual Outstanding Note Balance on this Class A Note at any time may
be obtained from the Indenture Trustee.
With respect to payment of principal of and interest on the Class A Notes, the
Indenture provides the following:
(a)    Until fully paid, principal payments on the Class A Notes will be made on
each Payment Date in an amount, at the time, and in the manner provided in the
Indenture; provided, however, that the Notes are subject to prepayment as set
forth in the Indenture. The Outstanding Note Balance of each Class A Note shall
be payable no later than the Rated Final Maturity thereof unless the Outstanding
Note Balance of such Class A Note becomes due and payable at an earlier date
pursuant to the Indenture, and in each case such payment shall be made in an
amount and in the manner provided in the Indenture.
(b)    The Class A Notes shall bear interest on the Outstanding Note Balance of
the Class A Notes and accrued but unpaid interest thereon, at the applicable
Note Rate. The Note Interest with respect to the Class A Notes shall be payable
on each Payment Date to the extent that the Collection Account then contains
sufficient amounts to pay such Note Interest pursuant to Section 5.05 of the
Indenture. Note Interest will accrue on the basis of a 360-day year consisting
of twelve 30-day months.
All payments of interest and principal on the Class A Notes on the applicable
Payment Date shall be paid to the Person in whose name such Class A Note is
registered at the close of business on the Record Date for such Payment Date in
the manner provided in the Indenture. All reductions in the Outstanding Note
Balance of a Class A Note (or one or more Predecessor Notes) effected by full or
partial payments of installments of principal shall be binding upon all past,
then current, and future Holders of such Class A Note and of any Class A Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, whether or not such payment is noted on such Class A Note.
The Rated Final Maturity of the Notes is February 1, 2055 unless the Notes are
earlier prepaid or redeemed in whole or accelerated pursuant to the Indenture.
The Indenture Trustee shall


A-1-5



--------------------------------------------------------------------------------





pay to each Class A Noteholder of record on the preceding Record Date either
(i) by wire transfer, in immediately available funds to the account of such
Class A Noteholder at a bank or other entity having appropriate facilities
therefor, if such Class A Noteholder shall have provided to the Indenture
Trustee appropriate written instructions at least five Business Days prior to
the related Payment Date (which instructions may remain in effect for subsequent
Payment Dates unless revoked by the Class A Noteholder), or (ii) if not, by
check mailed to such Class A Noteholder at the address of such Class A
Noteholder appearing in the Note Register, the amounts to be paid to such
Class A Noteholder pursuant to such Class A Noteholder’s Notes; provided, that
so long as the Class A Notes are registered in the name of the Securities
Depository such payments shall be made to the nominee thereof in immediately
available funds.
THE CLASS A NOTES SHALL BE SUBJECT TO VOLUNTARY PREPAYMENT AT THE OPTION OF THE
ISSUER IN THE MANNER AND SUBJECT TO THE PROVISIONS OF THE INDENTURE. Whenever by
the terms of the Indenture, the Indenture Trustee is required to prepay or
redeemed the Class A Notes, and subject to and in accordance with the terms of
Article VI of the Indenture, the Indenture Trustee shall give notice of the
prepayment in the manner prescribed by the Indenture.
Subject to certain restrictions contained in the Indenture, (i) the Class A
Notes are issuable in the minimum denomination of $100,000 and in integral
multiples of $1,000 in excess thereof (provided, that one Class A Note may be
issued in an additional amount equal to any remaining portion of the Initial
Outstanding Note Balance) and (ii) the Class A Notes may be exchanged for a like
aggregate principal amount of Class A Notes of authorized denominations of the
same maturity.
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Indenture
Trustee.
The Class A Noteholders shall have no right to enforce the provisions of the
Indenture or to institute action to enforce the covenants therein, or to take
any action with respect to any Event of Default, or to institute, appear in or
defend any suit or other proceedings with respect thereto, except as provided in
the Indenture.
The Class A Notes may be exchanged, and their transfer may be registered, by the
Noteholders in person or by their attorneys duly authorized in writing at the
Corporate Trust Office of the Indenture Trustee only in the manner, subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class A Notes. Upon exchange or registration of such transfer, a new
registered Class A Note or Notes evidencing the same outstanding principal
amount will be executed in exchange therefor.
All amounts collected as payments on the Trust Estate or otherwise shall be
applied in the order of priority specified in the Indenture.


A-1-6



--------------------------------------------------------------------------------





Each Person who has or who acquires any Ownership Interest in a Class A Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of the Indenture. A Noteholder may not
sell, offer for sale, assign, pledge, hypothecate or otherwise transfer or
encumber all or any part of its interest in the Class A Notes except pursuant to
an effective registration statement covering such transaction under the
Securities Act of 1933, as amended, and effective qualification or registration
under all applicable State securities laws and regulations or under an exemption
from registration under said Securities Act and said State securities laws and
regulations.
[Add the following for Rule 144A Global Notes:
Interests in this Class A Note may be exchanged for an interest in the
corresponding Regulation S Temporary Global Note or Regulation S Global Note, in
each case subject to the restrictions specified in the Indenture.]
[Add the following for Regulation S Temporary Global Notes:
Interests in this Class A Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.
On or after the 40th day after the later of the Closing Date and the
commencement of the offering of the Notes, interests in this Regulation S
Temporary Global Note may be exchanged (free of charge) for interests in a
Regulation S Permanent Global Note. The Regulation S Permanent Global Note shall
be so issued and delivered in exchange for only that portion of this Regulation
S Temporary Global Note in respect of which there shall have been presented to
DTC by Euroclear or Clearstream a certification to the effect that it has
received from or in respect of a person entitled to an interest (as shown by its
records) a certification that the beneficial interests in such Regulation S
Temporary Global Note are owned by persons who are not U.S. persons (as defined
in Regulation S).]
[Add the following for Regulation S Permanent Global Notes:
Interests in this Class A Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.]
In addition, each Person who has or who acquires any Ownership Interest in a
Class A Note shall be deemed by the acceptance or acquisition of such Ownership
Interest to have agreed to be bound by the provisions of Section 12.18 of the
Indenture. Prior to the date that is one year and one day after the payment in
full of all amounts payable with respect to the Class A Notes, each Person who
has or acquires an Ownership Interest in a Class A Note agrees that such Person
will not institute against the Issuer, or join any other Person in instituting
against the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other


A-1-7



--------------------------------------------------------------------------------





proceedings under the laws of the United States or any State of the United
States. This covenant shall survive the termination of the Indenture.
Before the due presentment for registration of transfer of this Class A Note,
the Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the person in whose name this Class A Note is registered
(i) on any Record Date for purposes of making payments, and (ii) on any other
date for any other purpose, as the owner hereof, whether or not this Class A
Note be overdue, and neither the Issuer, the Indenture Trustee nor any such
agent shall be affected by notice to the contrary.
The Indenture permits the amendment thereof for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, the Indenture or of modifying in any manner the rights of the Noteholders
under the Indenture at any time by the Issuer and the Indenture Trustee (and, in
some cases, only with the consent of the Noteholder affected thereby) and
compliance with certain other conditions. Any such consent by the Holder, at the
time of the giving thereof, of this Class A Note (or any one or more Predecessor
Notes) shall be conclusive and binding upon such Holder and upon all future
Holders of this Class A Note and of any Class A Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Class A Note.
The Class A Notes and all obligations with respect thereto, including
obligations under the Indenture, will be limited recourse obligations of the
Issuer payable solely from the Trust Estate. Neither the Issuer, the Depositor,
the Transaction Manager, the Transaction Transition Manager, the Custodian, the
Note Registrar, the Indenture Trustee in its individual capacity or in its
capacity as Indenture Trustee, nor any of their respective Affiliates, agents,
partners, beneficiaries, officers, directors, stockholders, stockholders of
partners, employees or successors or assigns, shall be personally liable for any
amounts payable, or performance due, under the Notes or the Indenture. Without
limiting the foregoing, each Holder of any Class A Note by its acceptance
thereof, and the Indenture Trustee, shall be deemed to have agreed (i) that it
shall look only to the Trust Estate to satisfy the Issuer’s obligations under or
with respect to a Class A Note or the Indenture, including but not limited to
liabilities under Article V of the Indenture and liabilities arising (whether at
common law or equity) from breaches by the Issuer of any obligations, covenants
and agreements herein or, to the extent enforceable, for any violation by the
Issuer of applicable State or federal law or regulation, provided that, the
Issuer shall not be relieved of liability hereunder with respect to any
misrepresentation in the Indenture or any Transaction Document, or fraud, of the
Issuer, and (ii) to waive any rights it may have to obtain a deficiency or other
monetary judgment against either the Issuer or any of its principals, directors,
officers, beneficial owners, employees or agents (whether disclosed or
undisclosed) or their respective assets (other than the Trust Estate). The
foregoing provisions of this paragraph shall not (i) prevent recourse to the
Trust Estate or any Person (other than the Issuer) for the sums due or to become
due under any security, instrument or agreement


A-1-8



--------------------------------------------------------------------------------





which is part of the Trust Estate, (ii) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Class A Notes or
secured by the Indenture, but the same shall continue until paid or discharged,
or (iii) prevent the Indenture Trustee from exercising its rights with respect
to the Grant, pursuant to the Indenture, of the Issuer’s rights under the
Transaction Documents. It is further understood that the foregoing provisions of
this paragraph shall not limit the right of any Person to name the Indenture
Trustee in its capacity as Indenture Trustee under the Indenture or the Issuer
as a party defendant in any action or suit or in the exercise of any remedy
under the Notes or the Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced. It is expressly understood that all such liability is hereby
expressly waived and released to the extent provided herein as a condition of,
and as a consideration for, the execution of the Indenture and the issuance of
the Notes.
The remedies of the Holder of this Class A Note as provided herein, in the
Indenture or in the other Transaction Documents, shall be cumulative and
concurrent and may be pursued solely against the assets of the Trust Estate. No
failure on the part of the Noteholder in exercising any right or remedy
hereunder shall operate as a waiver or release thereof, nor shall any single or
partial exercise of any such right or remedy preclude any other further exercise
thereof or the exercise of any other right or remedy hereunder.
The Class A Notes are issuable only in registered form in denominations as
provided in the Indenture and subject to certain limitations therein set forth.
At the option of the Class A Noteholder, Class A Notes may be exchanged for
Class A Notes of like terms, in any authorized denominations and of like
aggregate principal amount, upon surrender of the Notes to be exchanged at the
Corporate Trust Office of the Indenture Trustee, subject to the terms and
conditions of the Indenture.
Reference is hereby made to the Indenture, a copy of which is on file with the
Indenture Trustee, for the provisions, among others, with respect to (i) the
nature and extent of the rights, duties and obligations of the Indenture
Trustee, the Issuer and the Class A Noteholders; (ii) the terms upon which the
Class A Notes are executed and delivered; (iii) the collection and disposition
of payments or proceeds in respect of the Conveyed Property; (iv) a description
of the Trust Estate; (v) the modification or amendment of the Indenture;
(vi) other matters; and (vii) the definition of capitalized terms used in this
Class A Note that are not defined herein; to all of which the Class A
Noteholders and Note Owners assent by the acceptance of the Class A Notes.
THIS CLASS A NOTE IS ISSUED PURSUANT TO THE INDENTURE AND IT AND THE INDENTURE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAWS (INCLUDING, WITHOUT LIMITATION,
§5-1401 AND §5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK,


A-1-9



--------------------------------------------------------------------------------





BUT OTHERWISE WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS).
REFERENCE IS HEREBY MADE TO THE PROVISIONS OF THE INDENTURE AND SUCH PROVISIONS
ARE HEREBY INCORPORATED BY REFERENCE AS IF FULLY SET FORTH HEREIN.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature, this Class A Note shall not be entitled
to any benefit under the Indenture or be valid or obligatory for any purpose.



--------------------------------------------------------------------------------



A-1-10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed as
of the date set forth below.
SUNRUN ATLAS ISSUER 2019-2, LLC, as Issuer


By: Sunrun Atlas Depositor 2019-2, LLC
Its: Sole Member


By: Sunrun Atlas Investor 2019-2, LLC
Its: Sole Member


By: Sunrun Atlas Holdco 2019-2, LLC
Its: Sole Member


By: Sunrun Inc.
Its: Sole Member
 
 
 
 
 
By
                                                                                            
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 





A-1-11



--------------------------------------------------------------------------------






INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Class A Notes referred to in the within-mentioned Indenture.
Dated:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Indenture Trustee
 
By
                                                                                  
 
Name:                                                                       
 
Title:                                                                          





A-1-12



--------------------------------------------------------------------------------






[FORM OF ASSIGNMENT]
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
(PLEASE INSERT SOCIAL SECURITY OR
TAXPAYER IDENTIFICATION NUMBER
OF ASSIGNEE)
 
_______________________________
_______________________________
 
 
______________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
 
 
______________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
 
 
______________________________________________________________________________
Attorney to transfer the within Note on the books kept for registration thereof,
with full power of substitution in the premises.
 
 
Date:___________________
 
 
 
Signature Guaranteed:
 
 
 
______________________________________
 
NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever. The signature should be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Indenture Trustee.





A-1-13



--------------------------------------------------------------------------------











A-2-14



--------------------------------------------------------------------------------






EXHIBIT A-2

FORM OF CLASS B NOTE
Note Number: [__]
UNLESS THIS GLOBAL NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY GLOBAL NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO
HEREIN.
THIS GLOBAL NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND NEITHER THIS GLOBAL NOTE NOR ANY INTEREST
HEREIN MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS GLOBAL
NOTE OR ANY INTEREST HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR
ANY INTEREST HEREIN MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS GLOBAL NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF
THE ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY NOT BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN DENOMINATIONS LOWER THAN $750,000
AND IN INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE
UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S, OR (III)
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF
AVAILABLE AND EVIDENCED BY AN OPINION OF COUNSEL


A-2-1



--------------------------------------------------------------------------------





ACCEPTABLE TO THE ISSUER AND THE INDENTURE TRUSTEE), IN EACH OF CASES (I)
THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
GLOBAL NOTE OR ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS REFERRED
TO IN (A) ABOVE. NOTWITHSTANDING THE FOREGOING RESTRICTION, ANY NOTE THAT HAS
BEEN PROPERLY ISSUED IN AN AMOUNT NO LESS THAN $750,000 MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN DENOMINATIONS LESS THAN $750,000 IF SUCH
LESSER DENOMINATION IS SOLELY A RESULT OF A REDUCTION IN PRINCIPAL DUE TO
PAYMENTS MADE IN ACCORDANCE WITH THIS INDENTURE.
[FOR REGULATION S TEMPORARY GLOBAL NOTE, ADD THE FOLLOWING:
THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE SECURITIES ACT WHICH IS EXCHANGEABLE FOR A REGULATION S PERMANENT GLOBAL
NOTE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE INDENTURE
REFERRED TO HEREIN.]
THE PURCHASER UNDERSTANDS THAT THE ISSUER MAY RECEIVE A LIST OF PARTICIPANTS
HOLDING POSITIONS IN THE NOTES FROM THE SECURITIES DEPOSITORY.
SECTIONS 2.07 AND 2.08 OF THE INDENTURE CONTAIN FURTHER RESTRICTIONS ON THE
TRANSFER AND RESALE OF THIS NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE
HEREOF, IS DEEMED TO HAVE ACCEPTED THIS NOTE SUBJECT TO THE FOREGOING
RESTRICTIONS ON TRANSFERABILITY.
EACH NOTEHOLDER OR NOTE OWNER, BY ITS ACCEPTANCE OF THIS NOTE (OR INTEREST
THEREIN), COVENANTS AND AGREES THAT SUCH NOTEHOLDER OR NOTE OWNER, AS THE CASE
MAY BE, SHALL NOT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE
TERMINATION OF THE INDENTURE, ACQUIESCE, PETITION OR OTHERWISE INVOKE OR CAUSE
THE ISSUER TO INVOKE THE PROCESS OF ANY COURT OR GOVERNMENTAL AUTHORITY FOR THE
PURPOSE OF COMMENCING OR SUSTAINING A CASE AGAINST THE ISSUER UNDER ANY FEDERAL
OR STATE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR LAW OR APPOINTING A
RECEIVER, LIQUIDATOR, ASSIGNEE, INDENTURE TRUSTEE, CUSTODIAN, SEQUESTRATOR OR
OTHER SIMILAR OFFICIAL OF THE ISSUER OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR
ORDERING THE WINDING UP OR LIQUIDATION OF THE AFFAIRS OF THE ISSUER. THE
PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS


A-2-2



--------------------------------------------------------------------------------





SECURITY MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE INDENTURE
TRUSTEE.
THE RIGHT TO PAYMENT OF PRINCIPAL AND INTEREST OF THIS NOTE IS SUBJECT TO THE
RIGHT OF PAYMENT OF PRINCIPAL AND INTEREST OF THE CLASS A NOTES AS MORE FULLY
DESCRIBED IN THE INDENTURE REFERRED TO HEREIN.     






A-2-3



--------------------------------------------------------------------------------






SUNRUN ATLAS ISSUER 2019-2, LLC
SOLAR ASSET BACKED NOTES, SERIES 2019-2
CLASS B NOTE

GLOBAL NOTE
Original Issue date
Rated Final Maturity
Issue Price
October 28, 2019
February 1, 2055
99.996900%

REGISTERED OWNER: CEDE & CO.
INITIAL PRINCIPAL BALANCE: $58,600,000
CUSIP No. [86772F AB7] [U8678A AB4]
ISIN No. [US86772FAB76] [USU8678AAB45]
THIS CERTIFIES THAT Sunrun Atlas Issuer 2019-2, LLC, a Delaware limited
liability company (hereinafter called the “Issuer”), which term includes any
successor entity under the Indenture, dated as of October 28, 2019 (the
“Indenture”), between the Issuer and Wells Fargo Bank, National Association, as
indenture trustee (together with any successor thereto, hereinafter called the
“Indenture Trustee”), for value received, hereby promises to pay to the
Registered Owner named above or registered assigns, subject to the provisions
hereof and of the Indenture, (A) interest based on the Interest Accrual Period
at the applicable Note Rate defined in the Indenture, on each Payment Date
beginning in January 2020 (or, if such day is not a Business Day, the next
succeeding Business Day), and (B) principal on each Payment Date after the
Outstanding Note Balance of the Class A Notes has been reduced to zero in the
manner and subject to the Priority of Payments as set forth in the Indenture;
provided, however, that the Notes are subject to prepayment as set forth in the
Indenture. This note (this “Class B Note”) is one of a duly authorized series of
Class B Notes of the Issuer designated as its Sunrun Atlas Issuer 2019-2, LLC,
6.35% Solar Asset Backed Notes, Series 2019-2, Class B (the “Class B Notes”).
The Indenture authorizes the issuance of $58,600,000 in Outstanding Note Balance
of Class B Notes and $312,400,000 in Outstanding Note Balance of Sunrun Atlas
Issuer 2019-2, LLC, 3.61% Solar Asset Backed Notes, Series 2019-2, Class A (the
“Class A Notes” and together with the Class B Notes, the “Notes”). The Indenture
provides that the Notes will be entitled to receive payments in reduction of the
Outstanding Note Balance, in the amounts, from the sources, and at the times
more specifically as set forth in the Indenture. The Notes are secured by the
Trust Estate (as defined in the Indenture).
Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights thereunder of the Issuer, the
Indenture Trustee and the Holders of the Notes and the terms upon which the
Notes are to be authenticated and delivered. All terms used in this Note which
are not defined herein shall have the meanings assigned to them in the
Indenture.
THE OBLIGATION OF THE ISSUER TO REPAY THE NOTES IS A LIMITED, NONRECOURSE
OBLIGATION SECURED ONLY BY THE TRUST ESTATE. All payments of principal of and
interest on the Class B Notes shall be made only from the Trust Estate, and each


A-2-4



--------------------------------------------------------------------------------





Noteholder and Note Owner, by its acceptance of this Class B Note, agrees that
it shall be entitled to payments solely from such Trust Estate pursuant to the
terms of the Indenture. The actual Outstanding Note Balance on this Class B Note
may be less than the principal balance indicated on the face hereof. The actual
Outstanding Note Balance on this Class B Note at any time may be obtained from
the Indenture Trustee.
With respect to payment of principal of and interest on the Class B Notes, the
Indenture provides the following:
(a)    Until fully paid, principal payments on the Class B Notes will be made on
each Payment Date after the Outstanding Note Balance of the Class A Notes has
been reduced to zero in an amount, at the time, and in the manner provided in
the Indenture provided, however, that the Notes are subject to prepayment as set
forth in the Indenture. The Outstanding Note Balance of each Class B Note shall
be payable no later than the Rated Final Maturity thereof unless the Outstanding
Note Balance of such Class B Note becomes due and payable at an earlier date
pursuant to the Indenture, and in each case such payment shall be made in an
amount and in the manner provided in the Indenture.
(b)    The Class B Notes shall bear interest on the Outstanding Note Balance of
the Class B Notes and accrued but unpaid interest thereon, at the applicable
Note Rate. The Note Interest with respect to the Class B Notes shall be payable
on each Payment Date to the extent that the Collection Account then contains
sufficient amounts to pay such Note Interest pursuant to Section 5.05 of the
Indenture. Note Interest will accrue on the basis of a 360-day year consisting
of twelve 30-day months.
All payments of interest and principal on the Class B Notes on the applicable
Payment Date shall be paid to the Person in whose name such Class B Note is
registered at the close of business on the Record Date for such Payment Date in
the manner provided in the Indenture. All reductions in the Outstanding Note
Balance of a Class B Note (or one or more Predecessor Notes) effected by full or
partial payments of installments of principal shall be binding upon all past,
then current, and future Holders of such Class B Note and of any Class B Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, whether or not such payment is noted on such Class B Note.
The Rated Final Maturity of the Notes is February 1, 2055 unless the Notes are
earlier prepaid or redeemed in whole or accelerated pursuant to the Indenture.
The Indenture Trustee shall pay to each Class B Noteholder of record on the
preceding Record Date either (i) by wire transfer, in immediately available
funds to the account of such Class B Noteholder at a bank or other entity having
appropriate facilities therefor, if such Class B Noteholder shall have provided
to the Indenture Trustee appropriate written instructions at least five Business
Days prior to the related Payment Date (which instructions may remain in effect
for subsequent Payment Dates unless revoked by the Class B Noteholder), or
(ii) if not, by check mailed to such Class B Noteholder at the address of such
Class B Noteholder appearing in the Note Register, the amounts to be paid to
such Class B Noteholder pursuant to such Class B Noteholder’s Notes; provided,
that so long as the Class B


A-2-5



--------------------------------------------------------------------------------





Notes are registered in the name of the Securities Depository such payments
shall be made to the nominee thereof in immediately available funds.
THE CLASS B NOTES SHALL BE SUBJECT TO VOLUNTARY PREPAYMENT AT THE OPTION OF THE
ISSUER IN THE MANNER AND SUBJECT TO THE PROVISIONS OF THE INDENTURE. Whenever by
the terms of the Indenture, the Indenture Trustee is required to prepay or
redeem the Class B Notes, and subject to and in accordance with the terms of
Article VI of the Indenture, the Indenture Trustee shall give notice of the
prepayment in the manner prescribed by the Indenture.
Subject to certain restrictions contained in the Indenture, (i) the Class B
Notes are issuable in the minimum denomination of $750,000 and in integral
multiples of $1,000 in excess thereof (provided, that one Class B Note may be
issued in an additional amount equal to any remaining portion of the Initial
Outstanding Note Balance) and (ii) the Class B Notes may be exchanged for a like
aggregate principal amount of Class B Notes of authorized denominations of the
same maturity.
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Indenture
Trustee.
The Class B Noteholders shall have no right to enforce the provisions of the
Indenture or to institute action to enforce the covenants therein, or to take
any action with respect to any Event of Default, or to institute, appear in or
defend any suit or other proceedings with respect thereto, except as provided in
the Indenture.
The Class B Notes may be exchanged, and their transfer may be registered, by the
Noteholders in person or by their attorneys duly authorized in writing at the
Corporate Trust Office of the Indenture Trustee only in the manner, subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class B Notes. Upon exchange or registration of such transfer, a new
registered Class B Note or Notes evidencing the same outstanding principal
amount will be executed in exchange therefor.
All amounts collected as payments on the Trust Estate or otherwise shall be
applied in the order of priority specified in the Indenture.
Each Person who has or who acquires any Ownership Interest in a Class B Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of the Indenture. A Noteholder may not
sell, offer for sale, assign, pledge, hypothecate or otherwise transfer or
encumber all or any part of its interest in the Class B Notes except pursuant to
an effective registration statement covering such transaction under the
Securities Act of 1933, as amended, and effective qualification or registration
under all applicable State securities laws and regulations or under an exemption
from registration under said Securities Act and said State securities laws and
regulations.
[Add the following for Rule 144A Global Notes:


A-2-6



--------------------------------------------------------------------------------





Interests in this Class B Note may be exchanged for an interest in the
corresponding Regulation S Temporary Global Note or Regulation S Permanent
Global Note, in each case subject to the restrictions specified in the
Indenture.]
[Add the following for Regulation S Temporary Global Notes:
Interests in this Class B Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.
On or after the 40th day after the later of the Closing Date and the
commencement of the offering of the Notes, interests in this Regulation S
Temporary Global Note may be exchanged (free of charge) for interests in a
Regulation S Permanent Global Note. The Regulation S Permanent Global Note shall
be so issued and delivered in exchange for only that portion of this Regulation
S Temporary Global Note in respect of which there shall have been presented to
DTC by Euroclear or Clearstream a certification to the effect that it has
received from or in respect of a person entitled to an interest (as shown by its
records) a certification that the beneficial interests in such Regulation S
Temporary Global Note are owned by persons who are not U.S. persons (as defined
in Regulation S).]
[Add the following for Regulation S Permanent Global Notes:
Interests in this Class B Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.]
In addition, each Person who has or who acquires any Ownership Interest in a
Class B Note shall be deemed by the acceptance or acquisition of such Ownership
Interest to have agreed to be bound by the provisions of Section 12.18 of the
Indenture. Prior to the date that is one year and one day after the payment in
full of all amounts payable with respect to the Class B Notes, each Person who
has or acquires an Ownership Interest in a Class B Note agrees that such Person
will not institute against the Issuer, or join any other Person in instituting
against the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under the laws of the United States
or any State of the United States. This covenant shall survive the termination
of the Indenture.
Before the due presentment for registration of transfer of this Class B Note,
the Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the person in whose name this Class B Note is registered
(i) on any Record Date for purposes of making payments, and (ii) on any other
date for any other purpose, as the owner hereof, whether or not this Class B
Note be overdue, and neither the Issuer, the Indenture Trustee nor any such
agent shall be affected by notice to the contrary.
The Indenture permits the amendment thereof for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, the Indenture or of modifying in any manner the rights of the Noteholders
under the Indenture at any time by the Issuer and the Indenture Trustee (and, in
some cases, only with the consent of the Noteholder affected thereby) and
compliance with certain other conditions. Any such consent by the Holder, at the
time of the


A-2-7



--------------------------------------------------------------------------------





giving thereof, of this Class B Note (or any one or more Predecessor Notes)
shall be conclusive and binding upon such Holder and upon all future Holders of
this Class B Note and of any Class B Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Class B Note.
The Class B Notes and all obligations with respect thereto, including
obligations under the Indenture, will be limited recourse obligations of the
Issuer payable solely from the Trust Estate. Neither the Issuer, the Depositor,
the Transaction Manager, the Transaction Transition Manager, the Custodian, the
Note Registrar, the Indenture Trustee in its individual capacity or in its
capacity as Indenture Trustee, nor any of their respective Affiliates, agents,
partners, beneficiaries, officers, directors, stockholders, stockholders of
partners, employees or successors or assigns, shall be personally liable for any
amounts payable, or performance due, under the Notes or the Indenture. Without
limiting the foregoing, each Noteholder and each Note Owner of any Class B Note
by its acceptance thereof, and the Indenture Trustee, shall be deemed to have
agreed (i) that it shall look only to the Trust Estate to satisfy the Issuer’s
obligations under or with respect to a Class B Note or the Indenture, including
but not limited to liabilities under Article V of the Indenture and liabilities
arising (whether at common law or equity) from breaches by the Issuer of any
obligations, covenants and agreements herein or, to the extent enforceable, for
any violation by the Issuer of applicable State or federal law or regulation,
provided that, the Issuer shall not be relieved of liability hereunder with
respect to any misrepresentation in the Indenture or any Transaction Document,
or fraud, of the Issuer, and (ii) to waive any rights it may have to obtain a
deficiency or other monetary judgment against either the Issuer or any of its
principals, directors, officers, beneficial owners, employees or agents (whether
disclosed or undisclosed) or their respective assets (other than the Trust
Estate). The foregoing provisions of this paragraph shall not (i) prevent
recourse to the Trust Estate or any Person (other than the Issuer) for the sums
due or to become due under any security, instrument or agreement which is part
of the Trust Estate, (ii) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Class B Notes or secured by the
Indenture, but the same shall continue until paid or discharged, or
(iii) prevent the Indenture Trustee from exercising its rights with respect to
the Grant, pursuant to the Indenture, of the Issuer’s rights under the
Transaction Documents. It is further understood that the foregoing provisions of
this paragraph shall not limit the right of any Person to name the Indenture
Trustee in its capacity as Indenture Trustee under the Indenture or the Issuer
as a party defendant in any action or suit or in the exercise of any remedy
under the Notes or the Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced. It is expressly understood that all such liability is hereby
expressly waived and released to the extent provided herein as a condition of,
and as a consideration for, the execution of the Indenture and the issuance of
the Notes.
The remedies of the Holder of this Class B Note as provided herein, in the
Indenture or in the other Transaction Documents, shall be cumulative and
concurrent and may be pursued solely against the assets of the Trust Estate. No
failure on the part of the Noteholder in exercising any right or remedy
hereunder shall operate as a waiver or release thereof, nor shall any single or
partial exercise of any such right or remedy preclude any other further exercise
thereof or the exercise of any other right or remedy hereunder.


A-2-8



--------------------------------------------------------------------------------





The Class B Notes are issuable only in registered form in denominations as
provided in the Indenture and subject to certain limitations therein set forth.
At the option of the Class B Noteholder, Class B Notes may be exchanged for
Class B Notes of like terms, in any authorized denominations and of like
aggregate principal amount, upon surrender of the Notes to be exchanged at the
Corporate Trust Office of the Indenture Trustee, subject to the terms and
conditions of the Indenture.
Reference is hereby made to the Indenture, a copy of which is on file with the
Indenture Trustee, for the provisions, among others, with respect to (i) the
nature and extent of the rights, duties and obligations of the Indenture
Trustee, the Issuer and the Class B Noteholders; (ii) the terms upon which the
Class B Notes are executed and delivered; (iii) the collection and disposition
of payments or proceeds in respect of the Conveyed Property; (iv) a description
of the Trust Estate; (v) the modification or amendment of the Indenture;
(vi) other matters; and (vii) the definition of capitalized terms used in this
Class B Note that are not defined herein; to all of which the Class B
Noteholders and Note Owners assent by the acceptance of the Class B Notes.
THIS CLASS B NOTE IS ISSUED PURSUANT TO THE INDENTURE AND IT AND THE INDENTURE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAWS (INCLUDING, WITHOUT LIMITATION,
§5-1401 AND §5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT
OTHERWISE WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS).
REFERENCE IS HEREBY MADE TO THE PROVISIONS OF THE INDENTURE AND SUCH PROVISIONS
ARE HEREBY INCORPORATED BY REFERENCE AS IF FULLY SET FORTH HEREIN.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature, this Class B Note shall not be entitled
to any benefit under the Indenture or be valid or obligatory for any purpose.






A-2-9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed as
of the date set forth below.
SUNRUN ATLAS ISSUER 2019-2, LLC, as Issuer


By: Sunrun Atlas Depositor 2019-2, LLC
Its: Sole Member


By: Sunrun Atlas Investor 2019-2, LLC
Its: Sole Member


By: Sunrun Atlas Holdco 2019-2, LLC
Its: Sole Member


By: Sunrun Inc.
Its: Sole Member
 
 
 
 
 
By
                                                                                            
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 





A-2-10



--------------------------------------------------------------------------------






INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Class B Notes referred to in the within-mentioned Indenture.
Dated:
WELLS FARGO BANK NATIONAL ASSOCIATION, as
Indenture Trustee
 
By
                                                                                  
 
Name:                                                                        
 
Title:                                                                          





A-2-11



--------------------------------------------------------------------------------






[FORM OF ASSIGNMENT]
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
(PLEASE INSERT SOCIAL SECURITY OR
TAXPAYER IDENTIFICATION NUMBER
OF ASSIGNEE)
 
_______________________________
_______________________________
 
 
______________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
 
 
______________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
 
 
______________________________________________________________________________
Attorney to transfer the within Note on the books kept for registration thereof,
with full power of substitution in the premises.
 
 
Date:___________________
 
 
 
Signature Guaranteed:
 
 
 
______________________________________
 
NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever. The signature should be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Indenture Trustee.







A-2-12



--------------------------------------------------------------------------------






EXHIBIT B-1

FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM RULE 144A GLOBAL NOTE
TO REGULATION S GLOBAL NOTE


[DATE]
Wells Fargo Bank, National Association
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration


Re:    Sunrun Atlas Issuer 2019-2, LLC
Ladies and Gentlemen:
Reference is hereby made to the Indenture, dated as of October 28, 2019 (the
“Indenture”), by and among Sunrun Atlas Issuer 2019-2, LLC (the “Issuer”) and
Wells Fargo Bank, National Association, as indenture trustee (in such capacity,
the “Indenture Trustee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
This letter relates to US $[__][__] aggregate Outstanding Note Balance of
Class [A][B] Notes (the “Notes”) which in the form of the Rule 144A Global Note
(CUSIP No. [_______]) in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested a transfer of such beneficial
interest for an interest in the Regulation S Global Note (CUSIP No. __________)
to be held with [Euroclear] [Clearstream]* (Common Code No. ___________) through
the Securities Depository.
In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such transfer has been effected in accordance with the
transfer restrictions set forth in the Indenture and [(i) with respect to
transfers made]** pursuant to and in accordance with Regulation S under the
Securities Act of 1933, as amended (the “Securities Act”), and accordingly the
Transferor does hereby certify that:
(1)    the offer of the Notes was not made to a person in the United States,
(2)    [at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States] [the transaction was
executed in, on or through the facilities of a designated


B-1-1



--------------------------------------------------------------------------------





offshore securities market and neither the transferor nor any person acting on
its behalf knows that the transaction was pre-arranged with a buyer in the
United States], ***
(3)    [the transferee is not a U.S. Person within the meaning of Rule 902(k) of
Regulation S nor a Person acting for the account or benefit of a U.S.
Person,]****
(4)    no directed selling efforts have been made in contravention of the
requirements of Rule 903 or Rule 904 of Regulation S, as applicable,
(5)    the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act, and
(6)    upon completion of the transaction, the beneficial interest being
transferred as described above will be held with the Securities Depository
through [Euroclear] [Clearstream]. *****
[or (ii) with respect to transfers made in reliance on Rule 144 under the
Securities Act, the Transferor does hereby certify that the Notes being
transferred are eligible for resale by the Transferor pursuant to Rule 144(b)(1)
under the Securities Act.]******








B-1-2



--------------------------------------------------------------------------------






This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Transaction
Manager.
[Insert Name of Transferor]
 
By:______________________
Name:
Title:
Dated:







B-1-3



--------------------------------------------------------------------------------






EXHIBIT B-2


FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM REGULATION S GLOBAL NOTE
TO RULE 144A GLOBAL NOTE


[DATE]
Wells Fargo Bank, National Association
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration


Re:    Sunrun Atlas Issuer 2019-2, LLC
Ladies and Gentlemen:
Reference is hereby made to the Indenture, dated as of October 28, 2019 (the
“Indenture”), by and among Sunrun Atlas Issuer 2019-2, LLC (the “Issuer”) and
Wells Fargo Bank, National Association, as indenture trustee (in such capacity,
the “Indenture Trustee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
This letter relates to US $[__][__] aggregate Outstanding Note Balance of
Class [A][B] Notes (the “Notes”) which are held in the form of the Regulation S
Global Note (CUSIP No. [_______]) with [Euroclear] [Clearstream]* (Common Code
No. __________) through the Securities Depository in the name of [insert name of
transferor] (the “Transferor”). The Transferor has requested a transfer of such
beneficial interest in the Notes for an interest in the Regulation 144A Global
Note (CUSIP No. __________).
In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with (i)
the transfer restrictions set forth in the Indenture, and (ii) (A) Rule 144A
under the Securities Act to a transferee that the Transferor reasonably believes
is purchasing the Notes for its own account with respect to which the transferee
exercises sole investment discretion and the transferee and any such account is
a “qualified institutional buyer” (“QIB”) within the meaning of Rule 144A, in
each case in a transaction meeting the requirements of Rule 144A and in
accordance with any applicable securities laws of any state of the United States
or any other applicable jurisdiction or (B) to a QIB pursuant to another
applicable exemption from the registration requirements under the Securities
Act; provided that an Opinion of Counsel confirming the applicability of the
exemption claimed shall have been delivered to the Issuer and the Indenture
Trustee in a form reasonably acceptable to them.


B-2-1



--------------------------------------------------------------------------------





This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Transaction
Manager.


[Insert Name of Transferor]


By:______________________
Name:
Title:
Dated:






B-2-2



--------------------------------------------------------------------------------






EXHIBIT B-3

FORM OF TRANSFER CERTIFICATE FOR TRANSFER
FROM DEFINITIVE NOTE
TO DEFINITIVE NOTE
[DATE]
Wells Fargo Bank, National Association
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration


Re:    Sunrun Atlas Issuer 2019-2, LLC
Ladies and Gentlemen:
Reference is hereby made to the Indenture, dated as of October 28, 2019 (the
“Indenture”), by and among Sunrun Atlas Issuer 2019-2, LLC (the “Issuer”) and
Wells Fargo Bank, National Association, as indenture trustee (in such capacity,
the “Indenture Trustee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
This letter relates to US $[__][__] aggregate Outstanding Note Balance of
Class [A][B] Notes (the “Notes”) which are held as Definitive Notes (CUSIP No.
[_______]) in the name of [insert name of transferor] (the “Transferor”). The
Transferor has requested a transfer of such beneficial interest in the Notes to
[insert name of transferee] (the “Transferee”).
In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with
(i) the transfer restrictions set forth in the Indenture, and (ii) Rule 144A
under the Securities Act to a transferee that the Transferor reasonably believes
is purchasing the Notes for its own account with respect to which the transferee
exercises sole investment discretion and the transferee and any such account is
a “qualified institutional buyer” (“QIB”) within the meaning of Rule 144A in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction, or (iii) pursuant to another applicable exemption from
the registration requirements under the Securities Act; provided that an Opinion
of Counsel confirming the applicability of the exemption claimed shall have been
delivered to the Issuer and the Indenture Trustee in a form reasonably
acceptable to them.
[If transfer is pursuant to Regulation S, add the following:
The Transferor hereby certifies that:


B-3-1



--------------------------------------------------------------------------------





(1)    the offer of the Notes was not made to a person in the United States,
(2)    [at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States] [the transaction was
executed in, on or through the facilities of a designated offshore securities
market and neither the transferor nor any person acting on its behalf knows that
the transaction was pre-arranged with a buyer in the United States]*,
(3)    the transferee is not a U.S. Person within the meaning of Rule 902(k) of
Regulation S nor a Person acting for the account or benefit of a U.S. Person,
(4)    no directed selling efforts have been made in contravention of the
requirements of Rule 903 or Rule 904 of Regulation S, as applicable,
(5)    the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.]    


[signature page follows]




B-3-2



--------------------------------------------------------------------------------






This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Transaction
Manager.
[Insert Name of Transferor]
 
By:______________________
Name:
Title:
Dated:





B-3-3



--------------------------------------------------------------------------------






EXHIBIT C

SUNRUN ATLAS ISSUER 2019-2, LLC
NOTICE OF VOLUNTARY PREPAYMENT
[DATE]
Wells Fargo Bank, National Association
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration


Sunrun Inc.
225 Bush Street
San Francisco, CA 94104
Attn: [_________________]     
Ladies and Gentlemen:
Pursuant to Section 6.01 of the Indenture dated as of October 28, 2019 (the
“Indenture”), between Sunrun Atlas Issuer 2019-2, LLC (the “Issuer”) and Wells
Fargo Bank, National Association (the “Indenture Trustee”), the Indenture
Trustee is hereby directed to prepay in [whole][part] the Issuer’s Solar Asset
Backed Notes, Series 2019-2 on [_______ __, 20__] (the “Voluntary Prepayment
Date”).
On or prior to the Voluntary Prepayment Date, the Issuer shall deposit into the
Collection Account (i) the outstanding principal balance of the Notes to be
prepaid, (ii) all accrued and unpaid interest thereon (including any Deferred
Interest or Post-ARD Additional Note Interest), (iii) all amounts owed to the
Indenture Trustee, the Transaction Manager, the Transaction Transition Manager,
the Custodian and any other parties to the Transaction Documents, and (iv) with
respect to the Class A Notes, the Make Whole Amount, if applicable (the
“Prepayment Amount”).
On the Voluntary Prepayment Date, provided that the Indenture Trustee has
received the Prepayment Amount, in the case of any Voluntary Prepayment in
whole, no later than 11:00 a.m. Eastern time on such Voluntary Prepayment Date,
or in the case of any Voluntary Prepayment in part, no later than 12:00 p.m.
Eastern time on the Business Day prior to such specified Voluntary Prepayment
Date, the Indenture Trustee is directed to [(x)] withdraw the Prepayment Amount
from the Collection Account and disburse such amounts in accordance with clauses
[(i) through (v)] of the Priority of Payments and then to the Noteholders, the
Make Whole Amount, if applicable, and then [to pay down the Notes on a pro rata
basis] [first to pay down the Class A Notes until the Outstanding Note Balance
of the Class A Notes has been reduced to zero, and then to pay down the


C-1



--------------------------------------------------------------------------------





Class B Notes until the Outstanding Note Balance of the Class B Notes has been
reduced to zero] [pay down the Class B Notes] [and (y) , release any remaining
assets in the Trust Estate to, or at the direction of, the Issuer].
You are hereby instructed to provide all notices of prepayment required by
Section 6.03 of the Indenture. All terms used but not defined herein have the
meanings assigned to such terms in the Indenture.
[signature page follows]


C-2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Notice of Voluntary
Prepayment on the ___ day of _________, _____.
SUNRUN ATLAS ISSUER 2019-2, LLC, as Issuer
 
By
                                                                                  
 
Name:                                                                       
 
Title:                                                                          







C-3



--------------------------------------------------------------------------------






ANNEX A

STANDARD DEFINITIONS
[See attached]


ANNEX A

